Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 24, 2016

by and among

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP,

AS BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE HUNTINGTON NATIONAL BANK,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

THE HUNTINGTON NATIONAL BANK,

AS SYNDICATION AGENT,

AND

KEYBANC CAPITAL MARKETS and THE HUNTINGTON NATIONAL BANK,
AS JOINT LEAD ARRANGERS AND BOOK MANAGERS

______________________________________________________________

 

$40 MILLION SENIOR TERM LOAN FACILITY

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

§1.

DEFINITIONS AND RULES OF INTERPRETATION.1

 

 

§1.1

Definitions1

 

 

§1.2

Rules of Interpretation.21

 

§2.

THE CREDIT FACILITY.22

 

 

§2.1

The Term Loan22

 

 

§2.2

Notes22

 

 

§2.3

[Reserved]22

 

 

§2.4

[Reserved]22

 

 

§2.5

[Reserved].22

 

 

§2.6

Interest on Loans.22

 

 

§2.7

[Reserved]23

 

 

§2.8

[Reserved].23

 

 

§2.9

Use of Proceeds23

 

 

§2.10

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.23

 

 

§2.11

[Reserved].24

 

 

§2.12

[Reserved]24

 

§3.

REPAYMENT OF THE LOANS.24

 

 

§3.1

Repayment of Principal24

 

 

§3.2

Mandatory Prepayments24

 

 

§3.3

Optional Prepayments.25

 

 

§3.4

Partial Prepayments25

 

 

§3.5

Effect of Prepayments25

 

§4.

CERTAIN GENERAL PROVISIONS.26

 

 

§4.1

Conversion Options.26

 

 

§4.2

Fees26

 

 

§4.3

[Reserved].26

 

 

§4.4

Funds for Payments.27

 

 

§4.5

Computations30

 

 

§4.6

Suspension of LIBOR Rate Loans30

 

 

§4.7

Illegality30

 

 

§4.8

Additional Interest30

 

 

§4.9

Additional Costs, Etc.31

 

 

§4.10

Capital Adequacy32

 

 

§4.11

Breakage Costs32

 

 

§4.12

Default Interest; Late Charge32

 

 

§4.13

Certificate32

 

 

§4.14

Limitation on Interest32

 

 

§4.15

Certain Provisions Relating to Increased Costs and Non-Funding Lenders33

 

§5.

COLLATERAL SECURITY.34

 

 

--------------------------------------------------------------------------------

 

 

§5.1

Collateral34 

 

 

§5.2

[Reserved].35

 

 

§5.3

[Reserved]35

 

 

§5.4

[Reserved]35

 

 

§5.5

[Reserved]35

 

 

§5.6

[Reserved]35

 

 

§5.7

Release of Collateral35

 

§6.

REPRESENTATIONS AND WARRANTIES.35

 

 

§6.1

Corporate Authority, Etc.35

 

 

§6.2

Governmental Approvals37

 

 

§6.3

[Reserved]37

 

 

§6.4

Financial Statements37

 

 

§6.5

No Material Changes37

 

 

§6.6

Franchises, Patents, Copyrights, Etc.37

 

 

§6.7

Litigation37

 

 

§6.8

No Material Adverse Contracts, Etc.38

 

 

§6.9

Compliance with Other Instruments, Laws, Etc.38

 

 

§6.10

Tax Status38

 

 

§6.11

No Event of Default38

 

 

§6.12

Investment Company Act38

 

 

§6.13

Absence of UCC Financing Statements, Etc.38

 

 

§6.14

Setoff, Etc.39

 

 

§6.15

[Reserved].39

 

 

§6.16

Employee Benefit Plans39

 

 

§6.17

Disclosure39

 

 

§6.18

Trade Name; Place of Business39

 

 

§6.19

Regulations T, U and X40

 

 

§6.20

Environmental Compliance40

 

 

§6.21

Subsidiaries; Organizational Structure41

 

 

§6.22

[Reserved]41

 

 

§6.23

[Reserved]41

 

 

§6.24

Brokers42

 

 

§6.25

Other Debt42

 

 

§6.26

Solvency42

 

 

§6.27

No Bankruptcy Filing42

 

 

§6.28

No Fraudulent Intent42

 

 

§6.29

Transaction in Best Interests of Loan Parties; Consideration42

 

 

§6.30

OFAC42

 

 

§6.31

REIT Status43

 

§7.

AFFIRMATIVE COVENANTS.43

 

 

§7.1

Punctual Payment43

 

 

§7.2

Maintenance of Office43

 

 

§7.3

Records and Accounts43

 

 

§7.4

Financial Statements, Certificates and Information43

 

 

§7.5

Notices.45

 

ii

 

--------------------------------------------------------------------------------

 

 

§7.6

Existence.46 

 

 

§7.7

Insurance.46

 

 

§7.8

Taxes; Liens46

 

 

§7.9

Inspection of Books and Records47

 

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits47

 

 

§7.11

Further Assurances47

 

 

§7.12

Management47

 

 

§7.13

[Reserved]48

 

 

§7.14

Business Operations48

 

 

§7.15

[Reserved]48

 

 

§7.16

[Reserved]48

 

 

§7.17

Distributions of Income to Borrower.48

 

 

§7.18

Plan Assets48

 

 

§7.19

Parent Guarantor Covenants48

 

 

§7.20

[Reserved]49

 

 

§7.21

Keepwell49

 

§8.

NEGATIVE COVENANTS.49

 

 

§8.1

Restrictions on Indebtedness.49

 

 

§8.2

Restrictions on Liens, Etc.51

 

 

§8.3

Restrictions on Investments55

 

 

§8.4

Merger, Consolidation56

 

 

§8.5

[Reserved].56

 

 

§8.6

Compliance with Environmental Laws56

 

 

§8.7

[Reserved]57

 

 

§8.8

Asset Sales57

 

 

§8.9

[Reserved]57

 

 

§8.10

Restriction on Prepayment of Indebtedness57

 

 

§8.11

[Reserved]57

 

 

§8.12

Derivatives Contracts57

 

 

§8.13

Transactions with Affiliates57

 

 

§8.14

Management Fees58

 

§9.

FINANCIAL COVENANTS.58

 

 

§9.1

Maximum Consolidated Leverage Ratio58

 

 

§9.2

Minimum Consolidated Fixed Charge Coverage Ratio58

 

 

§9.3

Minimum Consolidated Tangible Net Worth58

 

 

§9.4

Maximum Distributions58

 

 

§9.5

Minimum Liquidity59

 

 

§9.6

Maximum Recourse Indebtedness59

 

 

§9.7

Maximum Unhedged Variable Rate Indebtedness59

 

 

§9.8

Intentionally Deleted.59

 

 

§9.9

Business Assets of IRT59

 

§10.

CLOSING CONDITIONS.59

 

 

§10.1

Loan Documents59

 

 

§10.2

Certified Copies of Organizational Documents59

 

iii

 

--------------------------------------------------------------------------------

 

 

§10.3

Resolutions60 

 

 

§10.4

Incumbency Certificate; Authorized Signers60

 

 

§10.5

Opinion of Counsel60

 

 

§10.6

Payment of Fees60

 

 

§10.7

Insurance60

 

 

§10.8

Performance; No Default60

 

 

§10.9

Representations and Warranties60

 

 

§10.10

Proceedings and Documents60

 

 

§10.11

Security Documents61

 

 

§10.12

Compliance Certificate61

 

 

§10.13

[Reserved]61

 

 

§10.14

Consents61

 

 

§10.15

[Reserved]61

 

 

§10.16

Other61

 

 

§10.17

No Materal Adverse Effect61

 

§11.

[RESERVED].61

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.61

 

 

§12.1

Events of Default and Acceleration61

 

 

§12.2

Certain Cure Periods64

 

 

§12.3

Termination of Commitments64

 

 

§12.4

Remedies64

 

 

§12.5

Distribution of Collateral Proceeds65

 

§13.

SETOFF.65

 

§14.

THE AGENT.66

 

 

§14.1

Authorization66

 

 

§14.2

Employees and Agents66

 

 

§14.3

No Liability67

 

 

§14.4

No Representations67

 

 

§14.5

Payments.68

 

 

§14.6

Holders of Notes68

 

 

§14.7

Indemnity68

 

 

§14.8

Agent as Lender68

 

 

§14.9

Resignation68

 

 

§14.10

Duties in the Case of Enforcement69

 

 

§14.11

Bankruptcy70

 

 

§14.12

Request for Agent Action70

 

 

§14.13

Reliance by Agent70

 

 

§14.14

Approvals70

 

 

§14.15

Borrower Not Beneficiary71

 

 

§14.16

Defaulting Lenders.71

 

 

§14.17

Reliance on Hedge Provider73

 

§15.

EXPENSES.73

 

§16.

INDEMNIFICATION.74

 

iv

 

--------------------------------------------------------------------------------

 

§17.

SURVIVAL OF COVENANTS, ETC.74 

 

§18.

ASSIGNMENT AND PARTICIPATION.75

 

 

§18.1

Conditions to Assignment by Lenders75

 

 

§18.2

Register76

 

 

§18.3

New Notes76

 

 

§18.4

Participations76

 

 

§18.5

Pledge by Lender77

 

 

§18.6

No Assignment by Loan Parties77

 

 

§18.7

Disclosure77

 

 

§18.8

Titled Agents78

 

 

§18.9

Amendments to Loan Documents78

 

§19.

NOTICES.78

 

§20.

RELATIONSHIP.79

 

§21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.79

 

§22.

HEADINGS.80

 

§23.

COUNTERPARTS.80

 

§24.

ENTIRE AGREEMENT, ETC.80

 

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.80

 

§26.

DEALINGS WITH THE LOAN PARTIES.81

 

§27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.81

 

§28.

SEVERABILITY.82

 

§29.

TIME OF THE ESSENCE.82

 

§30.

NO UNWRITTEN AGREEMENTS.82

 

§31.

REPLACEMENT NOTES.82

 

§32.

NO THIRD PARTIES BENEFITED.83

 

§33.

PATRIOT ACT.83

 

§34.

[RESERVED].83

 

§35.

[RESERVED].83

 

§36.

[RESERVED].83

 

§37.

[RESERVED].83

 

§38.

RECOURSE PROVISIONS83

 

§39.

EXISTING CREDIT AGREEMENT.83

 




v

 

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

 

Exhibit A

FORM OF TERM NOTE

Exhibit B

[RESERVED]

Exhibit C

[RESERVED]

Exhibit D

[RESERVED]

Exhibit E

[RESERVED]

Exhibit F

[RESERVED]

Exhibit G

FORM OF COMPLIANCE CERTIFICATE

Exhibit H

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit I

[RESERVED]

Schedule 1.1

LENDERS AND COMMITMENTS

Schedule 1.1-A

DISQUALIFIED LENDERS

Schedule 1.1-B

COLLATERAL – DISTRIBUTION INTEREST PLEDGES

Schedule 1.1-C

COLLATERAL – OWNERSHIP INTEREST PLEDGES

Schedule 1.2

[RESERVED]

Schedule 5.1

BORROWER SUBSIDIARIES REQUIRING NOTICE TO LENDER

Scheduled 5.3

[RESERVED]

Schedule 6.3

[RESERVED]

Schedule 6.5

[RESERVED]

Schedule 6.7

PENDING LITIGATION

Schedule 6.20

ENVIRONMENTAL MATTERS

Schedule 6.21(a)

BORROWER SUBSIDIARIES

Schedule 6.23

[RESERVED]

Schedule 8.1

SPECIFIED INDEBTEDNESS

vi

 

--------------------------------------------------------------------------------

 

Schedule 8.14

MANAGEMENT FEES 

Schedule 19

NOTICE ADDRESSES

 

vii

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 24th day of June,
2016, by and among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“Borrower”), KEYBANK NATIONAL ASSOCIATION (together with
any successor in interest, “KeyBank”), THE HUNTINGTON NATIONAL BANK (together
with any successor in interest, “Huntington”), the other lending institutions
which are parties to this Agreement as “Lenders”, and the other lending
institutions that may become parties hereto pursuant to §18, KEYBANK NATIONAL
ASSOCIATION, as administrative agent for the Lenders (the “Agent”), THE
HUNTINGTON NATIONAL BANK, as Syndication Agent (“Syndication Agent”), and
KEYBANC CAPITAL MARKETS and THE HUNTINGTON NATIONAL BANK, as Joint Lead Arranger
and Joint Book Managers.

R E C I T A L S

WHEREAS, Borrower, Lenders, and Agent, among others, are party to that certain
Credit Agreement dated September 17, 2015, as amended by that certain First
Amendment to Credit Agreement dated October 2, 2015 (as amended, the “Existing
Credit Agreement”); and

WHEREAS, Borrower has requested that Lenders provide a term loan facility to
Borrower in order to refinance the Term Loan Facility (as such term is defined
in the Existing Credit Agreement) and for other general corporate purposes; and

WHEREAS, Agent and Lenders are willing to provide such term loan facility on and
subject to the terms and conditions set forth herein, including, without
limitation, the repayment in full of the obligations of certain Lenders party to
the Existing Credit Agreement; and

WHEREAS, Guarantor is willing to guaranty all of the Obligations of Borrower
pursuant to this Agreement and the other Loan Documents on the terms and
conditions set forth in the Guaranty to which it is a party;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree that,
in accordance with Section 27 of the Existing Credit Agreement, the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

§1.DEFINITIONS AND RULES OF INTERPRETATION.

§1.1Definitions

.  The following terms shall have the meanings set forth in this §1 or elsewhere
in the provisions of this Agreement referred to below.  Further, certain
definitions of the Specified Senior Secured Credit Agreement have been
incorporated herein by reference, as provided below.  Each of the parties hereto
expressly acknowledges and agrees that (1) each has reviewed the terms and
provisions of the Specified Senior Secured Credit Agreement executed and
delivered as of the Original Closing Date; (2) all of the terms and provisions
of the Specified Senior Secured Credit Agreement (as and to the extent
referenced herein) are specifically incorporated herein by reference; (3)
references herein to the Specified Senior Secured Credit Agreement, including,
without limitation, with respect to certain defined terms, shall be used herein
as if separately restated, mutatis mutandis; (4) all references to the Specified
Senior

 

--------------------------------------------------------------------------------

 

Secured Credit Agreement shall mean and refer to such agreement as executed,
delivered, and in effect as of the Original Closing Date, unless otherwise
expressly agreed in writing by the Agent and Required Lenders (or all Lenders,
if applicable, with respect to any corresponding amendments thereto requiring
the approval of all “Lenders” thereunder) with respect to any amendments or
modifications to the Specified Senior Secured Credit Agreement from and after
the Original Closing Date; (5) if requested by Agent, in its reasonable
discretion (and at the direction of the Required Lenders), including, without
limitation, (x) on account of there being a syndicate of Lenders under the
Specified Senior Secured Credit Agreement which differs from the syndicate of
Lenders under the Facility hereunder) or (y) in the event that the Specified
Senior Secured Credit Facility is refinanced or otherwise satisfied, repaid, or
terminated prior to the repayment in full of the Obligations hereunder, the Loan
Parties shall promptly execute and deliver, at no cost or expense to Agent or
Lenders, an amendment to this Agreement which shall expressly incorporate and
restate the provisions of the Specified Senior Secured Credit Agreement
(including, without limitation, certain defined terms therein), mutatis
mutandis, which remain applicable to this Agreement, as reasonably determined by
Agent; provided, however, that the terms and provisions of the Specified Senior
Secured Credit Agreement (as then last having been approved in writing by Agent
and Required Lenders (and, if applicable, all Lenders) as of the date of any
such refinancing, satisfaction, repayment, or termination of the Specified
Senior Secured Credit Facility) shall nevertheless remain in effect and
applicable to this Agreement (notwithstanding any such refinancing,
satisfaction, repayment, or termination of the Specified Senior Secured Credit
Facility) until such time, if any, that Agent requests that the Loan Parties
enter into any such amendment of this Agreement.  

Adjusted EBITDA.  As defined in the Specified Senior Secured Credit Agreement.

Adjusted NOI.  As defined in the Specified Senior Secured Credit Agreement.

Affected Lender.  See §4.15.

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote fifty percent (50%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing fifty percent (50%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

2

 

--------------------------------------------------------------------------------

 

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel.  Riemer & Braunstein LLP or such other counsel as
selected by Agent.

Aggregate Credit Exposure.  The aggregate Term Loan Exposure of all of the
Lenders.

Agreement.  This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.

Agreement Regarding Fees.  See §4.2.

Anti-Corruption Laws.  All laws, rules, and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

Applicable Margin.  The Applicable Margin (a) for LIBOR Rate Loans shall be four
percent (4.00%) and (b) for Base Rate Loans shall be three percent (3.00%).

Approved Fund.  Any Fund that is administered or managed by (a) a Lender, or (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger.  KeyBanc Capital Markets, The Huntington Bank, and/or any successors
thereto.

Assignment and Acceptance Agreement.  See §18.1.

Authorized Officer. Any of the following Persons: Scott F. Schaeffer, Farrell M.
Ender, James J. Sebra and Anders Laren, and such other Persons as Borrower shall
designate in a written notice to Agent.

Bail-In Action. means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation. means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date.  December 31, 2015.

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate.  The greater of (a) the Applicable Margin for Base Rate Loans plus
the greater of (i) the fluctuating annual rate of interest announced from time
to time by the Agent at the Agent’s Head Office as its “prime rate”, or (ii) one
half of one percent (0.50%) above the Federal

3

 

--------------------------------------------------------------------------------

 

Funds Effective Rate, or (b) the sum of LIBOR with an Interest Period of one (1)
month based on the then applicable LIBOR determined for such Interest Period)
plus the then Applicable Margin for LIBOR Rate Loans.  The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer.  Any change in the rate of interest payable hereunder
resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.

Base Rate Loans. Collectively, the Term Base Rate Loans.

Borrower.  As defined in the Preamble.

Borrower Subsidiaries.  Means each Subsidiary of Borrower, including, without
limitation, each “Subsidiary Borrower” (as such quoted term is defined in the
Specified Senior Secured Credit Agreement); provided, however, that each
reference herein to Borrower Subsidiary or Borrower Subsidiaries shall (unless
otherwise indicated) be deemed to exclude any Excluded Subsidiary.

Borrowing Base Adjusted NOI.  As defined in the Specified Senior Secured Credit
Agreement.

Borrowing Base Value.  As defined in the Specified Senior Secured Credit
Agreement.

Breakage Costs.  The commercially reasonable cost to any Lender of re-employing
funds bearing interest at LIBOR incurred (or reasonably expected to be incurred)
in connection with (i) any payment of any portion of the Loans bearing interest
at LIBOR prior to the termination of any applicable Interest Period, (ii) the
conversion of a LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, or (iii) the failure of
Borrower to draw down, on the first day of the applicable Interest Period, any
amount as to which Borrower has elected a LIBOR Rate Loan.

Building.  As defined in the Specified Senior Secured Credit Agreement.

Business Day.  Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Cash Equivalents.  As defined in the Specified Senior Secured Credit
Agreement.  

CERCLA.  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq.

CFTC Regulations.  Any and all regulations, rules, directives, or orders now or
hereafter promulgated or issued by the Commodity and Futures Trading Commission
(including any successor thereto) relating to Derivatives Contracts.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any

4

 

--------------------------------------------------------------------------------

 

Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change of Control.  As defined in the Specified Senior Secured Credit Agreement.

Code.  The Internal Revenue Code of 1986, as amended.

Collateral.  All of the property, rights and interests of the Borrower and/or
Guarantors (or any other Person) which are subject to the pledges, security
interests, security title, and liens created by the Security Documents.

Collateral Property or Collateral Properties.  Means Real Estate owned by each
Subsidiary of Borrower, including, without limitation, each “Collateral
Property” (as such quoted term is defined in the Specified Senior Secured Credit
Agreement).

Commitment.  As to each Lender, the Term Loan Commitment of such Lender (or
either of them, as the context requires).

Commitment Percentage.  As to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s outstanding Term Loans to (b) the sum of the
outstanding Term Loans of all Lenders.  

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended and in effect from time to time, or any successor law.

Compliance Certificate.  See §7.4(c).

Consolidated.  As defined in the Specified Senior Secured Credit Agreement.

Consolidated EBITDA. As defined in the Specified Senior Secured Credit
Agreement.

Consolidated Fixed Charge Coverage Ratio. As defined in the Specified Senior
Secured Credit Agreement.

Consolidated Group. As defined in the Specified Senior Secured Credit Agreement.

Consolidated Group Pro Rata Share. As defined in the Specified Senior Secured
Credit Agreement.  

Consolidated Leverage Ratio.  As defined in the Specified Senior Secured Credit
Agreement.

5

 

--------------------------------------------------------------------------------

 

Consolidated Net Income. As defined in the Specified Senior Secured Credit
Agreement.

Consolidated Tangible Net Worth. As defined in the Specified Senior Secured
Credit Agreement.  

Construction in Process.  As defined in the Specified Senior Secured Credit
Agreement.

Conversion/Continuation Request.  A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Default.  See §12.1.

Default Rate.  See §4.12.

Defaulting Lender.  Any Lender that, as determined by the Agent, (a) has failed
to perform any of its funding obligations hereunder, including in respect of its
Loans, within three (3) Business Days of the date required to be funded by it
hereunder, unless such Lender is contesting its obligation to fund such amount
in good faith, provided that if such Lender is the only Lender contesting its
obligation to fund, such Lender shall be deemed to be a Defaulting Lender
hereunder if such contest is not resolved within ninety (90) days, (b) has
notified the Borrower, or the Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it has
extended credit, unless such notification or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations, unless such Lender is contesting its
obligation to fund in good faith, provided that if such Lender is the only
Lender contesting its obligation to fund, such Lender shall be deemed to be a
Defaulting Lender hereunder if such contest is not resolved within ninety (90)
days, (d) become the subject of a Bail-In Action, or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy or other debtor relief law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing

6

 

--------------------------------------------------------------------------------

 

(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement.  Not in
limitation of the foregoing, the term “Derivatives Contract” includes any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.

Directions.   See §14.14

Disqualified Lender.  Not more than ten (10) publicly traded real estate
investment entities that invest primarily in multi-family housing as detailed in
Schedule 1.1-A hereto.

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of a Loan Party or any Subsidiary of a Loan
Party, now or hereafter outstanding, except a dividend or other distribution
payable solely in Equity Interest to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of a
Loan Party or any Subsidiary of a Loan Party now or hereafter outstanding; and
(c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of a Loan
Party or any Subsidiary of a Loan Party now or hereafter outstanding.

Distribution Interest Pledges.  The Pledge and Security Agreement (Distribution
Interests) from each of (x) Borrower, (y) IR OpCo, and (z) any other Borrower
Subsidiary which has an intervening ownership interest in another Borrower
Subsidiary, respectively, to the Agent for the benefit of the Lenders respecting
the “Collateral” as therein defined and described, including, without
limitation, all “Distributions” (as therein defined) with respect to the
“Ownership Interests” (as defined therein) of (a) Borrower in IR OpCo and (b) IR
OpCo (and as may be applicable, any Borrower Subsidiary which has an intervening
ownership interest in another Borrower Subsidiary) in a Borrower Subsidiary,
respectively, without duplication, for whom Borrower, IR OpCo, and/or such
Borrower Subsidiary, respectively as applicable, is not able (and/or is
prohibited) to grant an Ownership Interest Pledge with respect to such Ownership
Interests and is able to grant a Distribution Interest Pledge in respect thereof
(each as reasonably determined in good faith), whether now existing or hereafter
arising, as further provided therein, respectively, now or hereafter delivered
to secure the Obligations, as the same may be modified or amended.  The initial
Collateral granted pursuant to the Distribution Interest Pledges as of the
Effective Date is detailed on Schedule 1.1-B, but shall exclude any of the
Distributions related to any of the Excluded Subsidiaries.  

Dollars or $.  Dollars in lawful currency of the United States of America.

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

Drawdown Date.  The date on which any Loan is made or is to be made (which shall
be the Effective Date), and the date on which any Loan is converted in
accordance with §4.1.

7

 

--------------------------------------------------------------------------------

 

EEA Financial Institution. means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

EEA Member Country. means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority. means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Effective Date.  The first date on which all of the conditions set forth in §10
have been satisfied.

Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (x) Borrower or any of the Borrower’s or the Guarantors’ Affiliates or
Subsidiaries and (y) so long as no payment or bankruptcy related Event of
Default shall have occurred and is continuing, any Disqualified Lender.

Eligible Bank. As defined in the Specified Senior Secured Credit Agreement.

Environmental Engineer.  As defined in the Specified Senior Secured Credit
Agreement.

Environmental Laws.  As defined in the Specified Senior Secured Credit
Agreement.

Equity Interests.  With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

Equity Issuance.   See §3.2(a).

Equity Issuance Pledges.  The Pledge and Security Agreement (Equity Issuance
Proceeds) from each of (x) Borrower and (y) Parent Guarantor to the Agent for
the benefit of the Lenders respecting the “Collateral” as therein defined and
described, including, without limitation, all Net Equity Issuance Proceeds,
respectively, now or hereafter delivered to secure the Obligations, as the same
may be modified or amended.

8

 

--------------------------------------------------------------------------------

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with Borrower or its Subsidiaries under §414 of the Code.

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

EU Bail-In Legislation Schedule. means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Excess Refinanced Principal Amount.  As defined in the Specified Senior Secured
Credit Agreement.

Excluded Subsidiary. Each of (a) IRT UPREIT Lender, LP, (b) IRT UPREIT Lender
Limited Partner, LLC, (c) BREF/Midlothian, LLC, (d) MTC-East, LLC, (e) TS
Manager LLC, (f) Trade Street Property Management, LLC, (g) Bayview Club TIC I –
XXVII LLCs, (h) Feldman Equities General Partner, Inc., (i) Feldman Holdings
Business Trust I, (j) Feldman Holdings Business Trust II, (k) Feldman Equities
Operating Partnership, LP. , (l) IRT Centrepoint Arizona, LLC, (m) IRT Belle
Creek Apartments Colorado, LLC, (n) IRT Tresa at Arrowhead Arizona, LLC, and (o)
IRT Cumberland Glen Apartments Georgia, LLC and, collectively, the “Excluded
Subsidiaries”.

Excluded Swap Obligation.  With respect to any Loan Party, any Hedge Obligation
of another Loan Party as to which such Loan Party is jointly and severally or
otherwise liable (as Borrower or as a Guarantor) pursuant to the terms of this
Agreement or any other Loan Document if, and to the extent that, the incurrence
of Obligations by such Loan Party in respect of such Hedge Obligation, or the
grant under a Loan Document by Borrower of a security interest to secure such
Hedge Obligation (or any guaranty thereof), is or becomes illegal under the
Commodity Exchange Act (or the application or official interpretation thereof,
including under any applicable CFTC Regulation) by virtue of Borrower’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to any “keepwell,”
support or other agreement for the benefit of such Loan Party and any and all
guarantees of, or other credit support for, any Hedge Obligation provided by
other Loan Parties as further provided in §7.21) at the time such Loan Party
becomes jointly and severally or otherwise liable with respect to such Hedge
Obligation or grants a security interest to secure same.  If a Hedge Obligation
arises under a Derivatives Contract governing more than one Hedge Obligation,
such exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to a Derivatives Contract for which such Hedge Obligation or
security interest becomes illegal.

Existing Credit Agreement.  As defined in the preamble hereto.

Event of Default.  See §12.1.

Facility.  The credit facility described herein with respect to the Loans up to
the Maximum Facility Amount.

9

 

--------------------------------------------------------------------------------

 

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Code and any
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the foregoing.

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

Fixed Charges.  For any period for the Consolidated Group, the sum of (a)
Interest Expense and (b) the aggregate of all regularly scheduled principal
payments on Indebtedness (but excluding (i) balloon payments of principal due
upon the stated maturity of any Indebtedness, (ii) payments of principal
outstanding under the Facility, and (iii) principal payments under the Specified
Senior Secured Credit Facility) of the Consolidated Group made or required to be
made during such period, measured on a Consolidated basis, and (c) the aggregate
of all dividends payable on the preferred Equity Interests of a member of the
Consolidated Group (excluding, for the avoidance of doubt, any dividends payable
by one member of the Consolidated Group to another member of the Consolidated
Group); in each instance Fixed Charges shall include such Person’s Consolidated
Group Pro Rata Share of Fixed Charges attributable to any Non-Wholly Owned
Subsidiary.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

Funds from Operations.  As defined in the Specified Senior Secured Credit
Agreement.

GAAP.  Generally accepted accounting principles consistently applied.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Gross Asset Value.  As defined in the Specified Senior Secured Credit
Agreement.  

Ground Lease.   As defined in the Specified Senior Secured Credit Agreement.

Guarantors.  Collectively, (a) the Parent Guarantor; (b) IR OpCo; (c) any other
Borrower Subsidiaries which are permitted to (and/or not prohibited from)
providing a Guaranty of the Obligations; and (d) any other Person who
subsequently provides a Guaranty, but excluding, in any case, any of the
Excluded Subsidiaries.

10

 

--------------------------------------------------------------------------------

 

Guaranty.  The guaranty of each Guarantor in favor of the Agent and the Lenders
of certain of the Obligations of the Borrower hereunder.

Hazardous Substances.  As defined in the Specified Senior Secured Credit
Agreement.

Hedge Obligations.  As may be applicable at any time, all obligations of the
Borrower to any Lender Hedge Provider to make any payments (including
termination payments) under any Derivatives Contract with respect to an interest
rate swap, collar, or floor or a forward rate agreement or other agreement
regarding the hedging of interest rate risk exposure (other than any interest
rate “cap”), and any confirming letter executed pursuant to such hedging
agreement, all as amended, restated or otherwise modified.  

Huntington.  As defined in the preamble hereto.

Indebtedness.  As defined in the Specified Senior Secured Credit Agreement.  

Indemnified Person.  See §16.

Intercompany Note.  As defined in the Specified Senior Secured Credit Agreement.

Interest Expense.  As defined in the Specified Senior Secured Credit Agreement.

Interest Payment Date.  As to each Loan, the first day of each calendar month,
or if such date is not a Business Day, then the next succeeding Business Day.

Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two, or
three months thereafter and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London, England;

(ii)if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan for an interest period of one month on the last day of the
then current Interest Period with respect thereto as provided in and subject to
the terms of §4.1(c);

(iii)any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically

11

 

--------------------------------------------------------------------------------

 

corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the applicable calendar month; and 

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date, as applicable.

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded  to the same number of decimal places as LIBOR)  determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) LIBOR for the longest period for which LIBOR is
available that is shorter than the Impacted Interest Period; and (b) the LIBOR
for the shortest period for which that LIBOR is available that exceeds the
Impacted Interest Period, in each case, at such time.

Investments.  As defined in the Specified Senior Secured Credit Agreement.

IR OpCo.  IR TS Op Co, LLC a Delaware limited liability company, as successor by
conversion to Trade Street Operating Partnership, L.P., a Delaware limited
partnership.

IRT.  Independence Realty Trust, Inc., a Maryland corporation, and its
successors and assigns.

KeyBank.  As defined in the preamble hereto.

Leases.  As defined in the Specified Senior Secured Credit Agreement.

Legal Requirements shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

Lenders.  KeyBank, Huntington, the other lending institutions which are party
hereto and any other Person which becomes an assignee of any rights of a Lender
pursuant to §18 (but not including any participant as described in §18); and
collectively, the Term Loan Lenders.

Lender Hedge Provider.  As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was a Lender or an Affiliate of a Lender.

LIBOR.  For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable

12

 

--------------------------------------------------------------------------------

 

discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that (i) if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the LIBOR Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then LIBOR shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement, and
(ii) if no such rate administered by ICE Benchmark Administration (or by such
other Person that has taken over the administration of such rate for U.S.
Dollars) is available to the Administrative Agent, the applicable LIBOR for the
relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of the relevant LIBOR Rate Loan and having a maturity equal to such Interest
Period.  For any period during which a Reserve Percentage shall apply, LIBOR
with respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to one (1) minus the Reserve Percentage.  

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans.  All Loans bearing interest at a rate based on LIBOR,
including the Term LIBOR Rate Loans.

Lien.  See §8.2.

Liquidity.As defined in the Specified Senior Secured Credit Agreement.

Loan Documents.  This Agreement, the Notes, the Guaranty, the Security Documents
and all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the Borrower in connection with the Loans and
intended to constitute a Loan Document.

Loan Party.  Means the Borrower, each Guarantor and IRT OKC Portfolio Member,
LLC, a Delaware limited liability company, individually, and Loan Parties means
those parties collectively.

Loan Request.  See §2.7.

Loan and Loans.  An individual Term Loan or the aggregate Term Loans to be made
by the Lenders hereunder.  All Loans shall be made in Dollars.  

Management Agreements.  As defined in the Specified Senior Secured Credit
Agreement.

13

 

--------------------------------------------------------------------------------

 

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of the
Consolidated Group considered as a whole; (b) the ability of the Loan Parties
and Borrower Subsidiaries (taken as a whole) to perform their material
obligations, respectively as applicable, under the Loan Documents (including,
without limitation, with respect to matters relating to Borrower Subsidiaries);
or (c) the validity or enforceability of any of the material Loan Documents or
the material rights or remedies of Agent or the Lenders thereunder.

Material Asset.  Any asset (other than Real Estate) with a book value in excess
of $250,000.00.

Maturity Date.  September 17, 2018, or such earlier date on which the Loans
shall become due and payable pursuant to the terms hereof.

Maximum Facility Amount.  The maximum aggregate amount of the Facility, which
amount shall be the Term Loan Facility Amount.

Moody’s.  Moody’s Investor Service, Inc.

Mortgages.  As defined in the Specified Senior Secured Credit Agreement.  

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate.

Multifamily Property.  As defined in the Specified Senior Secured Credit
Agreement.

Net Equity Issuance Proceeds.   See §3.2(a).

Net Proceeds.  Means (a) with respect to any Refinanced Indebtedness in respect
of any Real Estate or Material Assets, one hundred percent (100%) of any Excess
Refinanced Principal Amount in connection with any Refinancing by a Loan Party
or its Subsidiaries of Real Estate or Material Assets and (b) with respect to
the sale of any Real Estate or Material Assets of a Loan Party or its
Subsidiaries, one hundred percent (100%) of the actual gross sales price under
the applicable purchase and sale agreement with respect to such Real Estate or
such Material Assets less (c) in each case, for clause (a) and (b) above, actual
customary, reasonable, and documented closing costs and expenses (including
reasonable and documented sales costs, commissions, legal fees and transfer
taxes), less (d) in the case of clause (b) above, the payment of principal,
premium, penalty interest or other amounts in respect of Indebtedness secured by
the Real Property or Material Asset that is the subject of such sale, less (e)
in the case of clause (b) above, the amount of any reasonable reserve
established in accordance with GAAP against any liabilities associated with the
Real Estate or Material Asset that is the subject of such sale, less (f) in the
case of clause (b) in respect of any Material Asset, any proceeds of such sale
reinvested in fixed, capital, or similar assets of Parent Guarantor and its
Subsidiaries.

Non Excluded Taxes.   See §4.4(b).

Non-Funding Lender.  See §4.15.

14

 

--------------------------------------------------------------------------------

 

Non-Recourse Exclusions.  As defined in the Specified Senior Secured Credit
Agreement.

Non-Recourse Indebtedness.  As defined in the Specified Senior Secured Credit
Agreement.

Non-U.S. Lender.  See §4.4(c).

Non-Wholly Owned Subsidiary.  As defined in the Specified Senior Secured Credit
Agreement.

Notes.  Collectively, the Term Notes.

Notice.  See §19.

Obligations.  The term “Obligations” shall mean and include:

A.The payment, in accordance with the terms of the Loan Documents, of the
principal sum, interest at variable rates, charges and indebtedness evidenced by
the Notes including any extensions, renewals, replacements, increases,
modifications and amendments thereof, given by Borrower to the order of the
respective Lenders;

B.The payment, performance, discharge and satisfaction, in accordance with the
terms of the Loan Documents, of each of the covenants, warranties,
representations, undertakings and conditions to be paid, performed, satisfied
and complied with by Borrower under and pursuant to this Credit Agreement or the
other Loan Documents;

C.The payment, in accordance with the terms of the Loan Documents, of the costs,
expenses, legal fees and liabilities incurred by Agent and the Lenders in
connection with the enforcement of any of Agent’s or any Lender’s rights or
remedies under this Credit Agreement or the other Loan Documents, or any other
instrument, agreement or document which evidences or secures any other
obligations or collateral therefor, whether now in effect or hereafter executed;

D.The payment, performance, discharge and satisfaction of all other liabilities
and obligations of Borrower to Agent or any Lender, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, and including,
without limitation express or implied upon the generality of the foregoing, each
liability and obligation of Borrower under any one or more of the Loan Documents
and any amendment, extension, modification, replacement or recasting of any one
or more of the instruments, agreements and documents referred to in this Credit
Agreement or any other Loan Document or executed in connection with the
transactions contemplated by this Credit Agreement or any other Loan Document;
and

E.All Hedge Obligations; provided, however, that (x) in no event shall
“Obligations” include any Excluded Swap Obligations and (y) the provisions set
forth in the definition of Security Documents herein shall be applicable with
respect to any Security Document securing any Hedge Obligation.

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

15

 

--------------------------------------------------------------------------------

 

Operating Property Value.   As defined in the Specified Senior Secured Credit
Agreement.

Original Closing Date.  September 17, 2015.

Other Real Estate Investments.  As defined in the Specified Senior Secured
Credit Agreement.

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  

Ownership Interest Pledges.  The Pledge and Security Agreement (Ownership
Interests) from (x) Borrower, (y) IR OpCo, and (z) any other Borrower Subsidiary
which has an intervening ownership interest in another Borrower Subsidiary,
respectively, to the Agent for the benefit of the Lenders respecting the
“Collateral” as therein defined and described, including, without limitation,
all “Pledged Ownership Interests” (as therein defined) respecting Borrower’s and
IR OpCo’s (and as may be applicable, that of any Borrower Subsidiary which has
an intervening ownership interest in another Borrower Subsidiary) maximum
allowable percentage ownership interest, respectively, to and in the Equity
Interests in all Subsidiaries of Borrower and/or IR OpCo for which Borrower
and/or IR OpCo (or any such Borrower Subsidiary) is able (and/or not prohibited)
to grant such Ownership Interest Pledge therein (as reasonably determined in
good faith), whether now existing or hereafter arising, as further provided
therein, respectively, now or hereafter delivered to secure the Obligations, as
the same may be modified or amended.  The initial Collateral granted pursuant to
the Ownership Interest Pledges as of the Effective Date is detailed on Schedule
1.1-C, but shall exclude any of the Equity Interests in any of the Excluded
Subsidiaries.

Parent Guarantor.  IRT.

Participant Register.  See §18.4.

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

Permitted Liens.  Liens, security interests and other encumbrances permitted (or
of a nature permitted) by §8.2.

Permitted Refinancing Indebtedness.  As defined in the Specified Senior Secured
Credit Agreement.

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

Plan.  Any employee pension benefit plan within the meaning of §3(2) of ERISA
maintained or contributed to by Borrower or any ERISA Affiliate the benefits of
which are

16

 

--------------------------------------------------------------------------------

 

guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.

Plan Assets.  Assets of any Plan subject to Part 4, Subtitle B, Title I of
ERISA.

Property NOI.  As defined in the Specified Senior Secured Credit Agreement.

Qualified ECP Loan Party. Means, in respect of any Hedge Obligation, each Loan
Party with total assets exceeding $10,000,000 at the time the relevant guaranty
or grant of the relevant security interest becomes effective with respect to
such Hedge Obligation or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

Qualified Manager.  As defined in the Specified Senior Secured Credit Agreement.

Real Estate.  As defined in the Specified Senior Secured Credit Agreement.

Recourse Indebtedness.  As defined in the Specified Senior Secured Credit
Agreement.

Refinanced Indebtedness.  As defined in the Specified Senior Secured Credit
Agreement.

Refinancing. As defined in the definition of Permitted Refinancing Indebtedness.

Register.  See §18.2.

Release.  See §6.20(c).

Rent Roll.  As defined in the Specified Senior Secured Credit Agreement.

Representative.  See §14.17.

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51%) of the
aggregate amount of the Total Commitment, or, if the Total Commitment has been
terminated or reduced to zero, Lenders whose aggregate Commitment Percentage is
equal to or greater than fifty-one percent (51%) of the principal amount of the
Aggregate Credit Exposure; provided that (a) in determining such Commitment
Percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Commitment Percentages of the Lenders shall be
redetermined, for voting purposes only, to exclude the Commitment Percentages of
such Defaulting Lenders, and (b) at all times when two or more Lenders are party
to this Agreement, the term “Required Lenders” shall in no event mean less than
two (2) Lenders.

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with

17

 

--------------------------------------------------------------------------------

 

respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

S&P.  Standard & Poor’s Ratings Group.

Sanctioned Entity.  Means (a) an agency, political subdivision, or
instrumentality of the government of, (b) an organization directly or indirectly
controlled by or (c) a Person or group resident in, in each case, a country that
is itself subject to Sanctions.

Sanctioned Person.  A Person or group named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time or any Sanctions-related list of designated Persons maintained by OFAC or
the U.S. Department of State, the United Nations Security Council, the European
Union, or any EU member state.

Sanctions.   Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

SEC.  The federal Securities and Exchange Commission.

Secured Indebtedness.  As defined in the Specified Senior Secured Credit
Agreement.  

Secured Recourse Indebtedness. As defined in the Specified Senior Secured Credit
Agreement.

Security Documents.  Collectively, the Ownership Interest Pledges, the
Distribution Interest Pledges, the Equity Issuance Pledges, UCC-1 financing
statements, and any further collateral security agreements or assignments to the
Agent for the benefit of the Lenders, respecting the Collateral, previously, now
or hereafter  delivered to secure the Obligations, as the same may be modified
or amended; provided, however, that only Hedge Obligations relating to the
Obligations arising under the Facility shall be secured by the Security
Documents and only to the extent that: (x) such Hedge Obligations are subject
and subordinate to such Obligations arising under the Facility and (y) the Agent
has received a notice from the “Representative” (as defined in §14.17) or the
holder of such Hedge Obligations (except where Agent or its Affiliate is the
Lender Hedge Provider) advising Agent of the existence of such conforming Hedge
Obligation.

Solvent. As defined in the Specified Senior Secured Credit Agreement.

Specified Hedging Party. Any Loan Party that is not then a Qualified ECP Loan
Party (determined prior to giving effect to Section §7.21).

Specified Senior Secured Credit Agreement.  That certain Credit Agreement dated
as of the Original Closing Date among Borrower, as “Parent Borrower”, Guarantor,
as “Guarantor”, certain of the Borrower Subsidiaries, as “Subsidiary Borrowers”,
KeyBank, as “Agent,” and KeyBank and certain other financial institutions as
“Lenders” respecting the Specified Senior Secured Credit Facility.  

18

 

--------------------------------------------------------------------------------

 

Specified Senior Secured Credit Facility.  That certain senior secured credit
facility as of the Original Closing Date in the original principal amount of up
to Three Hundred Twenty-Five Million Dollars ($325,000,000.00) (and subject to
increase or decrease as therein provided) evidenced by, among other instruments,
documents, and agreements, the Specified Senior Secured Credit Agreement.  For
the avoidance of doubt, the Specified Senior Secured Credit Facility is not part
of the Facility hereunder.

State.  A state of the United States of America and the District of Columbia.

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Syndication Agent.  As defined in the preamble hereto.

Taxes.  Any present or future taxes, levies, imposts, duties, charges, fees, or
similar deductions or withholdings that are imposed by any Governmental
Authority.

Term Base Rate Loans.  Term Loans bearing interest calculated by reference to
the Base Rate, subject to the provisions of §2.6(a).

Term LIBOR Rate Loans.  Term Loans bearing interest calculated by reference to
the LIBOR Rate.

Term Loan or Loans.  An individual Term Loan or the aggregate Term Loans, as the
case may be, in the maximum principal amount of the Term Loan Facility Amount,
to be made by the Term Loan Lenders hereunder as more particularly described in
§2.  

Term Loan Commitment.  As to each Term Loan Lender, its obligation to make Term
Loans to Borrower pursuant to §2.1, in an amount up to, but not exceeding, the
amount set forth for such Lender on Schedule 1.1 attached hereto as such
Lender’s “Term Loan Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement.

Term Loan Commitment Percentage.  As to each Term Loan Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Loan Lender’s Term
Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of all
Term Loan Lenders; provided, however, that if at the time of determination the
Term Loan Lender’s Term Loan Commitments have terminated or been reduced to zero
(0), the “Term Loan Commitment Percentage” of each Term Loan Lender shall be the
Term Loan Commitment Percentage of such Term Loan Lender in effect immediately
prior to such termination or reduction.

Term Loan Exposure.  The aggregate Term Loans held by the Term Loan Lenders.

19

 

--------------------------------------------------------------------------------

 

Term Loan Facility.  At any time, the Term Loans which the Term Loan Lenders
have agreed to make in accordance with the terms of this Agreement in the
aggregate amount of the Term Loan Lenders’ Term Loan Commitments at such time.

Term Loan Facility Amount.  Forty Million Dollars ($40,000,000.00).

Term Loan Lender.  Any Lender that has a Term Loan Commitment.

Term Loan Notes.  See §2.2.

Titled Agents.  The Arranger, the Syndication Agent, or any documentation agent.

Total Commitment.  The sum of the Term Loan Commitments as in effect from time
to time.

Total Indebtedness. As defined in the Specified Senior Secured Credit Agreement.

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unhedged Variable Rate Indebtedness.  As defined in the Specified Senior Secured
Credit Agreement.

Unimproved Land.  As defined in the Specified Senior Secured Credit Agreement.

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted cash” and “Unrestricted Cash Equivalents”
means, as of any date of determination, the aggregate amount of cash and Cash
Equivalents included in the cash accounts that would be listed on the
consolidated balance sheet of the Consolidated Group prepared in accordance with
GAAP as of the end of the most recently ended fiscal quarter ending prior to the
date of such determination for which consolidated financial statements of the
Consolidated Group are available to the extent such cash is not classified as
restricted for financial statement purposes (unless so classified solely because
of any provision under this Agreement, the Loan Documents and/or the
documentation related to the Specified Senior Secured Credit Facility or because
they are subject to a Lien securing the Obligations hereunder or  the
obligations thereunder).

U.S. Lender.  See §4.4(c).

Wholly Owned Subsidiary.  As defined in the Specified Senior Secured Credit
Agreement.

Write-Down and Conversion Powers. As to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

§1.2Rules of Interpretation.

20

 

--------------------------------------------------------------------------------

 

(a)A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement. 

(b)The singular includes the plural and the plural includes the singular.

(c)A reference to any law includes any amendment or modification of such law.

(d)A reference to any Person includes its permitted successors and permitted
assigns.

(e)Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f)The words “include”, “includes” and “including” are not limiting.

(g)The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval.

(h)All terms not specifically defined herein or by GAAP, which terms are defined
in the Uniform Commercial Code as in effect in the State of New York, have the
meanings assigned to them therein.

(i)Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j)The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k)The words “the date hereof” or words of like import shall mean the date that
this Agreement is fully executed by all parties.

(l)In the event of any change in generally accepted accounting principles after
the date hereof or any other change in accounting procedures pursuant to §7.3
which would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then upon the request of Borrower or
Agent, the Borrower and the Agent shall negotiate promptly, diligently and in
good faith in order to amend the provisions of the Loan Documents such that such
financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower as in
effect prior to such accounting change, as determined by the Borrower and the
Agent in good faith.  Until such time as such amendment shall have been executed
and delivered by the Borrower and the Agent, such financial covenants, ratio and
other requirements, and all financial statements and other documents required to
be delivered under the Loan Documents, shall be calculated and reported as if
such change had not occurred.



21

 

--------------------------------------------------------------------------------

 

§2.THE CREDIT FACILITY. 

§2.1The Term Loan

 

.  Subject to the terms and conditions set forth in this Agreement, on the
Effective Date the Term Loan Lenders severally agree to make the Term Loans in
the original principal amount of the Term Loan Facility Amount to the Borrower.

§2.2Notes

.  The Loans shall, if requested by each Lender, be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit A hereto
(collectively, the “Term Loan Notes”), dated of even date with this Agreement
(except as otherwise provided in §18.3) and completed with appropriate
insertions.  One Term Loan Note shall be payable to the order of each Term Loan
Lender which so requests the issuance of a Term Loan Note in the principal
amount equal to such Term Loan Lender’s Term Loan Commitment.

§2.3[Reserved]

.  

§2.4[Reserved]

.  

§2.5  [Reserved].

§2.6Interest on Loans.

(a)Each Term Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Term Base Rate
Loan is repaid or converted to a Term LIBOR Rate Loan at the rate per annum
equal to the Base Rate.

(b)[Reserved].

(c)Each Term LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of LIBOR determined
for such Interest Period plus the Applicable Margin for Term LIBOR Rate Loans.

(d)[Reserved].

(e)The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(f)Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

(g)[Reserved]

§2.7[Reserved]

.  

§2.8[Reserved].

§2.9Use of Proceeds

.  The Borrower will use the proceeds of the Term Loans solely to (a) pay
closing costs in connection with this Agreement; (b) repay then existing loans
outstanding under the Existing Credit Agreement; (c) fund the direct or indirect
acquisition of additional

22

 

--------------------------------------------------------------------------------

 

Multifamily Properties located within the fifty (50) States of the continental
United States or the District of Columbia, (d) fund capital and construction
expenditures, tenant improvements, leasing or other commissions and property and
equipment acquisitions within the fifty (50) States of the continental United
States or the District of Columbia; and (e) for general working capital purposes
(including without limitation to finance interest shortfalls, general operating
expenses, including without limitation taxes, insurance and other expenses, and
the payment of fees and expenses related to the Facility).

§2.10Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

§2.11 [Reserved].

§2.12[Reserved]

.

§3.REPAYMENT OF THE LOANS.

§3.1Repayment of Principal

.  

(a)Commencing on July 24, 2017, and on the first Business Day of each month
thereafter, the Borrower shall pay the principal amount of the Term Loans in an
amount equal to $100,000 each month.

23

 

--------------------------------------------------------------------------------

 

(b)The Borrower promises to pay on the Maturity Date and there shall become
absolutely due and payable on the Maturity Date all of the Term Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.   

§3.2Mandatory Prepayments

.  Borrower shall and shall cause Parent Guarantor to comply with the following
covenants (and by its execution and delivery of the Guaranty, Parent Guarantor
hereby covenants and agrees that):

(a)An amount equal to fifty (50%) percent of any and all “Net Equity Issuance
Proceeds” (as defined in the Equity Issuance Pledge and so referred to herein)
of Borrower and/or Parent Guarantor, respectively, as and when received or
otherwise payable to Borrower and/or Parent Guarantor (to the extent Borrower
and/or Parent Guarantor, respectively, is entitled to receive the same) from
time to time, as applicable, shall be paid by Borrower and/or Parent Guarantor,
respectively, to Agent in reduction of the then outstanding principal balance of
the Loans, as mandatory prepayments hereunder, together with any additional
amounts payable pursuant to §4.8 (it being understood that any such payment by
or on behalf of a Loan Party or any of its Subsidiaries will be subject to (i)
the terms and provisions of any loan document or other agreement to which such
Loan Party or Subsidiary or any of its direct or indirect parent entities is
subject and (ii) permissibility under applicable laws for distributing such Net
Proceeds to Borrower (including fraudulent transfer and corporate benefit
restrictions)).  Without limiting the foregoing, Borrower and Parent Guarantor,
respectively, shall provide Agent with at least five (5) Business Days’ prior
written notice of any “Equity Issuance” (as defined in the Equity Issuance
Pledge and so referred to herein), detailing with specificity the terms and
conditions applicable with respect thereto (and such other information as Agent
shall reasonably request with respect to any such Equity Issuance).

(b)An amount equal to fifty (50%) percent of any and all Net Proceeds received
or payable to any Loan Party or its Subsidiaries from the sale or Refinancing of
any Real Estate or Material Assets of such Loan Party or its Subsidiaries,
respectively, as and when received or otherwise payable to such Loan Party or
its Subsidiaries from time to time, as applicable, shall be paid (or caused to
be paid) by such Loan Party, respectively, to Agent in reduction of the then
outstanding principal balance of the Loans, as mandatory prepayments hereunder,
together with any additional amounts payable pursuant to §4.8 (it being
understood that any such payment by or on behalf of a Loan Party or any of its
Subsidiaries will be subject to (i) the terms and provisions of any loan
document or other agreement to which such Loan Party or Subsidiary or any of its
direct or indirect parent entities is subject and (ii) permissibility under
applicable laws for distributing such net proceeds to Borrower (including
fraudulent transfer and corporate benefit restrictions)).  Without limiting the
foregoing, each Loan Party, respectively, shall provide Agent with at least ten
(10) Business Days’ prior written notice of any such sale or Refinancing,
detailing with specificity the terms and conditions applicable with respect
thereto (and such other information as Agent shall reasonably request with
respect to any such sale or Refinancing); provided, however, that no such
mandatory prepayment shall be applicable with respect to the proceeds of the
sale of that certain Real Estate owned by MTC-East, LLC, with an address of 1000
Winterfield Road, Midlothian, Virginia  23113, GPIN#725-709-5083.  Upon receipt
of the Net Proceeds resulting from a sale or Refinancing of any Real Estate,
provided no Default or Event of Default shall have occurred and be continuing
(or would exist immediately after giving effect to such sale or Refinacing), any
Lien created by the Security Documents affecting the Subsidiary that

24

 

--------------------------------------------------------------------------------

 

owns such sold or Refinanced Real Estate shall be released by Agent upon the
request of Parent Borrower or, in the case of a Refinancing, such Security
Documents will be modified to reflect the maximum allowable Lien that can be
granted in accordance with the terms of this Agreement. 

§3.3Optional Prepayments.

(a)Subject to the terms and provisions of the Agreement Regarding Fees, Borrower
shall have the right, at its election, to prepay the outstanding amount of the
Loans, as a whole or in part, at any time without penalty or premium; provided,
that if any prepayment of the outstanding amount of any LIBOR Rate Loans
pursuant to this §3.3 is made on a date that is not the last day of the Interest
Period relating thereto, such prepayment shall be accompanied by the payment of
any amounts due pursuant to §4.8.  

(b)The Borrower shall give the Agent, no later than 1:00 p.m. (Eastern time) at
least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that (i) any such notice may be
revoked or modified upon one (1) day’s prior notice to the Agent) and/or (ii)
any such notice or repayment may be conditioned upon the consummation of a
transaction.  

§3.4Partial Prepayments

.  Each partial prepayment of the Loans under §3.3 shall be in a minimum amount
of $100,000.00, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment. Each partial payment under §3.2 and
§3.3 shall be applied first to the principal of the Loans (first to the
principal of Base Rate Loans, and then to the principal of LIBOR Rate Loans).

§3.5Effect of Prepayments

.  Amounts of the Term Loans prepaid under §3.3 prior to the Maturity Date may
not be reborrowed.

§4.CERTAIN GENERAL PROVISIONS.

§4.1Conversion Options.

(a)The Borrower may elect from time to time to convert any of its outstanding
Loans to a Loan of another Type and such Loans shall thereafter bear interest as
a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the
Borrower shall give the Agent at least one (1) Business Day’s prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Loan unless the Borrower
pays Breakage Costs as required under this Agreement; (ii) with respect to any
such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall
give the Agent at least three (3) LIBOR Business Days’ prior written notice of
such election and the Interest Period requested for such Loan, the principal
amount of the Loan so converted shall be in a minimum aggregate amount of
$100,000.00 and, after giving effect to the making of such Loan, there shall be
no more than seven (7) LIBOR Rate Loans outstanding at any one time; and (iii)
no Loan may be converted into a LIBOR Rate Loan when any Default or Event of
Default has occurred and is continuing.  All or any part of the outstanding
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Base Rate Loan in a principal amount of less than
$100,000.00 or a

25

 

--------------------------------------------------------------------------------

 

LIBOR Rate Loan in a principal amount of less than $100,000.00.  On the date on
which such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be.  Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower. 

(b)Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c)In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of one (1) month unless such Interest Period shall be greater
than the time remaining until the Maturity Date, in which case such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.

§4.2Fees

.  In addition to all fees specified herein, the Borrower agrees to pay to
KeyBank for its own account certain fees for services rendered or to be rendered
in connection with the Loans as provided pursuant to that certain fee letter
dated May 13, 2016 between the Borrower, KeyBank and KeyBanc Capital Markets
(the “Agreement Regarding Fees”).

§4.3[Reserved].

§4.4Funds for Payments.

(a)All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 3:00 p.m. (Eastern
time) on the day when due (or such later time as is acceptable to the Agent in
the event of a payment in full of all Loans and a termination of Commitments
hereunder), in each case in lawful money of the United States in immediately
available funds.  Subject to the foregoing, all payments made to Agent on behalf
of the Lenders, and actually received by Agent, shall be deemed received by the
Lenders on the date actually received by Agent.

(b)All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for any Taxes, excluding any income Taxes,
franchise or similar Taxes and any Taxes imposed by a jurisdiction (i) as a
result of the Agent or Lender being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) as a result of any present or former connection between the
Agent or a Lender and such jurisdiction other than any connection arising solely
from executing, delivering, performing its obligations

26

 

--------------------------------------------------------------------------------

 

under, or enforcing any Loan Document (such Taxes, other than those so excluded
as specifically set forth in this sentence and elsewhere in this §4.4(b),
referred to as “Non-Excluded Taxes”), unless the Borrower are required by law to
make such deduction or withholding.  If any such obligation is imposed upon the
Borrower with respect to any amount payable by the Borrower hereunder or under
any of the other Loan Documents, the Borrower will pay to the Agent, for the
account of the Lenders or (as the case may be) the Agent, on the date on which
such amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Lenders or the
Agent to receive, after such deduction or withholding has been made, the same
net amount which the Lenders or the Agent would have received on such due date
had no such obligation been imposed upon the Borrower; provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of §4.4(c); (ii) that are
branch profits taxes imposed by the United States or any similar taxes imposed
by any other jurisdiction under the laws of which a Lender is organized or in
which its applicable lending office is located; (iii) in the case of a Non-U.S.
Lender and notwithstanding any consent given pursuant to §18.1, that are imposed
on amounts payable to such Lender pursuant to a law in effect on the date on
which such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment) to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this §4.4(b); or (iv) that are U.S. federal withholding Taxes
imposed under FATCA.  The Borrower shall indemnify each of the Agent and the
Lenders, as applicable, within 10 days after demand therefor, for the full
amount of any Non-Excluded (including Non-Excluded Taxes imposed or asserted on
or attributable to amounts payable under this §4) payable or paid by the Agent
or Lenders or required to be withheld or deducted from a payment to such the
Agent or Lenders and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.  The Borrower will deliver
promptly to the Agent certificates or other valid vouchers for all Taxes or
other charges deducted from or paid with respect to payments made by the
Borrower hereunder or under any other Loan Document. In the event a Lender
receives a refund or credit of any Non-Excluded Taxes paid by the Borrower
pursuant to this section, such Lender will pay to the Borrower the amount of
such refund or credit (and any interest received with respect thereto) promptly
upon receipt thereof; provided that if at any time thereafter such Lender is
required to return such refund or credit, the Borrower shall promptly repay to
such Lender the amount of such refund or credit, net of any reasonable
incremental additional costs. 

(c)If a Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document it shall deliver to
the Borrower, at the time or times reasonably requested by the Borrower, such
properly completed and executed documentation reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, if reasonably requested by the
Borrower the Lender shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower as will enable the
Borrower or to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  

27

 

--------------------------------------------------------------------------------

 

Notwithstanding the generality of the foregoing, each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (a “Non-U.S. Lender”), to the extent
such Lender is lawfully able to do so, shall provide the Borrower on or prior to
the Effective Date (in the case of each Lender listed on the signature pages
hereof on the Effective Date) or on or prior to the date of the Assignment and
Acceptance Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of the Borrower, with (x) two (2) original copies of Internal Revenue Service
Form W-8BEN, W-8BEN-E, W-8ECI and/or W-8IMY (or, in each case, any successor
forms), properly completed and duly executed by such Lender, and any other such
duly executed form(s) or statement(s) (including whether such Lender has
complied with the FATCA) which may, from time to time, be prescribed by law and,
which, pursuant to applicable provisions of  (i) an income tax treaty between
the United States and the country of residence of such Lender, (ii) the Code, or
(iii) any applicable rules or regulations in effect under (i) or (ii) above,
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Loan
Documents, or (y) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Code, a Certificate Regarding Non-Bank Status together
with two (2) original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any successor form), properly completed and duly executed by such Lender,
and such other documentation required under the Code and requested by the
Borrower to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Loan Documents.  Each Lender
that is a United States Person (as such term is defined in Section 7701(a)(30)
of the Code) for United States federal income tax purposes (a “U.S. Lender”)
shall provide the Borrower on or prior to the Effective Date (or, if later, on
or prior to the date on which such Lender becomes a party to this Agreement) two
(2) original copies of Internal Revenue Service From W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or otherwise prove that it is entitled to such an exemption.  If a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment (for
purposes of this sentence, “FATCA” shall include any amendments made to FATCA
after the date of this Agreement).  Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this section hereby agrees, from time to time
after the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly provide the Borrower two (2) new
original copies of Internal Revenue Service Form W-9, W-8BEN, W-8BEN-E, W-8ECI
and/or W-8IMY (or, in each case, any successor form), a Certificate Regarding
Non-Bank Status

28

 

--------------------------------------------------------------------------------

 

and two (2) original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any successor form), or any documentation required under applicable
reporting requirements of FATCA, as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the Code
and requested by the Borrower to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents, or notify the
Borrower of its inability to deliver any such forms, certificates or other
evidence. 

(d)In the event it is reasonably necessary to determine the fair market value of
the Commitments, Loans and/or other obligations under the Loan Documents for
purposes of Treasury Regulation Section 1.1273-2(f), the Agent shall assist
Borrower as reasonably requested in connection with making such determination
(including by using commercially reasonable efforts to obtain quotes and sales
prices for the Commitments, Loans and/or other obligations), and the Agent shall
promptly make any such determination by Borrower available to the Lenders in
accordance with Treasury Regulation Section 1.1273-2(f)(9).

(e)The obligations of the Borrower to the Lenders under this Agreement shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances: (i) any
lack of validity or enforceability of this Agreement or any of the other Loan
Documents; (ii) [Reserved]; (iii) the existence of any claim, set-off, defense
or any right which the Borrower or any of its Subsidiaries or Affiliates may
have at any time against any of the Lenders (other than the defense of payment
to the Lenders in accordance with the terms of this Agreement) or any other
person, whether in connection with this Agreement, any other Loan Document, or
any unrelated transaction; (iv) [Reserved]; (v) any breach of any agreement
between Borrower or any of its Subsidiaries or Affiliates; (vi) [Reserved];
(vii) [Reserved]; (viii) [Reserved]; (ix) [Reserved]; (x) [Reserved]; (xi) the
surrender or impairment of any security for the performance or observance of any
of the terms of any of the Loan Documents; (xii) the occurrence of any Default
or Event of Default; and (xiii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, provided that nothing contained
herein shall relieve Agent or any Lender for liability to Borrower arising as a
result of gross negligence or willful misconduct on the part of the Agent or any
Lender, as applicable, as determined by a court of competent jurisdiction after
the exhaustion of all applicable appeal periods.

§4.5Computations

.  All computations of interest on the Loans and of other fees to the extent
applicable shall be based on a 360-day year and paid for the actual number of
days elapsed.  Except as otherwise provided in the definition of the term
“Interest Period” with respect to LIBOR Rate Loans, whenever a payment hereunder
or under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
Outstanding Loans as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount.

§4.6Suspension of LIBOR Rate Loans

.  In the event that, prior to the commencement of any Interest Period relating
to any LIBOR Rate Loan, the Agent shall determine that adequate and reasonable
methods do not exist for ascertaining LIBOR for such Interest Period, or the
Agent

29

 

--------------------------------------------------------------------------------

 

shall reasonably determine that LIBOR will not accurately and fairly reflect the
cost of the Lenders making or maintaining LIBOR Rate Loans for such Interest
Period, the Agent shall forthwith give notice of such determination (which shall
be conclusive and binding on the Borrower and the Lenders absent manifest error)
to the Borrower and the Lenders.  In such event (a) any Loan Request with
respect to a LIBOR Rate Loan shall be automatically withdrawn and shall be
deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrower and the Lenders.

§4.7Illegality

.  Notwithstanding any other provisions herein, if any Change in Law shall make
it unlawful, or any central bank or other governmental authority having or
claiming jurisdiction over a Lender or its LIBOR Lending Office shall assert
that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such
Lender shall forthwith give notice of such circumstances to the Agent and the
Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law.  Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.

§4.8Additional Interest

.  If any LIBOR Rate Loan or any portion thereof is repaid or is converted to a
Base Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, the Borrower will pay to the Agent
upon demand for the account of the applicable Lenders in accordance with their
respective Commitment Percentages, in addition to any amounts of interest
otherwise payable hereunder, the Breakage Costs.  Borrower understands, agrees
and acknowledges the following:  (i) no Lender has any obligation to purchase,
sell and/or match funds in connection with the use of LIBOR as a basis for
calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used merely
as a reference in determining such rate; and (iii) Borrower has accepted LIBOR
as a reasonable and fair basis for calculating such rate and any Breakage
Costs.  Borrower further agrees to pay the Breakage Costs, if any, whether or
not a Lender elects to purchase, sell and/or match funds.

§4.9Additional Costs, Etc.

  Notwithstanding anything herein to the contrary, if any Change in Law, shall:

(a)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in determining LIBOR);

30

 

--------------------------------------------------------------------------------

 

(b)subject Agent or any Lender to any Tax (other than Taxes addressed by
§4.4(b)) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or 

(c)impose on any Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or Loans made by such
Lender; or

(d)impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part; and the result of any of the foregoing
is:

(i)to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or

(ii)to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or

(iii)to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will (and as to clauses (a) and (b)
above, subject to the provisions of §4.4), within thirty (30) days of demand
made by such Lender or (as the case may be) the Agent at any time and from time
to time and as often as the occasion therefor may arise, pay to such Lender or
the Agent such additional amounts as such Lender or the Agent shall reasonably
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other
sum.  For the avoidance of doubt, the provisions of this §4.9 shall not apply
with respect to Taxes, which shall be governed by §4.4(b) and §4.4(c).

§4.10Capital Adequacy

.  If after the date hereof any Lender determines that (a) as a result of a
Change in Law, or (b) compliance by such Lender or its parent bank holding
company with any directive of any such entity regarding liquidity or capital
adequacy, has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s commitment to make Loans
hereunder to a level below that which such Lender or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify the
Borrower thereof.  The Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is reasonably
determined, upon presentation by such Lender of a statement of the amount
setting forth the Lender’s calculation thereof.  In determining such amount,
such Lender may use any reasonable averaging and attribution methods generally
applied by such Lender.

31

 

--------------------------------------------------------------------------------

 

§4.11Breakage Costs 

.  Borrower shall pay all Breakage Costs required to be paid by them pursuant to
this Agreement and incurred from time to time by any Lender within fifteen (15)
days from receipt of written notice from Agent, or such earlier date as may be
required by this Agreement.

§4.12Default Interest; Late Charge

.  Following the occurrence and during the continuance of any Event of Default,
and regardless of whether or not the Agent or the Lenders shall have accelerated
the maturity of the Loans, all Loans shall bear interest payable on demand at a
rate per annum equal to three percent (3.0%) above the interest rate that would
otherwise be in effect hereunder (the “Default Rate”), until such amount shall
be paid in full (after as well as before judgment).  In addition, the Borrower
shall pay a late charge equal to three percent (3.0%) of any amount of interest
and/or principal payable on the Loans (other than amounts due on the Maturity
Date or as a result of acceleration), which is not paid by the Borrower within
ten (10) days of the date when due.

§4.13Certificate

.  A certificate setting forth any amounts payable pursuant to §4.8, §4.9,
§4.10, §4.11 or §4.12 and a reasonably detailed explanation of such amounts
which are due, submitted by any Lender or the Agent to the Borrower, shall be
conclusive in the absence of manifest error.  A Lender shall be entitled to
reimbursement under §4.9, or §4.10 from and after notice to Borrower that such
amounts are due given in accordance with §4.9 or §4.10 and for a period of nine
(9) months prior to receipt of such notice.

§4.14Limitation on Interest

.  Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, all agreements between or among the Borrower, the Lenders and the
Agent, whether now existing or hereafter arising and whether written or oral,
are hereby limited so that in no contingency, whether by reason of acceleration
of the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by the Lenders exceed the maximum amount
permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Lenders in excess of the maximum
lawful amount, the interest payable to the Lenders shall be reduced to the
maximum amount permitted under applicable law; and if from any circumstance the
Lenders shall ever receive anything of value deemed interest by applicable law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law.  This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent.

§4.15Certain Provisions Relating to Increased Costs and Non-Funding Lenders

.  If a Lender gives notice of the existence of the circumstances set forth in
§4.7 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.4(b), §4.9 or
§4.10, then, upon the request of the Borrower, such Lender, as applicable, shall
use reasonable efforts in a manner consistent with such institution’s practice
in

32

 

--------------------------------------------------------------------------------

 

connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by Borrower under the foregoing
provisions, provided that such action would not be otherwise prejudicial to such
Lender, including, without limitation, by designating another of such Lender’s
offices, branches or affiliates; the Borrower agreeing to pay all reasonably
incurred costs and expenses incurred by such Lender in connection with any such
action.  Notwithstanding anything to the contrary contained herein, if no
Default or Event of Default shall have occurred and be continuing, and if any
Lender (a) has given notice of the existence of the circumstances set forth in
§4.7 or has requested payment or compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.4(b), §4.9 or
§4.10 and following the request of Borrower has been unable to take the steps
described above to mitigate such amounts (each, an “Affected Lender”) or (b) has
failed to make available to Agent its pro rata share of any Loan and such
failure has not been cured (a “Non-Funding Lender”), then, within ninety (90)
days after such notice or request for payment or compensation or failure to
fund, as applicable, Borrower shall have the one-time right as to such Affected
Lender or Non-Funding Lender, as applicable, to be exercised by delivery of
written notice delivered to the Agent and the Affected Lender or Non-Funding
Lender, within ninety (90) days of receipt of such notice or failure to fund, as
applicable, to elect to cause the Affected Lender or Non-Funding Lender, as
applicable, to transfer its Commitment.  The Agent shall promptly notify the
remaining Lenders that each of such Lenders shall have the right, but not the
obligation, to acquire a portion of the Commitment, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender or Non-Funding Lender,
as applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Agent).  In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment.  Upon any
such purchase of the Commitment of the Affected Lender or Non-Funding Lender, as
applicable, the Affected Lender’s or Non-Funding Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest.  The purchase price for the Affected
Lender’s or Non-Funding Lender’s Commitment shall equal any and all amounts
outstanding and owed by Borrower to the Affected Lender or Non-Funding Lender,
as applicable, including principal, prepayment premium or fee, and all accrued
and unpaid interest or fees.

§5.COLLATERAL SECURITY.

§5.1Collateral

.  The Obligations and the Hedge Obligations (subject to the provisions set
forth in the definition of Security Documents) shall be secured by a perfected
first priority lien and security interest to be held by the Agent for the
benefit of the Lenders on the Collateral, pursuant to the terms of the Security
Documents, and in each case subject to Permitted Liens.  If Borrower enters into
any interest rate agreements or hedging agreements which are in any manner
related to the Loans or the the Facility, Borrower agrees to assign the same to
Agent, for the benefit of the Lenders, by entering into Agent’s reasonable form
of assignment of interest rate agreements or hedging agreements at the time
Borrower enters into such agreements.  The Borrower shall (and shall cause IR
OpCo) to comply, in all material respects, with the terms and provisions of the
Security Documents, including, without limitation, with respect to all
additional Collateral to be provided to Agent, for the benefit of Lenders, as
and when therein provided, on

33

 

--------------------------------------------------------------------------------

 

account of any and all additional Subsidiaries of Borrower and/or IR OpCo which
shall exist from and after the Effective Date.  Borrower shall provide Agent
with at least five (5) Business Days’ notice prior to the Borrower and/or IR
OpCo acquiring or creating any such additional Borrower Subsidiary, together
with such information, documents, and materials reasonably requested by Agent
(including, without limitation, ownership certificates, stock/transfer powers,
and other documentation required to be provided to Agent pursuant to the terms
and provisions of the Ownership Interest Pledge, the Distribution Interest
Pledge, or any other applicable Security Document, including, without
limitation, all “know your customer” and other materials reasonably requested by
Agent to ensure that each such Borrower Subsidiary is in compliance with
§6.1(e)).  Without limiting the foregoing or the terms and provisions of each
Ownership Interest Pledge and each Distribution Interest Pledge (and as further
provided therein) provided hereunder, with respect to each additional Borrower
Subsidiary which is established from and after the Effective Date, Borrower
shall, or shall cause IR OpCo and/or such Borrower Subsidiary, as applicable (in
each case to the extent such Ownership Interest Pledge, Distribution Interest
Pledge, or Guaranty of Obligations is permitted to be provided (and/or not
prohibited from being provided) as reasonably determined in good faith), (w) to
confirm to Agent the applicable Ownership Interest Pledge or Distribution
Interest Pledge in the Equity Interests of such Borrower Subsidiary, and the
ability of such Borrower Subsidiary to enter into a Guaranty of Obligations, (x)
to provide such other stock or ownership certificates, executed transfer powers,
and documentation (as further provided therein) as reasonably required by Agent
to perfect or vest more securely its pledge and security interest to and in the
applicable “Collateral” (as defined in each such applicable Ownership Interest
Pledge or Distribution Interest Pledge), (y) to, if applicable, provide written
notice to, or obtain consent of, each lender or other third party required for
it to grant the applicable Ownership Interest Pledge, Distribution Interest
Pledge, or Guaranty, and (z) if applicable, to execute and deliver a
corresponding joinder to the Guaranty, in form and substance reasonably
satisfactory to Agent , together with all “know your customer” and other
materials reasonably requested by Agent to ensure that each such Borrower
Subsidiary is in compliance with §6.1(e).

§5.2[Reserved].

§5.3[Reserved]

.

§5.4[Reserved]

.  

§5.5[Reserved]

.  

§5.6[Reserved]

.  

§5.7Release of Collateral

. In addition to any release of Collateral in accordance with Section 3.2(b),
upon the refinancing or repayment of the Obligations in full, in cash, then the
Agent shall release the Collateral from the lien and security interest of the
Security Documents; provided, however, that Agent shall not be required to
release such Collateral until such time as (x) Borrower has provided Agent with
evidence reasonably satisfactory to Agent confirming the discharge, assumption
or other satisfaction of all Hedge Obligations secured by the Collateral
(subject to the provisions set forth in the definition of Mortgages) or (y)
Required Lenders, at their option, direct Agent to release such Collateral,
notwithstanding that any such Hedge

34

 

--------------------------------------------------------------------------------

 

Obligations may then remain outstanding (and each Lender Hedge Provider hereby
agrees to be bound by any such direction of Required Lenders, notwithstanding
any provision herein or in the Security Documents to the contrary).

§6.REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows,
each as of the Effective Date hereof, and as of the date of the funding of any
Loan hereunder:  

§6.1Corporate Authority, Etc.

(a)Incorporation; Good Standing.  Borrower is a Delaware limited partnership
duly organized pursuant to its certificate of limited partnership filed with the
Delaware Secretary of State, and is validly existing and in good standing under
the laws of the State of Delaware.  Parent Guarantor is a Maryland corporation
duly incorporated pursuant to its articles of incorporation filed with the
Maryland Secretary of State, and is validly existing and in good standing under
the laws of the State of Maryland.  IR OpCo is a Delaware limited liability
company organized pursuant to its certificate of formation filed with the
Delaware Secretary of State, and is validly existing and in good standing under
the laws of the State of Delaware.  Each of Borrower and each Guarantor (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, except where the failure to be so
qualified would not be reasonably likely to have a Material Adverse Effect and
(ii) is in good standing in its jurisdiction of organization or formation and in
each other jurisdiction where a failure to be so qualified in such other
jurisdiction would be reasonably likely to have a Material Adverse Effect.

(b)Subsidiaries.  Each of the Borrower Subsidiaries (i) is a corporation,
limited partnership, general partnership, limited liability company or trust
duly organized under the laws of its State of organization and is validly
existing and in good standing under the laws thereof, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated except where the failure to be so qualified would not be
reasonably likely to have a Material Adverse Effect and (iii) is in good
standing and is duly authorized to do business in its jurisdiction of
organization or formation and in each jurisdiction where a Collateral Property
is owned or leased by it (to the extent required to do so under applicable law),
and in each other jurisdiction where a failure to be so qualified would be
reasonably likely to have a Material Adverse Effect.

(c)Authorization.  The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Loan Parties is a party and the
transactions contemplated hereby and thereby (i) are within the corporate or
other organizational  authority of the Loan Parties, (ii) have been duly
authorized by all necessary actions on the part of the Loan Parties, (iii) do
not and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any Loan Party is subject
or any judgment, order, writ, injunction, license or permit applicable to any
Loan Party, in each case except as would not be reasonably likely to have a
Material Adverse Effect, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement, limited liability company
agreement, articles of incorporation or other charter documents or bylaws of any
Loan Party, (v) do not and will not

35

 

--------------------------------------------------------------------------------

 

result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of any Loan Party other than Permitted Liens,
and (vi) do not require the approval or consent of any Governmental Authority
other than those already obtained and delivered to Agent or except as would not
reasonably be likely to have a Material Adverse Effect. 

(d)Enforceability.  The execution and delivery of this Agreement and the other
Loan Documents to which any of the Loan Parties is a party are valid and legally
binding obligations of the Loan Parties enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’  rights and
general principles of equity.

(e)Foreign Assets Control

.  To the knowledge of each Loan Party, none of the Loan Parties or any
Subsidiaries of the Loan Parties: (i) is a Sanctioned Person, (ii) has any of
its assets in Sanctioned Entities, or (iii) derives any of its operating income
from investments in, or transactions with, Sanctioned Persons or Sanctioned
Entities.  To the knowledge of each Loan Party, each Loan Party and its
respective officers, employees, directors and agents, are in compliance, in all
material respects, with Anti-Corruption Laws and applicable Sanctions.  No use
of the proceeds of any Loan will violate Anti-Corruption Laws or applicable
Sanctions.  Neither the making of the Loans nor the use of the proceeds thereof
will violate the Patriot Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute
thereto.  Each Loan Party and its Subsidiaries are in compliance, in all
material respects, with the Patriot Act.

§6.2Governmental Approvals

.  The execution, delivery and performance of this Agreement and the other Loan
Documents to which any Loan Party is a party and the transactions contemplated
hereby and thereby do not require the approval or consent of, or filing or
registration with, or the giving of any notice to, any court, department, board,
governmental agency or authority other than those already obtained and the
filing of the Security Documents in the appropriate records office with respect
thereto, in each case, except as would not be reasonably likely to result in a
Material Adverse Effect.

§6.3[Reserved]

.    

§6.4Financial Statements

.  Parent Guarantor has furnished to Agent on or prior to the Effective Date:
(a) the consolidated balance sheet of Parent Guarantor and its Consolidated
Subsidiaries as of the Balance Sheet Date and the related consolidated statement
of income and cash flow for the most recent period then ended (and available)
certified by an Authorized Officer or the chief financial or accounting officer
of Parent Guarantor and (b) certain other financial information relating to the
Borrower.  Such balance sheet and statement have been prepared in accordance
with generally accepted accounting principles and fairly present in all material
respects the consolidated financial condition of Parent Guarantor and its
Consolidated Subsidiaries as of such dates and the consolidated results of the
operations of Parent Guarantor and its Consolidated Subsidiaries for such
periods.  

36

 

--------------------------------------------------------------------------------

 

§6.5No Material Changes 

.  Since the later of Balance Sheet Date or the date of the most recent
financial statements delivered pursuant to §7.4(a), as applicable, except as
otherwise disclosed in writing to Agent, there has occurred no materially
adverse change in the financial condition, or business of the Loan Parties, and
their respective Subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheet of Parent Guarantor as of the Balance Sheet Date (or
as of the last day of the fiscal year of Parent Guarantor most recently ended,
as applicable), or its consolidated statement of income or cash flows for the
fiscal year then ended, other than changes that have not and would not be
reasonably likely to have a Material Adverse Effect.  

§6.6Franchises, Patents, Copyrights, Etc.

  To the knowledge of the Borrower, each of the Borrower and the Borrower
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others, except where failure
to possess such franchises, patents, copyrights, trademarks, trade names,
service marks, licenses and permits, and any rights in respect of the foregoing,
would not be reasonably likely to have a Material Adverse Effect.

§6.7Litigation

.  Except as stated on Schedule 6.7, as of the Effective Date, there are no
actions, suits, proceedings or investigations of any kind pending or to the
knowledge of the Borrower threatened against Borrower or any of the Borrower
Subsidiaries before any court, tribunal, arbitrator, mediator or administrative
agency or board which question the validity of this Agreement or any of the
other Loan Documents, any action taken or to be taken pursuant hereto or thereto
or any lien, security title or security interest created or intended to be
created pursuant hereto or thereto, in each case which would be reasonably
likely to have a Material Adverse Effect.  Except as set forth on Schedule 6.7
as of the Effective Date, there are no judgments, final orders or awards
outstanding against or affecting Borrower or the Borrower Subsidiaries
individually or in the aggregate in excess of $5,000,000.00.

§6.8No Material Adverse Contracts, Etc.

  To the knowledge of the Borrower, none of the Loan Parties or Borrower
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation that has or would be reasonably
likely to have a Material Adverse Effect.  To the knowledge of the Borrower,
none of the Loan Parties or Borrower Subsidiaries is a party to any contract,
agreement, or instrument that has or would be reasonably likely to have a
Material Adverse Effect.  To the knowledge of Borrower, no event of default or
unmatured event of default under any of the Borrower’s, any Borrower
Subsidiary’s, or Guarantor’s financial obligations exists at the time of, or
after giving effect to the making of, the Loans under the Facility that has or
would be reasonably likely to have a Material Adverse Effect.

§6.9Compliance with Other Instruments, Laws, Etc.

  To the knowledge of the Borrower, none of the Loan Parties or Borrower
Subsidiaries is in violation of any provision of its charter or other
organizational documents, bylaws, or any agreement or instrument to which it is
subject or by which it or any of its properties is bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that has had or would be reasonably likely to have a Material Adverse
Effect.

37

 

--------------------------------------------------------------------------------

 

§6.10Tax Status 

.  Except as would not reasonably be likely to have a Material Adverse Effect,
each of the Borrower and each Borrower Subsidiary (a) has made or filed all
federal and state income and all other material Tax returns, reports and
declarations required by any jurisdiction to which it is subject or has obtained
an extension for filing, (b) has paid prior to delinquency all Taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings or for which any of the Borrower or its
respective Subsidiaries, as applicable has set aside on its books provisions
reasonably adequate for the payment of such Taxes, and (c) has made provisions
reasonably adequate for the payment of all accrued Taxes not yet due and
payable.  In each case, except as would not reasonably be likely to have a
Material Adverse Effect, there are no unpaid Taxes claimed by the taxing
authority of any jurisdiction to be due by the Borrower or its respective
Subsidiaries, the officers or partners of such Person know of no basis for any
such claim, and there are no audits pending or to the knowledge of Borrower
threatened with respect to any Tax returns filed by Borrower or its respective
Subsidiaries.  

§6.11No Event of Default

.  No Default or Event of Default has occurred and is continuing.

§6.12Investment Company Act

.  None of the Loan Parties or any of their respective Subsidiaries is an
“investment company”, or an “affiliated company” or a “principal underwriter” of
an “investment company”, as such terms are defined in the Investment Company Act
of 1940.

§6.13Absence of UCC Financing Statements, Etc.

  Except with respect to Permitted Liens or as disclosed on the lien search
reports delivered to and approved by the Agent, to the knowledge of Borrower,
there is no financing statement (but excluding any financing statements that may
be filed against Borrower or Borrower Subsidiaries without the consent or
agreement of such Persons), security agreement, chattel mortgage, real estate
mortgage or other document filed or recorded with any applicable filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien on, or security interest or security
title in, any Collateral.

§6.14Setoff, Etc.

  The Collateral and the rights of the Agent and the Lenders with respect to the
Collateral are not subject to any setoff, claims, withholdings or other defenses
by the Borrower or any of its Subsidiaries or Affiliates or, to the best
knowledge of Borrower, any other Person other than Permitted Liens described in
§8.2.

§6.15[Reserved].

]  

§6.16Employee Benefit Plans

.  Except as would not reasonably be likely to have a Material Adverse Effect,
each Borrower and each Borrower Subsidiary and each ERISA Affiliate that is
subject to ERISA has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Plan or Multiemployer Plan
and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan or Multiemployer
Plan.  Except as would not reasonably be likely to result in a Material Adverse
Effect, neither Borrower or Borrower Subsidiaries nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Multiemployer Plan or Plan or (b) incurred any liability
under Title IV of ERISA other

38

 

--------------------------------------------------------------------------------

 

than a liability to the PBGC for premiums under Section 4007 of ERISA.  Neither
Borrower or Borrower Subsidiaries nor any ERISA Affiliate has failed to make any
contribution or payment to any Multiemployer Plan or Plan, or made any amendment
to any Multiemployer Plan or Plan, which has resulted or would reasonably be
likely to result in the imposition of a Lien.

§6.17Disclosure

.  All information, taken as a whole, contained in this Agreement, the other
Loan Documents or otherwise furnished to or made available to the Agent or the
Lenders by Borrower or any Guarantor (other than projections, estimates,
budgets, and other forward-looking information), is and will be, to the best of
the Borrower’s or Guarantors’ knowledge, true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
materially misleading when taken as a whole.  Without limiting the foregoing,
the written information, reports and other papers and data with respect to the
Borrower or any Borrower Subsidiary (other than projections and estimates)
furnished to the Agent or the Lenders by the Borrower or Guarantor in connection
with this Agreement was, at the time so furnished, correct in all material
respects, or has been subsequently supplemented by other written information,
reports or other papers or data, to the extent necessary to give in all material
respects a true and accurate knowledge of the subject matter in all material
respects; provided that such representation shall not apply to the accuracy of
any appraisal, title commitment, survey, or engineering and environmental
reports prepared by third parties.

§6.18Trade Name; Place of Business

.  None of the Loan Parties uses any trade name and conducts business under any
name other than its actual name (and Independence Realty Trust, Inc. or
abbreviations thereof) set forth in the Loan Documents.  The principal place of
business of the Loan Parties, as of the Effective Date, is Two Logan Square, 100
N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103.

§6.19Regulations T, U and X

.  No portion of any Loan is to be used for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.  Neither Borrower nor any Borrower Subsidiary
is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.

§6.20Environmental Compliance

.  Except as set forth on Schedule 6.20 or as specifically set forth in the
written environmental site assessment reports of any environmental engineer
provided to the Agent on or before the date hereof, or in the case of any
Collateral Property acquired after the date hereof, taken as a whole, the
environmental site assessment reports with respect thereto provided to the
Agent, Borrower makes the following representations and warranties:

(a)To the knowledge of the Borrower, the Collateral Properties and/or any tenant
or operations thereon, taken as a whole, is not in violation, or alleged
violation, of any Environmental Law, which violation would be reasonably likely
to have a Material Adverse Effect.

39

 

--------------------------------------------------------------------------------

 

(b)Neither Borrower nor any Borrower Subsidiary has received written notice from
any third party including, without limitation, any federal, state or local
governmental authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted, or has
demanded that Borrower conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law, except in cases that would
not reasonably be likely to have a Material Adverse Effect; or (iii) that it is
or shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding (in each case, contingent or otherwise)
arising out of any third party’s incurrence of costs, expenses, losses or
damages in connection with the release of Hazardous Substances, which in the
case of any of the matters set forth in this §6.20(b) involves a Collateral
Property and would be reasonably likely to have a Material Adverse Effect. 

(c)(i) To the knowledge of the Borrower, no portion of the Collateral
Properties, taken as a whole, is used for the handling, processing, storage or
disposal of Hazardous Substances except in compliance, in all material respects,
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Collateral Properties except those which are being operated and maintained, and,
if required, remediated, in compliance, in all material respects, with
Environmental Laws, except in cases that would not reasonably be likely to have
a Material Adverse Effect; (ii) in the course of any business activities
conducted by the Borrower or Borrower Subsidiaries, their respective
Subsidiaries or, to the Borrower’s knowledge, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Collateral Properties except in the ordinary course of Borrower’s, any Borrower
Subsidiary’s, or its respective tenants’ and operators’ business and in
compliance, in all material respects, with applicable Environmental Laws, except
in cases that would not reasonably be likely to have a Material Adverse Effect;
(iii) to Borrower’s knowledge, there has been no past or present releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, disposing or dumping (other than in reasonable quantities to the
extent necessary in the ordinary course of operation of Borrower’s, any Borrower
Subsidiary’s, its respective tenants’ or operators’ business and, in any event,
in compliance, in all material respects, with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Collateral Properties, which Release would be reasonably likely to have a
Material Adverse Effect; (iv) to Borrower’s knowledge, there have been no
Releases on, upon, from or into any real property in the vicinity of any of the
Collateral Properties which, through soil or groundwater contamination, have
come to be located on the Collateral Properties, and which would be reasonably
likely to have a Material Adverse Effect; and (v) to Borrower’s knowledge, any
Hazardous Substances that have been generated on any of the Collateral
Properties have been transported off site in accordance with all applicable
Environmental Laws and in a manner that would not reasonably be likely to have a
Material Adverse Effect.

(d)[Reserved].

(e)To the knowledge of the Borrower, there are no existing or closed sanitary
waste landfills, or hazardous waste treatment, storage or disposal facilities on
the Collateral

40

 

--------------------------------------------------------------------------------

 

Properties except where such existence would not reasonably be likely to have a
Material Adverse Effect. 

(f)Neither the Borrower nor any Borrower Subsidiary has received any written
notice from any party that any use, operation, or condition of any Collateral
Properties has caused any adverse condition on any other property that would
reasonably be likely to result in a claim under applicable Environmental Law
that would have a Material Adverse Effect, nor does Borrower have actual
knowledge of any existing facts or circumstances that could reasonably be likely
to form the basis for such a claim.

§6.21Subsidiaries; Organizational Structure

.  Schedule 6.21(a) sets forth, as of the Effective Date, all of the Borrower
Subsidiaries, the form and jurisdiction of organization of such Borrower
Subsidiaries, and the owners of the direct ownership interests therein.  On the
Effective Date, no Person owns any legal, equitable or beneficial interest in
any of the Borrower Subsidiaries except as set forth on such Schedule, other
than pursuant to the Security Documents. As of the Effective Date, the Parent
Guarantor owns in excess of 94% of the Equity Interests in the Borrower.

§6.22[Reserved]

.    

§6.23[Reserved]

.  

§6.24Brokers

.  None of the Borrower or any of its respective Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

§6.25Other Debt

.  Without limiting the provisions of §8.1 or §8.2, none of the Borrower or
Borrower Subsidiaries is a party to or bound by any agreement, instrument or
indenture that requires the subordination in right or time or payment of any of
the Obligations to any other Indebtedness of Borrower or Borrower Subsidiaries.

§6.26Solvency

.  As of the Effective Date and after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents, including all Loans
made or to be made hereunder, the Loan Parties, taken as a whole, are Solvent.

§6.27No Bankruptcy Filing

.  As of the Effective Date, no Loan Party or Borrower Subsidiary is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
the Loan Parties have no knowledge of any Person contemplating the filing of any
such petition against it.

§6.28No Fraudulent Intent

.  Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by any Loan Party with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

§6.29Transaction in Best Interests of Loan Parties; Consideration

.  The transaction evidenced by this Agreement and the other Loan Documents is
in the best interests of each Loan

41

 

--------------------------------------------------------------------------------

 

Party.  The direct and indirect benefits to inure to the Loan Parties pursuant
to this Agreement and the other Loan Documents constitute at least “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration,” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by the Loan Parties pursuant to this Agreement and the
other Loan Documents, and but for the willingness of the Guarantors to guarantee
the Loan, the Borrower would be unable to obtain the financing contemplated
hereunder which financing will enable the Borrower to have available financing
to conduct and expand its business.  The Loan Parties further acknowledge and
agree that the Loan Parties and Borrower Subsidiaries constitute a single
integrated and common enterprise and that each receives a benefit from the
availability of credit under this Agreement.

§6.30OFAC

.  None of the Borrower or Borrower Subsidiaries is (or will be) a person with
whom any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism.  In addition, Borrower hereby agrees to provide
to the Lenders any additional information that a Lender reasonably deems
necessary from time to time in order to ensure compliance with all applicable
laws concerning money laundering and similar activities.

§6.31REIT Status

.  Parent Guarantor is qualified to elect or has elected status as a real estate
investment trust under Section 856 of the Code and currently is in compliance in
all material respects with all provisions of the Code applicable to the
qualification of Parent Guarantor as a real estate investment trust.

§7.AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§7.1Punctual Payment

.  The Borrower will duly and punctually pay or use commercially reasonable
efforts to cause to be paid (but without limiting the provisions of §4.12,
§12.1(a), and/or §12.1(b)) the principal and interest on the Loans and all
interest and fees provided for in this Agreement, all in accordance with the
terms of this Agreement and the Notes, as well as all other sums owing pursuant
to the Loan Documents in accordance with the terms hereof.

§7.2Maintenance of Office

.  The Loan Parties will maintain their respective chief executive office at Two
Logan Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103,
or at such other place in the United States of America as the Loan Parties shall
designate upon prompt written notice to the Agent, where notices, presentations
and demands to or upon the Loan Parties in respect of the Loan Documents may be
given or made.

§7.3Records and Accounts

.  The Loan Parties will (a) keep, and cause each of their respective
Subsidiaries to keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP (in each
case, in all material respects) and (b) maintain, in all material respects in
accordance with GAAP, adequate accounts and

42

 

--------------------------------------------------------------------------------

 

reserves for the payment of all Taxes (including income taxes), depreciation and
amortization of its properties and the properties of their respective
Subsidiaries, contingencies and other reserves.  Neither Borrower nor any of its
respective Subsidiaries shall, without the prior written consent of the Agent
(x) make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§6.4 or §7.4 (unless required or permitted by GAAP or other applicable
accounting standards), or (y) change its fiscal year.

§7.4Financial Statements, Certificates and Information

.  Borrower will deliver or cause to be delivered to the Agent which the Agent
shall promptly deliver to each of the Lenders:

(a)not later than one hundred twenty (120) days after the end of each fiscal
year, the audited Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries at the end of such fiscal year, and the related audited
Consolidated statements of income, and cash flows for such year, setting forth
in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by an auditor’s report and opinion prepared without qualification as
to the scope of the audit by KPMG or another nationally recognized accounting
firm, and any other information the Agent may reasonably request to complete a
financial analysis of Borrower and its Subsidiaries;

(b)not later than sixty (60) days after the end of each fiscal quarter (or
ninety (90) days in the case of fiscal year end) of each fiscal year, copies of
the unaudited Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such fiscal quarter, and the related unaudited
Consolidated statements of income and cash flows for the portion of the Parent
Guarantor’s fiscal year then elapsed, all in reasonable detail and prepared in
all material respects in accordance with GAAP, together with a certification by
an Authorized Officer or the chief financial officer or accounting officer of
Parent Guarantor that the information contained in such financial statements
fairly presents in all material respects the financial position of the Parent
Guarantor and its Subsidiaries on the date thereof (subject to year-end
adjustments and the absence of footnotes);

(c)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above a statement (a “Compliance Certificate”) certified
by an Authorized Officer or the chief financial officer or chief accounting
officer of Parent Guarantor in the form of Exhibit G hereto (or in such other
form as the Agent may reasonably approve from time to time) setting forth in
reasonable detail computations evidencing compliance or non-compliance (as the
case may be) with the covenants contained in §9.  All income, expense, debt and
value associated with Real Estate or other Investments acquired or disposed of
during any fiscal quarter will be added or eliminated from calculations, on a
pro forma basis, where applicable.  

(d)[Reserved];

(e)[Reserved];

(f)[Reserved];

(g)from time to time such other financial data and information in the possession
of the Borrower (including without limitation finalized auditors’ management
letters,

43

 

--------------------------------------------------------------------------------

 

status of material litigation or material investigations against the Borrower or
Borrower Subsidiaries and any settlement discussions relating thereto (unless
the Borrower in good faith believe that such disclosure could result in a waiver
or loss of attorney work product, attorney-client or any other applicable
privilege). 

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent or made available to Agent pursuant to an
accessible website and the Lenders provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof or access to the
website containing such material.  Upon the request of Agent, Borrower shall
deliver paper copies thereof to Agent and the Lenders.  Borrower authorize Agent
and Arranger to disseminate any such materials through the use of Intralinks,
SyndTrak or any other electronic information dissemination system, and the
Borrower releases Agent and the Lenders from any liability in connection
therewith (other than the liability based on Agent’s gross negligence or willful
misconduct).

§7.5Notices.

(a)Defaults.  The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
written notice or take any other action in respect of a claimed default (whether
or not constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which Borrower or any Borrower Subsidiary is a party or obligor, whether as
principal or surety, and such default would permit the holder of such note or
obligation or other evidence of indebtedness to accelerate the maturity thereof,
which acceleration would be reasonably likely to have a Material Adverse Effect,
the Borrower shall forthwith give written notice thereof to the Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.

(b)Environmental Events.  The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that Borrower or
any Borrower Subsidiary reports in writing or is reportable by such Person in
writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any inquiry,
proceeding, investigation, or other action including a notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) – (iii) above would
reasonably be expected to have a Material Adverse Effect.

(c)Notification of Claims Against Collateral.  The Borrower will give notice to
the Agent in writing within five (5) Business Days of becoming aware of any
material setoff, claims, withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject, in each case which would be reasonably likely to have a
Material Adverse Effect.

(d)Notice of Litigation and Judgments.  The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings

44

 

--------------------------------------------------------------------------------

 

threatened in writing or any pending litigation and proceedings affecting any
Loan Party or Borrower Subsidiary or to which any Loan Party or Borrower
Subsidiary is a party involving an uninsured claim against Borrower or Borrower
Subsidiaries that could reasonably be likely to have a Material Adverse Effect
and stating the nature and status of such litigation or proceedings.  The
Borrower will give notice to the Agent, in writing, in form and detail
reasonably satisfactory to the Agent within ten (10) days of any single judgment
not covered by insurance, whether final or otherwise, against Borrower or any of
its respective Subsidiaries in an amount in excess of $5,000,000.00. 

(e)ERISA.  The Borrower will give notice to the Agent within ten (10) Business
Days after the Borrower, any Borrower Subsidiary, or any ERISA Affiliate (i)
gives or is required to give notice to the PBGC of any “reportable event” (as
defined in §4043 of ERISA) with respect to any Plan or Multiemployer Plan, or
knows that the plan administrator of any such plan has given or is required to
give notice of any such reportable event; (ii) gives a copy of any notice
(including any received from the trustee of a Multiemployer Plan) of complete or
partial withdrawal liability under Title IV of ERISA; or (iii) receives any
notice from the PBGC under Title IV or ERISA of an intent to terminate or
appoint a trustee to administer any such plan, in each case if such event or
occurrence would reasonably be likely to have a Material Adverse Effect.

(f)Notification of Lenders.  Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6Existence.  

The Loan Parties will (and will cause Borrower Subsidiaries to) preserve and
keep in full force and effect their legal existence in the jurisdiction of its
incorporation or formation.  The Borrower will (and will cause Borrower
Subsidiaries to) preserve and keep in full force and effect all of their rights
and franchises, except where failure to do so would reasonably be likely to have
a Material Adverse Effect.

§7.7Insurance.  

At all times, the Borrower will (and will cause Borrower Subsidiaries to)
maintain with financially sound and reputable insurance companies not Affiliates
of any Person in the Consolidated Group, insurance with respect to the
properties and business of the Consolidated Group against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons.

§7.8Taxes; Liens

.  The Borrower shall cause the Borrower Subsidiaries to duly pay and discharge,
or cause to be paid and discharged, before the same shall become delinquent, all
material Taxes, material assessments and other material governmental charges
imposed upon them, as well as all material claims for labor, materials or
supplies, that if unpaid might by law become a lien or charge upon any of the
Collateral; provided that any such Tax, assessment, charge or claim need not be
paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings which shall suspend the collection thereof with
respect to such property (such that in the reasonable determination of Agent
neither such property nor any portion thereof or interest therein would be in
any danger of sale, forfeiture or loss by reason of such proceeding), and such
Borrower Subsidiary or the Borrower shall have set aside on its books adequate
reserves for such Tax, assessment, charge or claim in accordance with GAAP; and

45

 

--------------------------------------------------------------------------------

 

provided, further, that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor, Borrower or such
Borrower Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such Tax, assessment, charge or
claim.  With respect to all material Real Estate of the Consolidated Group, the
Borrower shall (or shall cause Borrower Subsidiaries to) pay and discharge (or
shall cause to be paid and discharged) as the same shall become due and payable
all material Taxes, material assessments and other material governmental charges
or claims upon it or its properties or assets, unless (a) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the
Consolidated Group or (b) the failure to do so would not have a Material Adverse
Effect.

§7.9Inspection of Books and Records

.  The Borrower will (and will cause each Borrower Subsidiary to) permit the
Agent and the Lenders, at the Borrower’s expense (subject to the limitation set
forth below) and upon reasonable prior notice, to visit and inspect any of the
Borrower Subsidiaries during normal business hours, to examine the books of
account of the Borrower or Borrower Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrower or Borrower Subsidiaries with, and to be advised as to the same by,
their respective officers, partners or members, all at such reasonable times and
intervals as the Agent may reasonably request, provided that so long as no Event
of Default shall have occurred and be continuing, the Borrower shall not be
required to pay for such visits and inspections more often than once in any
twelve (12) month period. The Agent shall use good faith efforts to coordinate
such visits and inspections so as to minimize the interference with and
disruption to the normal business operations of the Borrower or Borrower
Subsidiaries.

§7.10Compliance with Laws, Contracts, Licenses, and Permits

.  The Borrower will (and will cause Borrower Subsidiaries to) comply in all
material respects with (i) all applicable laws  (including without limitation
Anti-Corruption Laws and applicable Sanctions) and regulations now or hereafter
in effect wherever its business is conducted, (ii) the provisions of its
corporate charter, partnership agreement, limited liability company agreement or
declaration of trust, as the case may be, and other charter documents and
bylaws, (iii) all agreements and instruments to which it is a party or by which
it or any of its properties may be bound, (iv) all applicable decrees, orders,
and judgments, and (v) all licenses and permits required by applicable laws and
regulations for the conduct of its business or the ownership, use or operation
of its properties, except where a failure to so comply with any of clauses (i)
through (v) would not reasonably be likely to have a Material Adverse
Effect.  If any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that the Borrower or its respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower or such Subsidiary will
immediately take or cause to be taken all steps necessary to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof, except to the extent any failure by Borrower
to do so would not be reasonably likely to have a Material Adverse
Effect.  Borrower shall develop and implement such programs, policies and
procedures as are necessary to comply, in all material respects, with the
Patriot Act and Anti-Corruption Laws.

§7.11Further Assurances

.  The Borrower will (and will cause Borrower Subsidiaries to) cooperate with
the Agent and the Lenders and execute such further instruments and documents

46

 

--------------------------------------------------------------------------------

 

as the Agent may reasonably request to carry out to its reasonable satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

§7.12Management

.  At all times, the Borrower will (and will cause Borrower Subsidiaries to)
professionally manage the Collateral Properties using a qualified property
manager (which may be a Loan Party or an Affiliate of a Loan Party) which is a
reputable and experienced regionally-recognized management organization at the
time of its appointment as property manager and in manner customary in the
multi-family housing industry with respect to reasonably comparable properties.

§7.13[Reserved]

.  

§7.14Business Operations

.  The Consolidated Group will not engage to any material extent in any business
if, as a result, the general nature of the business in which the Consolidated
Group, taken as a whole, would then be engaged would be substantially changed
from the general nature of the business in which the Consolidated Group, taken
as a whole, are engaged on the date of this Agreement.

§7.15[Reserved]

.  

§7.16[Reserved]

.

§7.17Distributions of Income to Borrower.

  Borrower shall use commercially reasonable efforts to cause all of its
Borrower Subsidiaries (subject to (i) the terms and provisions of any loan
document or other agreement to which such Subsidiary or any of its direct or
indirect parent entities is subject and (ii) permissibility under applicable
laws for distributing such net profits, net proceeds or other net income
(including fraudulent transfer and corporate benefit restrictions)) to
distribute to Borrower (but, to the extent possible by virtue of the foregoing
restriction, not less frequently than once each calendar quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all net profits, net proceeds or other net income
relating to or arising from such Borrower Subsidiaries’ use, operation,
financing, refinancing, sale or other disposition of their respective assets and
properties after (a) the payment by each such Borrower Subsidiary of its debt
service, operating expenses, capital improvements and leasing commissions for
such quarter and (b) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis and capital
improvements and tenant improvements to be made to such Borrower Subsidiary’s
assets and properties approved by such Borrower Subsidiary in the course of its
business consistent with its past practices.

§7.18Plan Assets

.  The Borrower shall use commercially reasonable efforts to (and shall cause
Borrower Subsidiaries to use commercially reasonable efforts to) do, or cause to
be done, all things necessary to ensure that none of the Collateral Properties
will be deemed to be Plan Assets at any time.

§7.19Parent Guarantor Covenants

. Borrower shall use commercially reasonable efforts to cause Parent Guarantor
to comply with the following covenants (and by its execution and delivery of the
Guaranty, Parent Guarantor covenants and agrees that):

47

 

--------------------------------------------------------------------------------

 

(a)Parent Guarantor will not make or permit to be made, by voluntary or
involuntary means, any transfer or encumbrance of its interest in Borrower which
would result in a Change of Control;  

(b)Parent Guarantor shall not dissolve, liquidate or otherwise wind‑up its
business, affairs or assets, except to the extent permitted by §8.4;  

(c)Parent Guarantor shall maintain at least one class of common shares having
trading privileges on the New York Stock Exchange or the NYSE MKT LLC or which
is the subject of price quotations in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System; and

(d)Parent Guarantor will at all times comply with all applicable provisions of
the Code necessary to allow Parent Guarantor to qualify for status as a real
estate investment trust.

§7.20[Reserved]

.  

§7.21Keepwell

.  Each Loan Party that is a Qualified ECP Loan Party at the time any Specified
Hedging Party either becomes jointly and severally liable for any Hedge
Obligations pursuant to the terms of this Agreement or grants a security
interest to secure Hedge Obligations, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Hedging Party with respect to such Hedge Obligation as
may be needed by such Specified Hedging Party from time to time to honor all of
its obligations under the Loan Documents in respect of such Hedge Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Loan Party’s obligations
and undertakings hereunder voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of each Qualified ECP Loan Party under this
paragraph shall remain in full force and effect until all Obligations have been
paid in full, in cash.  Each Borrower intends this paragraph to constitute, and
this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of, each Specified Hedging Party for all purposes of
the Commodity Exchange Act and applicable CFTC Regulations.

 

  

§8.NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any of the Lenders has any obligation to make any Loans:

§8.1Restrictions on Indebtedness.

The Loan Parties will not (and will not cause or permit Borrower Subsidiaries
to) create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness other than:  

(i)(A) Indebtedness to (x) the Lenders arising under any of the Loan Documents,
(y) Hedge Obligations to a Lender Hedge Provider, and (z) to any counterparty
other

48

 

--------------------------------------------------------------------------------

 

than a Lender Hedge Provider with respect to any Derivative Contracts made in
the ordinary course of business (and not for speculative purposes) which are not
secured by any portion of the collateral granted to the Agent under any of the
Loan Documents; and (B) Indebtedness evidenced by the Specified Senior Credit
Facility (including, without limitation, any Hedge Obligations in respect
thereof); 

(ii)current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii)Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(iv)Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(v)endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi)Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith;

(vii)Recourse Indebtedness (whether unsecured or Secured Recourse Indebtedness)
of the Parent Guarantor, the Borrower, and IR OpCo as and to the extent
expressly permitted (and subject to the limitations set forth) in §9.6;

(viii)(a) the Indebtedness set forth on Schedule 8.1 hereto, and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness, (b) Indebtedness
(including Capitalized Leases) financing the acquisition or replacement of
equipment and, limited as to each of the Loan Parties, to $25,000.00 per fiscal
year, and (c) intercompany Indebtedness of the Loan Parties and their
Subsidiaries outstanding from time to time; provided that all such intercompany
Indebtedness of any Loan Party owed to any Subsidiary of Parent Guarantor that
is not a Loan Party shall be subordinated to the Obligations pursuant to an
Intercompany Note;

(ix)Non-Recourse Indebtedness entered into in the ordinary course of business of
the Loan Parties and their Subsidiaries (other than the Loan Parties)
(including, without limitation, any Indebtedness referred to in the proviso to
the definition of Secured Recourse Indebtedness);

(x)[Reserved];

49

 

--------------------------------------------------------------------------------

 

(xi)Recourse Indebtedness consisting of the Non-Recourse Exclusions in respect
of Non-Recourse Indebtedness permitted to be incurred pursuant to §8.1(ix); 

(xii)Indebtedness of Parent Guarantor and its Subsidiaries (other than a Loan
Party) in an amount not to exceed $100,000.00 in the aggregate assumed in
connection with an Investment permitted by this Agreement and any Permitted
Refinancing Indebtedness incurred, issued or otherwise obtained to Refinance (in
whole or in part) such Indebtedness; provided that, (A) immediately after giving
effect to such Indebtedness, no Event of Default exists or is continuing or
would result therefrom, and (B) such Indebtedness is and remains solely the
obligation of the Person and/or such Person’s subsidiaries that are acquired and
such Indebtedness was not incurred in anticipation of such Investment;

(xiii)(a) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims) and (b)
Indebtedness represented by letters of credit, to the extent such letters of
credit support Indebtedness otherwise permitted under this §8.1(xiii);

(xiv)Indebtedness arising from agreements providing for deferred compensation,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with any Investments
permitted pursuant to this Agreement;

(xv)Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;

(xvi)Indebtedness consisting of obligations to pay insurance premiums arising in
the ordinary course of business and not in connection with the borrowing of
money;

(xvii)Indebtedness representing deferred compensation to employees, consultants
or independent contractors of, the Parent Guarantor and its Subsidiaries
incurred in the ordinary course of business or in connection with any
Investments permitted pursuant to this Agreement;

(xviii)obligations, under cash management agreements, cash management services
and other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;

(xix)Indebtedness comprising take or pay obligations contained in supply
agreements entered into the ordinary course of business; and

(xx)all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of §8.1(i) through §8.1(xix) above.

50

 

--------------------------------------------------------------------------------

 

§8.2Restrictions on Liens, Etc. 

  The Loan Parties, respectively and as applicable, will not (and will not cause
or permit Borrower Subsidiaries to) (a) create or incur or suffer to be created
or incurred or to exist any lien, security title, encumbrance, mortgage, pledge,
negative pledge, charge, restriction, or other security interest of any kind
upon (i) [Reserved], (ii) any direct or indirect Equity Interests in (A) any
Borrower Subsidiary held by the Borrower or IR OpCo, or (B) in the Borrower held
by the Parent Guarantor, or (iii) any Borrower Subsidiary’s material respective
property or assets of any character whether now owned or hereafter acquired, or
upon such Borrower Subsidiary’s interest in the income or profits therefrom; (b)
transfer any of their material property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other material obligation in priority to payment of its
general creditors; (c) acquire, or agree or have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, device or arrangement; (d) [Reserved]; (e) sell,
assign, pledge or otherwise transfer any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse; or (f)
incur or maintain any obligation to any holder of Indebtedness of any of such
Persons which prohibits the creation or maintenance of any lien securing the
Obligations (collectively, “Liens”); provided that notwithstanding anything to
the contrary contained herein, the Loan Parties and the Borrower Subsidiaries,
respectively as applicable, may create or incur or suffer to be created or
incurred or to exist:

(i)Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA)
or claims for labor, material or supplies incurred in the ordinary course of
business, in each case to the extent not yet due or not overdue by more than
sixty (60) days or are being contested in good faith and by appropriate
proceedings diligently conducted with adequate reserves being maintained by the
Loan Parties in accordance with GAAP or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents;

(ii)deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii)Liens incurred or deposits made to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(iv)judgment liens and judgments that do not constitute an Event of Default;

(v)Liens consisting of pledges and/or security interests (x) in the Equity
Interests of any Subsidiary of Parent Guarantor which is not the Borrower, IR
OpCo, or another Loan Party or (y) in the assets or properties of any Person
which is the direct or indirect holder of Equity Interests in any Subsidiary of
Parent Guarantor which is not the Borrower, IR OpCo, or another Loan Party, in
each case securing Indebtedness which is not prohibited by §8.1 and which does
not constitute (1) Collateral or (2) Equity Interests (including, without
limitation, interests in Distributions) which a Borrower Subsidiary has not
granted as Collateral hereunder on account of

51

 

--------------------------------------------------------------------------------

 

the granting of the respective Ownership Interest Pledge and/or Distribution
Interest Pledge not being permitted (and/or prohibited from being provided) as
further set forth in §5.1; 

(vi)encumbrances on a Collateral Property or any other Real Estate consisting of
easements, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which Borrower is a party, purchase money
security interests and other liens or encumbrances, which do not individually or
in the aggregate have a Material Adverse Effect;

(vii)(A) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations; (B) Liens in favor of the
agent and the lenders under the documentation in respect of the Specified Senior
Secured Credit Facility; and (C) Liens to secure the obligations in respect of
Derivatives Contracts permitted to be entered into pursuant to §8.1(i)(A)(z)
hereof, but in no event secured by a Lien on the Collateral;

(viii)Liens and encumbrances on a Collateral Property or any other Real Estate
expressly permitted under the terms of a mortgage or as set forth in a title
report relating thereto, subject to any other provisions herein contained;

(ix)Liens securing or entered into in connection with any Indebtedness permitted
under §8.1(vii), §8.1(viii), §8.1(ix), §8.1(x), §8.1(xi), and §8.1(xii), and in
each case any Refinancing thereof as Permitted Refinancing Indebtedness, in each
case to the extent applicable (and subject to the limitations set forth in
§9.6), but in no event secured by a Lien on the Collateral;

(x)Liens not securing Indebtedness in respect of property or assets imposed by
law that were incurred in the ordinary course of business, including, but not
limited to carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
do not individually or in the aggregate have a Material Adverse Effect;

(xi)Liens or deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements;

(xii)leases or subleases granted in the ordinary course of business to others,
and, any interest or title of a lessor under any lease not in violation of this
Agreement;

(xiii)Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) not in violation of the
requirements of this Agreement, provided that such Liens are only in respect of
the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

(xiv)Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xv)Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or Section 4-208 of the Uniform Commercial Code) or any
comparable or successor provision on items in the course of collection, and (b)
in favor of banking

52

 

--------------------------------------------------------------------------------

 

institutions arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry; 

(xvi)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business;

(xvii)Liens solely on any cash earnest money deposits made by Borrower or any
Borrower Subsidiary in connection with any letter of intent or purchase
agreement permitted under this Agreement;

(xviii)security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xix)operating leases of vehicles or equipment which are entered into in the
ordinary course of the business or otherwise permitted under this Agreement;

(xx)statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of Borrower or any Borrower Subsidiary under
Environmental Laws to which any such Person is subject; and

(xxi)Subject to the provisions of any Security Documents: (A) other than with
respect to a Loan Party: to the extent constituting negative pledges, Liens
consisting of (a) contractual obligations that exist on the date hereof and any
agreement evidencing any permitted renewal, extension or refinancing of such
contractual obligations so long as such renewal, extension or refinancing does
not expand the scope of such agreement or obligation, (b) contractual
obligations relating to any Permitted Lien or any asset sale or other
disposition not prohibited by this Agreement and relate solely to assets or
Persons subject to such Permitted Lien, asset sale or disposition, (c)
contractual obligations in respect of customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures and
applicable solely to such joint venture entered into in the ordinary course of
business, (d) contractual obligations that include negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Paragraph 8.1 above, but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness and the proceeds
thereof, (e) contractual obligations that include customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto, (f)
contractual obligations relating to secured Indebtedness permitted pursuant to
§8.1 above, to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or in the case of Indebtedness incurred in
connection with an Investment permitted by this Agreement, only to the Person
incurring or guaranteeing such Indebtedness, (g) contractual obligations that
include customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (h) contractual obligations that include
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, and (i) contractual obligations that include
customary restrictions that arise in connection with cash or other deposits
permitted under

53

 

--------------------------------------------------------------------------------

 

this §8.2 and limited to such cash deposit; and (B) in respect of any Loan
Party, to the extent constituting negative pledges, Liens consisting of (a)
contractual obligations that include negative pledges and restrictions on Liens
in favor of any holder of Indebtedness permitted under §8.1 above (to the extent
permitted to be incurred by a Loan Party), but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
and the proceeds thereof (but not with respect to any Distributions to be made,
directly or indirectly, to a Loan Party), (b) contractual obligations that
include customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (c) contractual obligations relating to secured
Indebtedness permitted pursuant to §8.1 above (to the extent permitted to be
incurred by a Loan Party but not with respect to any Distributions to be made,
directly or indirectly, to a Loan Party), (d) contractual obligations that
include customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (e) contractual obligations that include
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, and (f) contractual obligations that include
customary restrictions that arise in connection with cash or other deposits
permitted under this §8.2 and limited to such cash deposit. 

§8.3Restrictions on Investments

.  From and after the Effective Date, the Borrower shall not, nor shall it
permit any of the other Loan Parties or Borrower Subsidiaries to, engage in any
material line of business other than the businesses engaged in by the Loan
Parties and the Borrower Subsidiaries, respectively, on the Effective Date and
similar, incidental, complementary, ancillary or related businesses and
Investments.  In furtherance of the foregoing, the Borrower shall not permit
Investments by Borrower, the Parent Guarantor, and IR OpCo in Unimproved Land,
in Construction in Process, in Other Real Estate Investments, and in
Non-Wholly-Owned Subsidiaries (including real estate funds or privately held
companies) exceeding the following limits set forth below:

(i)Investments in Unimproved Land not to exceed five percent (5%) of Gross Asset
Value;

(ii) Investments in Construction in Process not to exceed ten percent (10%) of
Gross Asset Value;

(iii)Investments consisting of Other Real Estate Investments not to exceed five
percent (5%) of Gross Asset Value; and

(iv)Investments in Non-Wholly Owned Subsidiaries (including real estate funds or
privately held companies) not to exceed ten percent (10%) of Gross Asset Value.

Notwithstanding the foregoing, in no event shall the aggregate value of the
Investments of Borrower, the Parent Guarantor, and IR OpCo described in §8.3(i)
through (iv) above exceed twenty percent (20%) of Gross Asset Value at any time;
provided, further, that a violation of the restrictions set forth in this §8.3
(including the restriction set forth above in this sentence) shall not result in
a Default hereunder, but the excess value of any such restricted Investment(s)
shall be excluded when calculating Gross Asset Value.

54

 

--------------------------------------------------------------------------------

 

For the purposes of this §8.3, the Investment of Borrower, Parent Guarantor, or
IR OpCo in any Non-Wholly Owned Subsidiaries will equal (without duplication)
the sum of (i) such Person’s pro rata share of their Non-Wholly Owned
Subsidiary’s Investment in Real Estate assets; plus (ii) such Person’s pro rata
share of any other Investments valued at the GAAP book value.

§8.4Merger, Consolidation

.  No Loan Party or Borrower Subsidiary will dissolve, liquidate, dispose of all
or substantially all of its assets or business, merge, reorganize, consolidate
or consummate any other business combination, in each case without the prior
written consent of the Required Lenders, except (i) for the merger or
consolidation of one or more of the Subsidiaries of Borrower with and into
Borrower (it being understood and agreed that in any such event Borrower will be
the surviving Person), (ii) for the merger or consolidation of two or more
Subsidiaries of Borrower or a Borrower Subsidiary, (iii) for the merger or
consolidation of two or more Borrower Subsidiaries, (iv) in connection with the
release of all Collateral owned by a Borrower Subsidiary, or (v) the merger or
consolidation of the Borrower or the Parent Guarantor to the extent it does not
result in a Change of Control.

§8.5[Reserved].  

§8.6Compliance with Environmental Laws

.  Borrower shall not cause or permit any of Borrower Subsidiaries to do any of
the following: (a) use any of the Collateral Properties or any portion thereof
as a facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of such Borrower’s or its tenants’ business and in material compliance
with all applicable Environmental Laws, (b) cause or permit to be located on any
of the Collateral Properties any underground tank or other underground storage
receptacle for Hazardous Substances except in material compliance with
Environmental Laws, (c) generate any Hazardous Substances on any of the
Collateral Properties except in material compliance with Environmental Laws, (d)
conduct any activity at any Collateral Properties or use any Collateral
Properties in any manner that would reasonably be likely to cause a Release of
Hazardous Substances on, upon or into the Collateral Properties or any
surrounding properties which would reasonably be likely to give rise to material
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all material Environmental Laws) in connection with
any Collateral Properties, except, any such use, generation, conduct or other
activity described in clauses (a) to (e) of this §8.6 would not reasonably be
likely to have a Material Adverse Effect.

Borrower shall cause and take all actions to ensure that Borrower Subsidiaries
shall:

(i)in the event of any change in applicable Environmental Laws governing the
assessment, release or removal of Hazardous Substances with respect to any
Collateral Property, take all reasonable action as required by such Laws and in
a manner that would not reasonably be likely to have a Material Adverse Effect,
and

(ii)if any Release or disposal of Hazardous Substances which Borrower
Subsidiaries are legally obligated to contain, correct or otherwise remediate
shall occur or shall have occurred on any Collateral Property (including without
limitation any such Release or disposal occurring prior to the acquisition or
leasing of such Collateral Property by the Borrower),

55

 

--------------------------------------------------------------------------------

 

the relevant Borrower Subsidiary shall, after obtaining knowledge thereof, cause
the performance of actions required by applicable Environmental Laws at the
Collateral Property in material compliance with all applicable Environmental
Laws and in a manner that would not reasonably be likely to have a Material
Adverse Effect; provided, that each of the Borrower and Borrower Subsidiaries
shall be deemed to be in compliance with Environmental Laws for the purpose of
this clause (ii) so long as it or a responsible third party with sufficient
financial resources is taking reasonable action to remediate or manage such
event to the reasonable satisfaction of the Agent or has taken and is diligently
pursuing a challenge to any such alleged legal obligation through appropriate
administrative or judicial proceedings.   

§8.7[Reserved]

.  

§8.8Asset Sales

.  The Borrower shall not cause or permit Borrower Subsidiaries to sell,
transfer or otherwise dispose of any material asset other than pursuant to a
bona fide arm’s length transaction.

§8.9[Reserved]

.  

§8.10Restriction on Prepayment of Indebtedness

.  Borrower shall not cause or permit any Borrower Subsidiary to (a) voluntarily
prepay, redeem, defease, purchase or otherwise retire the principal amount, in
whole or in part, of any Indebtedness that is junior in right of payment to the
Obligations, except in accordance with the subordination provisions applicable
thereto; provided, that the foregoing shall not prohibit (x) any Permitted
Refinancing Indebtedness, (y) the prepayment, redemption, defeasance or other
retirement of Indebtedness which is financed solely from the proceeds of a new
loan or external equity which would otherwise be permitted by the terms of §8.1;
and (z) the prepayment, redemption, defeasance or other retirement of the
principal of Indebtedness secured by Real Estate which is satisfied solely from
the proceeds of a sale of the Real Estate securing such Indebtedness or external
equity; and (b) modify any document evidencing any Indebtedness that is junior
in right of payment to the Obligations to accelerate the maturity date of such
Indebtedness after the occurrence and during the continuance of an Event of
Default.

§8.11[Reserved]

.

§8.12Derivatives Contracts

  Borrower shall not cause or permit any Borrower Subsidiary to contract,
create, incur, assume or suffer to exist any Derivatives Contracts except for
Derivative Contracts made in the ordinary course of business and not prohibited
pursuant to §8.1 which are not secured by any portion of the collateral granted
to the Agent under any of the Loan Documents (other than Hedge
Obligations).  All Derivative Contracts (including, without limitation, any and
all guarantees provided in connection therewith) shall at all times be in
compliance, in all material respects, with the Commodity Exchange Act and all
CFTC Regulations.

§8.13Transactions with Affiliates

.  Borrower shall not cause or permit any Borrower Subsidiary to permit to exist
or enter into any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate (but not
including any member of the Consolidated Group), except (i) transactions in
connection with the

56

 

--------------------------------------------------------------------------------

 

Management Agreements, (ii) transactions pursuant to the reasonable requirements
of the business of such Person and upon fair and reasonable terms which are no
less favorable to such Person than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate, (iii) Indebtedness
permitted under §8.1(viii) or §8.1(ix), (iv) Investments permitted under §8.3,
and Distributions permitted under §7.17 and §9.4 and (v) the issuance of Equity
Interests by the Parent Guarantor or any other applicable Loan Party.

§8.14Management Fees

. Other than fees set forth on Schedule 8.14 attached hereto, Borrower shall not
cause or permit any Borrower Subsidiary to pay, and shall not permit to be paid,
(x) any fees or payments (other than actual management fees or other payments
under any Management Agreement in the ordinary course) for any Collateral
Property to any manager that is an Affiliate of any Borrower and/or (y) any
advisory fees or other payments in excess of fifty percent (50%) of those
payable in the ordinary course pursuant to that certain Second Amended and
Restated Advisory Agreement dated May 7, 2013, as amended, with Independence
Realty Advisors, LLC , in each case, in the event that an Event of Default shall
have occurred and be continuing.

§9.FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding, the Loan Parties shall comply with the following covenants, with
such compliance being tested quarterly, as of the close of each fiscal quarter.

§9.1Maximum Consolidated Leverage Ratio

.  Parent Guarantor’s Consolidated Leverage Ratio shall not exceed: (x)
seventy-two and one half percent (72.5%), from and after the Original Closing
Date through and including September 17, 2016 and (y) sixty-five percent (65%),
from and after September 17, 2016.

§9.2Minimum Consolidated Fixed Charge Coverage Ratio

.  Parent Guarantor’s Consolidated Fixed Charge Ratio shall not be less than
1.50 to 1.0, determined based on information for the most recent fiscal quarter
annualized.

§9.3Minimum Consolidated Tangible Net Worth

.  Parent Guarantor’s Consolidated Tangible Net Worth shall not be less than the
sum of (x) $333,507,000.00 plus (y) seventy-five percent (75%) of the aggregate
proceeds received by the Parent Guarantor, Borrower, or any “Subsidiary
Borrower” (as defined in the Specified Senior Secured Credit Agreement) (net of
reasonable and customary related fees and expenses and net of any intercompany
contributions among the Parent Guarantor and its Subsidiaries) in connection
with any offering of stock or other Equity Interests of such Person (but
excluding any such offering to Parent Guarantor or any of its Subsidiaries), on
a cumulative basis, from and after the Original Closing Date.

§9.4Maximum Distributions

.  Parent Guarantor shall not make any Distributions (a) which, after giving
effect to the making of any such Distribution, would exceed an amount equal to
(x) one hundred ten percent (110%), for the period from and after the Orginal
Closing Date through and including September 17, 2017, and (y) one hundred
percent (100%), at any time after September 17, 2017, of Funds from Operations
of the Consolidated Group for the four (4) fiscal quarter period then most
recently ended and (b) at any time that an Event of Default shall exist

57

 

--------------------------------------------------------------------------------

 

(or if an Event of Default would result from the making of any such
Distribution); provided, however, that so long as no Event of Default under
§12.1(a), §12.1(b), §12.1(h), §12.1(i), and/or §12.1(j) shall have occurred and
be continuing Distributions shall be permitted to the extent required for the
Parent Guarantor to comply with all applicable provisions of the Code necessary
or required to allow Parent Guarantor to maintain its status as a real estate
investment trust (but, for the avoidance of doubt, if any Event of Default under
§12.1(a), §12.1(b), §12.1(h), §12.1(i), and/or §12.1(j) shall have occurred and
be continuing, no Distributions shall be permitted).

§9.5Minimum Liquidity

.  Consolidated Group shall maintain Liquidity in an amount equal to or greater
than Five Million Dollars ($5,000,000.00).

§9.6Maximum Recourse Indebtedness

.  The aggregate amount of Recourse Indebtedness (excluding the Obligations
under the Facility) of the Parent Guarantor, the Borrower, and IR OpCo shall not
exceed the aggregate amount of (x) the Indebtedness arising under the Specified
Senior Secured Credit Facility and (y) an aggregate amount of up to One Million
Dollars ($1,000,000.00) at any one time outstanding. The Parent Guarantor, the
Borrower, and IR OpCo shall have no unsecured Indebtedness, except to the
permitted pursuant to §8.1

§9.7Maximum Unhedged Variable Rate Indebtedness

.  The aggregate amount of Unhedged Variable Rate Indebtedness of Consolidated
Group shall not exceed thirty percent (30%) of Gross Asset Value.

§9.8Intentionally Deleted.

.  

§9.9Business Assets of IRT

.  At all times not less than ninety percent (90.0%) of the assets of Parent
Guarantor shall be held, directly or indirectly, by Borrower or the direct or
indirect Subsidiaries of Borrower.

§10.CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans on the Effective Date shall be
subject to the satisfaction (or waiver) of the following conditions precedent:

§10.1Loan Documents

.  Each of the Loan Documents, and any amendments or confirmations of such Loan
Documents, shall have been duly executed and delivered by the respective parties
thereto and shall be in full force and effect.  The Agent shall have received a
fully executed counterpart of each such document.

§10.2Certified Copies of Organizational Documents

.  The Agent shall have received from each Loan Party (and for such constituent
entities as is necessary to confirm each Loan Party’s authority to enter into
the Loan Documents): (i) a copy of such Person’s formation document, certified,
as of a recent date, by the appropriate officer of each State in which such
Person is organized, (ii) a certificate of good standing from the appropriate
officer of each State in which such Person is organized and (iii) a copy,
certified by a duly authorized officer, partner or member of such Person, as
applicable, to be true and complete, of the partnership agreement, corporate
charter or operating agreement and/or other organizational agreements of such
Person, as applicable, as in effect on such date of certification.

58

 

--------------------------------------------------------------------------------

 

§10.3Resolutions 

.  All action on the part of Borrower and each Guarantor, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents, and any amendments or confirmations
of such Loan Documents, to which such Person is or is to become a party shall
have been duly and effectively taken, and evidence thereof reasonably
satisfactory to the Agent shall have been provided to the Agent.

§10.4Incumbency Certificate; Authorized Signers

.  The Agent shall have received from Parent Guarantor an incumbency
certificate, dated as of the Effective Date, signed by a duly authorized officer
of Parent Guarantor and giving the name and bearing a specimen signature of each
individual who shall be authorized to sign, in the name and on behalf of Parent
Guarantor, on its own behalf or in its capacity as the direct or indirect, as
applicable, owner of any other Loan Party, each of the Loan Documents, and any
amendments or confirmations of such Loan Documents, to which any such Loan Party
is or is to become a party.  

§10.5Opinion of Counsel

.  The Agent shall have received an opinion addressed to the Lenders and the
Agent and dated as of the Effective Date from counsel to the Loan Parties in
form and substance reasonably satisfactory to the Agent.

§10.6Payment of Fees

.  The Borrower shall have paid to the Agent the fees payable pursuant to §4.2
and any other fees due to Agent pursuant to the terms of this Agreement.

§10.7Insurance

.  The Agent shall have received certificates evidencing that the Agent and the
Lenders are named as additional insured, as applicable, on all policies of
insurance as required by this Agreement or the other Loan Documents.

§10.8Performance; No Default

.  The Loan Parties shall have performed and complied with all terms and
conditions herein required to be performed or complied with by it on or prior to
the Effective Date, and on the Effective Date there shall exist no Default or
Event of Default.

§10.9Representations and Warranties

.  The representations and warranties made by the Loan Parties in the Loan
Documents or otherwise made by or on behalf of the Borrower and their respective
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the Effective Date.

§10.10Proceedings and Documents

.  All proceedings in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall be reasonably satisfactory to the
Agent and the Agent’s counsel in form and substance, and the Agent shall have
received all information and such counterpart originals or certified copies of
such documents and such other certificates, opinions, assurances, consents,
approvals or documents as the Agent and the Agent’s counsel may reasonably
require and are customarily required in connection with similar transactions.

§10.11Security Documents

(a).  The Security Documents, and any UCC financing statements related thereto
and delivery of all certificates or similar instruments with respect to stock or
certificated membership interests, or the like, and assignments in blank, stock
transfer powers and the like, required to be delivered in accordance with the
terms hereof (as further

59

 

--------------------------------------------------------------------------------

 

described in the Security Documents), shall constitute a valid first priority
lien on the Collateral, subject in each case to Permitted Liens. 

§10.12Compliance Certificate

.  The Agent shall have received a Compliance Certificate dated as of the date
of the Effective Date demonstrating compliance with each of the covenants
calculated therein.  Further, the calculation in such Compliance Certificate of
Property NOI for any Collateral Properties which have been owned for less than a
calendar quarter shall be based upon financial data and information with respect
to Collateral Properties as of the end of the most recent calendar month as to
which data and information is available.

§10.13[Reserved]

.  

§10.14Consents

.  The Agent shall have received evidence reasonably satisfactory to the Agent
that all necessary stockholder, partner, member or other consents required in
connection with the consummation of the transactions contemplated by this
Agreement and the other Loan Documents and any amendments or certifications
thereto have been obtained.

§10.15[Reserved]

.

§10.16Other

.  The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§10.17No Materal Adverse Effect

.  There shall not have occurred a Material Adverse Effect since December 31,
2015.  

§11.[RESERVED].

§12.EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1Events of Default and Acceleration

.  If any of the following events (“Events of Default” or, if the giving of
notice or the lapse of time or both is required, then, prior to such notice or
lapse of time, “Defaults”) shall occur:  

(a)the Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b)the Borrower shall fail to pay any interest on the Loans within five (5)
Business Days of the date that the same shall become due and payable or any fees
or other sums due hereunder (other than any voluntary prepayment) or under any
of the other Loan Documents within five (5) Business Days after notice from
Agent, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;

(c)[Reserved];

(d)the Borrower shall fail to perform any other term, covenant or agreement
contained in §9.1,§9.2, §9.3, §9.4, §9.5, §9.6, §9.7, or §9.9 which they are
required to perform;

60

 

--------------------------------------------------------------------------------

 

(e)Borrower or any other Loan Party shall fail to perform any other term,
covenant or agreement contained herein or in any of the other Loan Documents
which it is required to perform (other than those specified in the other
subclauses of this §12 (including, without limitation, §12.2 below) or in the
other Loan Documents), and such failure shall continue for thirty (30) days
after Borrower receives from Agent written notice thereof; provided that the
foregoing cure provisions shall not pertain to any default consisting of a
failure to comply with any provision of §8 or §7.17, or to any Default excluded
from any provision of cure of defaults contained in any other of the Loan
Documents; 

(f)any material representation or warranty made by or on behalf of the Borrower
or any of its respective Subsidiaries in this Agreement or any other Loan
Document, or any report, certificate, financial statement, request for a Loan,
or in any other document or instrument delivered pursuant to or in connection
with this Agreement, any advance of a Loan, or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made;

(g)Borrower, any Guarantor (or any Subsidiary thereof) defaults under (i) any
Recourse Indebtedness in an aggregate amount equal to or greater than
$5,000,000.00 with respect to all uncured defaults at any time, or (ii) any
Non-Recourse Indebtedness in an aggregate amount equal to or greater than
$50,000,000.00 with respect to all uncured defaults at any time;

(h)any of the Borrower, Borrower Subsidiaries, or Guarantors, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize any of the foregoing;

(i)a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrower, Borrower
Subsidiaries, or Guarantors or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;

(j)a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrower, Borrower Subsidiaries, or Guarantors or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;

(k)there shall remain in force, undischarged, unsatisfied and unstayed, for more
than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final

61

 

--------------------------------------------------------------------------------

 

judgments against any Guarantor or Borrower (or any Subsidiary thereof) that,
either individually or in the aggregate, exceed in excess of $5,000,000.00; 

(l)any of the Loan Documents shall be canceled, terminated, revoked or rescinded
otherwise than in accordance with the terms thereof or the express prior written
agreement, consent or approval of the Required Lenders, or any action at law,
suit in equity or other legal proceeding to cancel, revoke or rescind any of the
Loan Documents shall be commenced by or on behalf of any of the Borrower or the
Borrower Subsidiaries, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination, or
issue a judgment, order, decree or ruling, to the effect that any one or more of
the material Loan Documents is illegal, invalid or unenforceable in accordance
with the terms thereof, and in each case of the foregoing the Borrower or any
Borrower Subsidiary fails to enter into an amendment or modification to the
existing Loan Documents or enter into new documentation, each in form and
substance reasonably satisfactory to the Agent and Required Lenders, which have
the effect of rendering the cancellation, termination, revocation, rescission,
illegality, invalidity or unenforceability immaterial;

(m)any dissolution, termination, partial or complete liquidation, merger or
consolidation of any of the Loan Parties or Borrower Subsidiaries shall occur or
any sale, transfer or other disposition of the assets of any of the Loan Parties
shall occur other, in each case, than as permitted under the terms of this
Agreement or the other Loan Documents;

(n)with respect to any Plan, an ERISA Reportable Event shall have occurred and
such event reasonably would be likely to result in liability of any of the
Borrower or Borrower Subsidiaries to pay money to the PBGC or such Plan in an
aggregate amount exceeding $5,000,000.00 and one of the following shall apply
with respect to such event:  (x) such event in the circumstances occurring
reasonably would be likely to result in the termination of such Plan by the PBGC
or for the appointment by the appropriate United States District Court of a
trustee to administer such Plan; or (y) a trustee shall have been appointed by
the United States District Court to administer such Plan; or (z) the PBGC shall
have instituted proceedings to terminate such Plan;

(o)the occurrence of any Change of Control;

(p)an Event of Default under any of the other Loan Documents shall occur
(subject, in any case, to any applicable cure provision set forth in §12.1(e));
or

(q)without limiting the provisions of §12.1(g), the occurrence of any “Event of
Default” (as defined in the Specified Senior Secured Credit Agreement)(after the
expiration of all grace and cure periods thereunder).

then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrower declare all
amounts owing with respect to this Agreement, the Notes, and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrower; provided that in the event of
any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such
amounts shall become

62

 

--------------------------------------------------------------------------------

 

immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent.  

§12.2Certain Cure Periods

.  In the event that there shall occur any Default or Event of Default that
affects only certain Collateral Property or the owner(s) thereof (if such owner
is a Borrower Subsidiary), then the Borrower may elect to cure such Default or
Event of Default (so long as no other Default or Event of Default would arise as
a result of such Default or Event of Default) by electing to have Agent remove
such Collateral Property from the calculation of the Borrowing Base Availability
(as defined in the Specified Senior Secured Credit Agreement and the Borrower’s
compliance with §3.2 therein as a result thereof, in which event such removal
and reduction shall be completed within thirty (30) days after receipt of notice
of such Default or Event of Default from the Agent or the Required Lenders
therein), as further provided in the Specified Senior Secured Credit Agreement.

§12.3Termination of Commitments

.  If any one or more Events of Default specified in §12.1(h), §12.1(i) or
§12.1(j) shall occur, then immediately and without any action on the part of the
Agent or any Lender any unused portion of the credit hereunder shall terminate
and the Lenders shall be relieved of all obligations to make Loans to the
Borrower.  If any other Event of Default shall have occurred, the Agent may, and
upon the election of the Required Lenders shall, by notice to the Borrower
terminate the obligation to make Loans to the Borrower.  No termination under
this §12.3 shall relieve the Borrower of their obligations to the Lenders
arising under this Agreement or the other Loan Documents.

§12.4Remedies

.  In case any one or more Events of Default shall have occurred and be
continuing, and whether or not the Lenders shall have accelerated the maturity
of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may, and upon
the direction of the Required Lenders shall, proceed to protect and enforce
their rights and remedies under this Agreement, the Notes and/or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof.  No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.  Notwithstanding the provisions of
this Agreement providing that the Loans may be evidenced by multiple Notes in
favor of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default.  If
Borrower fails to perform any agreement or covenant contained in this Agreement
or any of the other Loan Documents beyond any applicable period for notice and
cure, Agent may itself perform, or cause to be performed, any agreement or
covenant of such Person contained in this Agreement or any of the other Loan
Documents which such Person shall fail to perform, and the out-of-pocket costs
of such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Borrower upon
demand and shall constitute a part of the Obligations and shall if not paid
within five (5) Business Days after demand bear interest at the rate for overdue
amounts as set forth in this Agreement.  In the event that all or any

63

 

--------------------------------------------------------------------------------

 

portion of the Obligations is collected by or through an attorney-at-law, the
Borrower shall pay all costs of collection including, but not limited to,
reasonable and documented attorney’s fees.

§12.5Distribution of Collateral Proceeds

.  In the event that, following the occurrence and during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, or otherwise with respect to the realization upon any
of the Collateral or other assets of Borrower, such monies shall be distributed
for application as follows:

(a)First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in accordance with the terms of the Loan Documents to protect or
preserve the Collateral or in connection with the collection of such monies by
the Agent, for the exercise, protection or enforcement by the Agent of all or
any of the rights, remedies, powers and privileges of the Agent or the Lenders
under this Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;

(b)Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy, but excluding Hedge
Obligations) in such order or preference as the Required Lenders shall
determine; provided, that (i) [Reserved], (ii) distributions in respect of such
other Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2; (iii) [Reserved]; and (iv) Obligations owing to the Lenders
with respect to each type of Obligation such as interest, principal, fees and
expenses shall be made among the Lenders, pro rata; and provided, further that
the Required Lenders may in their discretion make proper allowance to take into
account any Obligations not then due and payable;

(c)Third, to all Hedge Obligations secured by the Security Documents and other
Collateral, on a pari passu basis among the Lender Hedge Providers pro rata;

(d)Fourth, to all other Hedge Obligations, on a pari passu basis among the
Lender Hedge Providers pro rata; and

(e)Fifth, the excess, if any, shall be returned to the Borrower or to such other
Persons as are entitled thereto.

§13.SETOFF.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender or any Affiliate
thereof to the Borrower and any securities or other property of the Borrower in
the possession of such Lender or any Affiliate may, without notice to Borrower
(any such notice being expressly waived by Borrower) but with the prior written
approval of Agent, be applied to or set off against the payment of Obligations
and any and all other liabilities, direct, or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, of the Borrower to such
Lender.  Each of the Lenders agrees with each other Lender that if such Lender

64

 

--------------------------------------------------------------------------------

 

shall receive from Borrower, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the Note
or Notes held by such Lender any amount in excess of its ratable portion of the
payments received by all of the Lenders with respect to the Notes held by all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

§14.THE AGENT.

§14.1Authorization

.  The Agent is authorized to take such action on behalf of each of the Lenders
and to exercise all such powers as are hereunder and under any of the other Loan
Documents and any related documents delegated to the Agent and all other powers
not specifically reserved to the Lenders, together with such powers as are
reasonably incident thereto, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by the
Agent.  The obligations of the Agent hereunder are primarily administrative in
nature, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute the Agent as a trustee for any Lender
or to create an agency or fiduciary relationship.  Agent shall act as the
contractual representative of the Lenders hereunder, and notwithstanding the use
of the term “Agent”, it is understood and agreed that Agent shall not have any
fiduciary duties or responsibilities to any Lender by reason of this Agreement
or any other Loan Document and is acting as an independent contractor, the
duties and responsibilities of which are limited to those expressly set forth in
this Agreement and the other Loan Documents.  The Borrower and any other Person
shall be entitled to conclusively rely on a statement from the Agent that it has
the authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

§14.2Employees and Agents

.  The Agent may exercise its powers and execute its duties by or through
employees or agents and shall be entitled to take, and to rely on, advice of
counsel concerning all matters pertaining to its rights and duties under this
Agreement and the other Loan Documents. The Agent may utilize the services of
such Persons as the Agent may reasonably determine, and all reasonable and
documented fees and expenses of any such Persons shall be paid by the Borrower.

§14.3No Liability

.  Neither the Agent nor any of its shareholders, directors, officers or
employees nor any other Person assisting them in their duties nor any agent, or
employee thereof, shall be liable to the Lenders for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Required Lenders or
such greater number of Lenders as may be required hereunder.  The Agent

65

 

--------------------------------------------------------------------------------

 

shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Agent for the account of
the Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.

§14.4No Representations

.  The Agent shall not be responsible for the execution or validity or
enforceability of this Agreement, the Notes, any of the other Loan Documents or
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes, or for the value of any such collateral security or for
the validity, enforceability or collectability of any such amounts owing with
respect to the Notes, or for any recitals or statements, warranties or
representations made herein, or any agreement, instrument or certificate
delivered in connection therewith or in any of the other Loan Documents or in
any certificate or instrument hereafter furnished to it by or on behalf of the
Borrower or any of its respective Subsidiaries, or be bound to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
covenants or agreements herein or in any of the other Loan Documents.  The Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrower or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete.  The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrower or any of its respective
Subsidiaries, or the value of the Collateral or any other assets of the Borrower
or any of its respective Subsidiaries.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
upon such information and documents as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents.  Agent’s Special Counsel has only represented Agent and KeyBank in
connection with the Loan Documents and the only attorney client relationship or
duty of care is between Agent’s Special Counsel and Agent or KeyBank. Each
Lender has been independently represented by separate counsel on all matters
regarding the Loan Documents and the granting and perfecting of liens in the
Collateral.

§14.5Payments.

(a)A payment by the Borrower to the Agent hereunder or under any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender.  The Agent agrees to distribute to each Lender not later than one
Business Day after the Agent’s receipt of good funds, determined in accordance
with the Agent’s customary practices, such Lender’s pro rata share of payments
received by the Agent for the account of the Lenders except as otherwise
expressly provided herein or in any of the other Loan Documents.  In the event
that the Agent fails to distribute such amounts within one Business Day as
provided above, the Agent shall pay interest on such amount at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.

66

 

--------------------------------------------------------------------------------

 

(b)If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. 

§14.6Holders of Notes

.  Subject to the terms of §18, the Agent may deem and treat the payee of any
Note as the absolute owner or purchaser thereof for all purposes hereof until it
shall have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.

§14.7Indemnity

.  The Lenders ratably agree hereby to indemnify and hold harmless the Agent
from and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (including any expenses for which
the Agent has not been reimbursed by the Borrower as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods.  The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8Agent as Lender

.  In its individual capacity, KeyBank shall have the same obligations and the
same rights, powers and privileges in respect to its Commitment and the Loans
made by it, and as the holder of any of the Notes as it would have were it not
also the Agent.

§14.9Resignation

.  The Agent may resign at any time by giving thirty (30) calendar days’ prior
written notice thereof to the Lenders and the Borrower.  The Required Lenders
may remove the Agent from its capacity as Agent in the event of the Agent’s
gross negligence or willful misconduct.  Upon any such resignation, or removal,
the Required Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent, (i) any Lender or (ii) any bank whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000.00.  Unless a Default or Event of Default shall have occurred and
be continuing, such successor Agent, shall be reasonably acceptable to the
Borrower.  If no successor Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation or the Required Lender’s removal of the Agent,
then the retiring or removed Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be (ii) any Lender or (ii) any financial
institution whose senior debt obligations are rated not less than “A2” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, and the retiring or removed Agent
shall be discharged from its duties and

67

 

--------------------------------------------------------------------------------

 

obligations hereunder as Agent.  After any retiring Agent’s resignation or
removal, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.   Upon any change in the Agent
under this Agreement, the resigning or removed Agent shall execute such
assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning or removed Agent.

§14.10Duties in the Case of Enforcement

.  In case one or more Events of Default have occurred and shall be continuing,
and whether or not acceleration of the Obligations shall have occurred, the
Agent may and, if (a) so requested by the Required Lenders and (b) the Lenders
have provided to the Agent such additional indemnities and assurances in
accordance with their respective Commitment Percentages against expenses and
liabilities as the Agent may reasonably request, shall proceed to exercise all
or any legal and equitable and other rights or remedies as it may have;
provided, however, that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem to be in the best interests of the Lenders.  Without
limiting the generality of the foregoing, if Agent reasonably determines payment
is in the best interest of all the Lenders, Agent may without the approval of
the Lenders pay taxes and insurance premiums and spend money for maintenance,
repairs or other expenses which may be necessary to be incurred, and Agent shall
promptly thereafter notify the Lenders of such action.  Each Lender shall,
within thirty (30) days of request therefor, pay to the Agent its Commitment
Percentage of the reasonable costs incurred by the Agent in taking any such
actions hereunder to the extent that such costs shall not be promptly reimbursed
to the Agent by the Borrower or out of the Collateral within such period.  The
Required Lenders may direct the Agent in writing as to the method and the extent
of any such exercise, the Lenders hereby agreeing to indemnify and hold the
Agent harmless in accordance with their respective Commitment Percentages from
all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods, provided that the Agent need not comply with any
such direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction.

§14.11Bankruptcy

.  In the event a bankruptcy or other insolvency proceeding is commenced by or
against any Loan Party or Borrower Subsidiary with respect to the Obligations,
the Agent shall have the sole and exclusive right to file and pursue a joint
proof claim on behalf of all Lenders.  Any votes with respect to such claims or
otherwise with respect to such proceedings shall be subject to the vote of the
Required Lenders or all of the Lenders as required by this Agreement.  Each
Lender irrevocably waives its right to file or pursue a separate proof of claim
in any such proceedings unless Agent fails to file such claim within thirty (30)
days after receipt of written notice from the Lenders requesting that Agent file
such proof of claim.

§14.12Request for Agent Action

.  Agent and the Lenders acknowledge that in the ordinary course of business of
the Borrower and Borrower Subsidiaries, the Borrower may desire to take actions
or enter into other agreements in the ordinary course of business which may
require the consent, approval or agreement of the Agent.  In connection with the
foregoing, and to the

68

 

--------------------------------------------------------------------------------

 

extent applicable at any time, the Lenders hereby expressly authorize the Agent
to execute consents, approvals, or other agreements in form and substance
satisfactory to the Agent in connection with such other actions or agreements as
may be necessary in the ordinary course of Borrower’s and Borrower Subsidiaries’
business.

§14.13Reliance by Agent

.  The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by an
Authorized Officer.  The Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Agent may presume
that such condition is satisfactory to such Lender unless the Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan.  The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

§14.14Approvals

.  If consent is required for some action under this Agreement, or except as
otherwise provided herein an approval of the Lenders or the Required Lenders is
required or permitted under this Agreement, each Lender agrees to give the
Agent, within ten (10) days of receipt of the request for action together with
all reasonably requested information related thereto (or such lesser period of
time required by the terms of the Loan Documents), notice in writing of approval
or disapproval (collectively “Directions”) in respect of any action requested or
proposed in writing pursuant to the terms hereof.  To the extent that any Lender
does not approve any recommendation of Agent, such Lender shall in such notice
to Agent describe the actions that would be acceptable to such Lender. If
consent is required for the requested action, any Lender’s failure to respond to
a request for Directions within the required time period shall be deemed to
constitute a Direction to take such requested action; provided, however, that
without limiting the obligation of each Lender to respond to a request for
Directions within the required time period specified in this §14.14, no such
deemed Direction to take such requested action shall be applicable with respect
to any matter requiring the written consent of each Lender adversely affected
thereby as and to the extent expressly provided in §27.  In the event that any
recommendation is not approved by the requisite number of Lenders and a
subsequent approval on the same subject matter is requested by Agent, then for
the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
Agent and each Lender shall be entitled to assume that any officer of the other
Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.

§14.15Borrower Not Beneficiary

.  Except for the provisions of §14.9 relating to the appointment of a successor
Agent, the provisions of this §14 are solely for the benefit of the Agent and
the Lenders, may not be enforced by the Borrower, and except for the provisions
of §14.9, may be modified or waived without the approval or consent of the
Borrower.

69

 

--------------------------------------------------------------------------------

 

§14.16Defaulting Lenders.   

(a)Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

(i)That Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
§27.

(ii)Any payment of principal, interest, fees or other amounts received by the
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
by that Defaulting Lender pursuant to §13), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second,
[Reserved]; third, [Reserved]; fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so determined by the
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists or non-defaulting Lenders have been paid in full all
amounts then due, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
§14.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)[Reserved]

(iv)[Reserved]

(v)During any period that a Lender is a Defaulting Lender, the Borrower may, by
giving written notice thereof to the Agent, such Defaulting Lender, and the
other Lenders, demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of §18.1.  No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment

70

 

--------------------------------------------------------------------------------

 

via an assignment subject to and in accordance with the provisions of §18.1.  No
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient with any
applicable amounts held pursuant to the immediately preceding subsection (f),
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrower and
the Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) such Defaulting Lender’s full pro rata share of all
Loans.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under any Legal Requirement without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs. 

(b)Defaulting Lender Cure.  If the Borrower and the Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Loans and funded by the Lenders
in accordance with their Applicable Percentages (without giving effect to
§14.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

§14.17Reliance on Hedge Provider

.  For purposes of applying payments received in accordance with §12.5, the
Agent shall be entitled to rely upon the trustee, paying agent or other similar
representative (each, a “Representative”) or, in the absence of such a
Representative, upon the holder of the Hedge Obligations for a determination
(which each holder of the Hedge Obligations agrees (or shall agree) to provide
upon request of the Agent) of the outstanding Hedge Obligations owed to the
holder thereof.  Unless it has actual knowledge (including by way of written
notice from such holder) to the contrary, the Agent, in acting hereunder, shall
be entitled to assume that no Hedge Obligations are outstanding.

§15.EXPENSES.

The Borrower agrees to pay (a) the reasonable and documented costs incurred by
the Agent of producing and reproducing this Agreement, the other Loan Documents
and the other agreements and instruments mentioned herein, (b) any recording
taxes in connection with the Security Documents and other Loan Documents, (c)
the reasonable and documented fees, expenses and disbursements of one outside
counsel to the Agent and one local counsel in each applicable jurisdiction to
the Agent incurred in connection with the preparation, administration, or

71

 

--------------------------------------------------------------------------------

 

interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) all other reasonable and documented out of pocket fees, expenses and
disbursements (other than Taxes unless such payment is otherwise required
pursuant to the terms of this Agreement) of the Agent incurred by the Agent in
connection with the preparation or interpretation of the Loan Documents and
other instruments mentioned herein, the addition or substitution of additional
Collateral (in connection with each Loan and/or otherwise), the making of each
Loan hereunder, and the third party out-of-pocket costs and expenses incurred in
connection with the syndication of the Commitments pursuant to §18 hereof, and
(e) without duplication, all reasonable and documented out-of-pocket expenses
(including reasonable and documented attorneys’ fees and costs, and the fees and
costs of appraisers, engineers, investment bankers or other experts retained by
the Agent) incurred by the Lenders or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the administration thereof after the occurrence of a Default or
Event of Default and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to the Agent’s or any of the Lenders’
relationship with the Borrower (provided that any attorneys’ fees and costs
pursuant to this clause (e) shall be limited to those incurred by the Agent and
one other counsel with respect to the Lenders as a group), (f) all reasonable
and documented fees, expenses and disbursements of the Agent incurred in
connection with UCC searches, UCC filings, title rundowns, title searches or
mortgage recordings, (g) all reasonable and documented out-of-pocket fees,
expenses and disbursements (including reasonable and documented attorneys’ fees
and costs of one counsel) which may be incurred by Agent in connection with the
execution and delivery of this Agreement and the other Loan Documents (without
duplication of any of the items listed above), and (h) all expenses relating to
the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans.  The covenants of this §15 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.  Without limiting
the generality of the foregoing, it is expressly acknowledged and agreed by the
Loan Parties that the provisions of §4.4, §4.9, §4.10, and §4.11 shall survive
the termination of the Credit Agreement and the repayment of the Obligations.

§16.INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent and Affiliate thereof
and Person who controls the Agent or any Lender or the Arranger (each, an
“Indemnified Person”) against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
any claim, action, suit or litigation arising out of this Agreement or any of
the other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Collateral or the
Loans by parties claiming by or through Borrower, (b) [Reserved], (c) any actual
or proposed use by the Borrower or Borrower Subsidiaries of the proceeds of any
of the Loans, (d) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower or Borrower
Subsidiaries, (e) the Borrower entering into or performing this Agreement or any
of the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Collateral, (g) with respect to the Borrower and the Borrower
Subsidiaries and their

72

 

--------------------------------------------------------------------------------

 

respective properties and assets, subject to any limitations set forth in the
“Indemnity Agreements” (as such quoted term is defined in the Specified Senior
Secured Credit Agreement), the violation of any Environmental Law, the Release
or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to, claims with respect to wrongful
death, personal injury, nuisance or damage to property), and (h) to the extent
used by Borrower or Borrower Subsidiaries, any use of Intralinks, SyndTrak or
any other system for the dissemination and sharing of documents and information,
in each case including, without limitation, the reasonable and documented fees
and disbursements of one counsel incurred in connection with any such
investigation, litigation or other proceeding; provided, however, that the
Borrower shall not be obligated under this §16 or otherwise to indemnify any
Person for liabilities to the extent  (a) found in a final judgment by a court
of competent jurisdiction (not subject to further appeal) to have resulted from
such Indemnified Person’s or any of its Related Persons’ actual bad faith, gross
negligence or willful misconduct or (b) being the result from any action, suit,
proceeding or investigation solely among Indemnified Persons and not arising out
of or in connection with any act or omission of the Loan Parties or Borrower
Subsidiaries.  For purposes hereof, a “Related Person” of any Indemnified Person
means its Affiliates, directors, officers, employees and agents, in each case
that are controlled by such Indemnified Person.  In litigation, or the
preparation therefor, the Lenders and the Agent shall be entitled to select a
single law firm as their own counsel, taken as a whole, and, in addition to the
foregoing indemnity, the Borrower agrees to pay promptly the reasonable and
documented fees and expenses of such counsel.  If, and to the extent that the
obligations of the Borrower under this §16 are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law.  The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.  This §16 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

§17.SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Loan Parties or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Lender has any obligation to
make any Loans.  The indemnification obligations of the Loan Parties provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein.  All statements contained in any
certificate delivered to any Lender or the Agent at any time by or on behalf of
the Loan Parties or any of their respective Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.  Without limiting the
generality of the foregoing, it is expressly acknowledged and agreed by the Loan
Parties that the provisions of §4.4, §4.9, §4.10, and §4.11 of this Agreement
shall survive the termination of this Agreement and the repayment of the
Obligations.

73

 

--------------------------------------------------------------------------------

 

§18.ASSIGNMENT AND PARTICIPATION. 

§18.1Conditions to Assignment by Lenders

.  Except as provided herein, each Lender may assign to one or more Eligible
Assignee all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent shall have given its prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed (b) each such assignment shall be of a constant, and not a
varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loan Commitment; (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit H hereto, together with any Notes subject to such assignment, (d) in no
event shall any assignment be to any Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control
by, Borrower or Guarantor, and (e) such assignee shall acquire an interest in
the Loans of not less than $5,000,000.00 and integral multiples of $1,000,000.00
in excess thereof (or if less, the remaining Loans of the assignor), unless
waived by the Agent, and so long as no Event of Default exists hereunder,
Borrower.  Upon execution, delivery, acceptance and recording of such Assignment
and Acceptance Agreement, (i) the assignee thereunder shall be a party hereto
and all other Loan Documents executed by the Lenders and, to the extent provided
in such Assignment and Acceptance Agreement, have the rights and obligations of
a Lender hereunder, (ii) the assigning Lender shall, upon payment to the Agent
of the registration fee referred to in §18.2, be released from its obligations
under this Agreement arising after the effective date of such assignment with
respect to the assigned portion of its interests, rights and obligations under
this Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to
reflect such assignment.  In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower and
Guarantors.  

§18.2Register

.  The Agent shall maintain on behalf of the Borrower a copy of each assignment
delivered to it and a register or similar list (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of and interest on the Loans owing to the
Lenders from time to time.  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice.  Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.00.

§18.3New Notes

.  Upon its receipt of an Assignment and Acceptance Agreement executed by the
parties to such assignment, together with each Note subject to such assignment,
the Agent shall record the information contained therein in the
Register.  Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the

74

 

--------------------------------------------------------------------------------

 

assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4Participations

.  Each Lender may sell participations to one or more Lenders or other entities
in all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents; provided that (a) any such sale or participation
shall not affect the rights and duties of the selling Lender hereunder, (b) such
participation shall not entitle such participant to any rights or privileges
under this Agreement or any Loan Documents, including without limitation, rights
granted to the Lenders under §4.8, §4.9 and §4.10, (c) such participation shall
not entitle the participant to the right to approve waivers, amendments or
modifications, (d) such participant shall have no direct rights against the
Borrower, (e) such participant shall be entitled to the benefits of §4.4(b)
(subject to the requirements of §4.4(c); it being understood that the
documentation required under §4.4(c) shall be delivered to the participating
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to §18.1, provided that such Participant (i) agrees to be
subject to the provisions of §4.15 as if it were an assignee under §18.1; and
(ii) shall not be entitled to receive any greater payment under §4.4(b) than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, (f) such sale is effected in accordance
with all applicable laws, and (g) such participant shall not be a Person
controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by the Borrower; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Maturity Date pursuant to Error! Reference
source not found.), (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release
Borrower (except as otherwise permitted under §3.2(b) or §5.7).  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that, except as set forth
below, no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person, except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
except, upon request of Borrower, the Lender shall provide to Borrower the
identity of such participant and the amount of its participation.  The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Credit
Agreement notwithstanding any notice

75

 

--------------------------------------------------------------------------------

 

to the contrary.  For the avoidance of doubt, Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

§18.5Pledge by Lender

.  Any Lender may at any time pledge all or any portion of its interest and
rights under this Agreement (including all or any portion of its Note) to any of
the twelve Federal Reserve Banks organized under §4 of the Federal Reserve Act,
12 U.S.C. §341 or any other central banking authority or to such other Person as
the Agent may approve to secure obligations of such lenders.  No such pledge or
the enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

§18.6No Assignment by Loan Parties

.  The Loan Parties shall not assign or transfer any of their rights or
obligations under this Agreement without the prior written consent of each of
the Lenders.

§18.7Disclosure

.  Borrower agrees to promptly and reasonably cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment.  The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder.  Each Lender agrees for
itself that it shall use reasonable efforts in accordance with its customary
procedures to hold confidential all non-public information obtained from
Borrower that has been identified in writing as confidential by any of them, and
shall use reasonable efforts in accordance with its customary procedures to not
disclose such information to any other Person, it being understood and agreed
that, notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other governmental authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify Borrower
of any request by any governmental authority or representative thereof prior to
disclosure (other than any such request in connection with any examination of
such Lender by such government authority) for disclosure of any such non-public
information prior to disclosure of such information.  In addition, each Lender
may make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7).  Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to the Borrower, or is disclosed with the prior

76

 

--------------------------------------------------------------------------------

 

approval of Borrower.  Nothing herein shall prohibit the disclosure of
non-public information to the extent necessary to enforce the Loan Documents.

§18.8Titled Agents

.  The Titled Agents shall not have any additional rights or obligations under
the Loan Documents, except for those rights, if any, as a Lender.

§18.9Amendments to Loan Documents

.  Upon any such assignment or participation, the Borrower shall (and shall
cause Borrower Subsidiaries, if applicable, to), upon the request of the Agent,
enter into such documents as may be reasonably required by the Agent to modify
the Loan Documents to reflect such assignment or participation.

§19.NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”)
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, and addressed to the parties at the address set forth on Schedule 19.

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice
sent.  By giving at least fifteen (15) days’ prior Notice thereof, Borrower, a
Lender or Agent shall have the right from time to time and at any time during
the term of this Agreement to change their respective addresses and each shall
have the right to specify as its address any other address within the United
States of America.

§20.RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Loan Parties or their respective Subsidiaries arising out
of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and the Loan Parties is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

§21.GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401.  THE BORROWER, THE AGENT AND THE

77

 

--------------------------------------------------------------------------------

 

LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT
IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY
FEDERAL COURT SITTING THEREIN).  THE BORROWER, THE AGENT AND THE LENDERS FURTHER
ACCEPT, GENERALLY AND UNCONDITIONALLY, THE NON‑EXCLUSIVE JURISDICTION OF SUCH
COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY
NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  IN ADDITION TO THE COURTS
OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY
LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY
COLLATERAL OR ASSETS OF BORROWER OR BORROWER SUBSIDIARIES EXIST AND THE BORROWER
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS.  THE BORROWER
EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS
A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING INTO THIS
AGREEMENT AND IN MAKING THE LOANS HEREUNDER.

§22.HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23.COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24.ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents are intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

§25.WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

78

 

--------------------------------------------------------------------------------

 

EACH OF THE LOAN PARTIES, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.  EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT NOTHING CONTAINED IN THIS SENTENCE
SHALL LIMIT THE LOAN PARTIES’ INDEMNIFICATION OBLIGATIONS TO THE EXTENT SUCH
SPECIAL, INDIRECT, CONSEQUENTIAL AND PUNITIVE DAMAGES ARE INCLUDED IN ANY THIRD
PARTY CLAIM IN CONNECTION WITH WHICH ANY INDEMNIFIED PERSON IS ENTITLED TO
INDEMNIFICATION HEREUNDER. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25.  EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY
TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE
FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26.DEALINGS WITH THE LOAN PARTIES.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Loan Parties and their respective Subsidiaries or any of their
Affiliates regardless of the capacity of the Agent or the Lender hereunder.  The
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding such Persons (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

§27.CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower of any terms of
this Agreement or such other instrument or the continuance of any Default or
Event of Default may be waived (either generally or in a particular

79

 

--------------------------------------------------------------------------------

 

instance and either retroactively or prospectively) with, but only with, the
written consent of the Required Lenders and, with respect to any amendment of
any term of this Agreement or of any other instrument related hereto or
mentioned herein, the Borrower or the Guarantors, as the case may
be.  Notwithstanding the foregoing, none of the following may occur without the
written consent of each Lender adversely affected thereby:  (a) a reduction in
the rate of interest on the Notes (other than a reduction or waiver of default
interest); (b) any increase or reduction in the amount of the Commitment of a
Lender (except as provided in §2.4 and §18.1); (c) a forgiveness, reduction or
waiver of the principal of any unpaid Loan or any interest thereon or fee
payable under the Loan Documents; (d) a change in the amount of any fee payable
to a Lender hereunder; (e) the postponement of any date fixed for any payment of
principal of or interest on the Loan or any fees payable under the Loan
Documents; (f) an extension of the Maturity Date (except as provided in Error!
Reference source not found.); (g) a change in the manner of distribution of any
payments to the Lenders or the Agent; (h) the release of Borrower, any
Distribution Interest Pledge, any Equity Issuance Pledge, any Ownership Interest
Pledge, or any material portion of any other Collateral (provided, however, for
the avoidance of doubt, the foregoing shall not be deemed to limit the partial
release by Agent of any Distribution Interest Pledge, Equity Issuance Pledge,
Ownership Interest Pledge, or any such other Collateral in connection with the
sale or Refinancing of Real Estate or Material Assets permitted hereunder and in
accordance with the terms and provisions hereof), or the release of any
Guarantor or any reduction of Guarantor’s liability under the Guaranty except as
otherwise provided in §3.2 or §5.7; (i) an amendment of the definition of
Required Lenders, or of any requirement for consent by all of the Lenders; (j)
[Reserved]; (k) an amendment to this §27; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders or the Required Lenders to require a lesser number of Lenders to
approve such action.  The provisions of §14 may not be amended without the
written consent of the Agent.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon.  No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

§28.SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29.TIME OF THE ESSENCE.

80

 

--------------------------------------------------------------------------------

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower under this Agreement and the other Loan Documents.

§30.NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

§31.REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

§32.NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the Agent, the
Lender Hedge Provider, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans, are imposed solely and exclusively for the benefit of the Agent and
the Lenders, and their permitted successors and assigns, and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans in the absence of strict compliance with any or all thereof
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so.  In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by the Borrower or any of its
Subsidiaries of any development or the absence therefrom of defects.

§33.PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes names and addresses and other information that will
allow such Lender or the Agent, as applicable, to identify Borrower in
accordance with the Patriot Act.

81

 

--------------------------------------------------------------------------------

 

§34.[RESERVED]. 

§35.[RESERVED].

§36.[RESERVED].

§37.[RESERVED].

§38.RECOURSE PROVISIONS

.

(a)Borrower Fully Liable

.  Borrower shall be fully liable for the Loan and the Obligations of Borrower
to each of the Lenders.

(b)Additional Matters

.  To the extent permitted under applicable law, nothing contained in these
provisions or elsewhere shall limit the right of Agent or any of the Lenders to
obtain injunctive relief or to pursue equitable remedies under any of the Loan
Documents, or to pursue common law remedies for matters constituting fraud, or
misappropriation of rents, or insurance or condemnation proceeds, against any
party.

§39.EXISTING CREDIT AGREEMENT.

Simultaneous with the initial Loans advanced hereunder, all amounts due under
the Existing Credit Agreement shall be repaid in full; provided that the parties
hereby agree that there is no novation of the Existing Credit Agreement.  On the
Effective Date, the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within and be governed by this Agreement.

 

[Remainder of page intentionally left blank.]

82

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER:

 

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

By:Independence Realty Trust, Inc.,
a Maryland Corporation, its general partner

By:_/s/ Farrell Ender
Name:  Farrell Ender
Title:    President

(SEAL)

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]




[$40MM A&R Credit Agreement – Signature Page]

 

--------------------------------------------------------------------------------

 

AGENT AND LENDER:

 

KEYBANK NATIONAL ASSOCIATION, as Lender and as Agent

By: /s/ Christopher T. Neil
Name:  Christopher T. Neil
Title:    Vice President

 

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention:  Christopher T. Neil

Telephone:617-385-6202

Facsimile:617-385-6293

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 




[$40MM A&R Credit Agreement – Signature Page]

 

--------------------------------------------------------------------------------

 

LENDER:

 

THE HUNTINGTON NATIONAL BANK, a national banking association



By:__/s/ Michael D. Mitro

Name:Michael D. Mitro
Title: Senior Vice President

 

The Huntington National Bank
200 Public Square, CM17
Cleveland, OH 44114
Attention: Scott Childs
Telephone:  216-515-6529

Facsimile: 888-987-9315

 

 

[$40MM A&R Credit Agreement – Signature Page]

 

--------------------------------------------------------------------------------

 

LENDER:

 

MIDFIRST BANK, A FEDERALLY CHARTERED SAVINGS ASSOCIATION

 


By:_/s/ Todd Wright_____________
Name: Todd Wright
Title: Senior Vice President

 

 

MidFirst Bank, a federally chartered Savings Association

501 NW Grand Blvd.

Oklahoma City, OK 73118

Attention: Todd Wright

Telephone: 405-767-7108

Facsimile: 405-767-5478

 

[$40MM A&R Credit Agreement – Signature Page]

 

--------------------------------------------------------------------------------

 

LENDER:

 

COMERICA BANK

 


By:_/s/ Casey L. Stevenson
Name: Casey L. Stevenson
Title: Vice President

 

Comerica Bank

3551 Hamlin Road MC2390

Auburn Hills Michigan 48326

Attention: Charles Weddell

Telephone: 248-371-6283

Facsimile: 248-371-7920

 

[$40MM A&R Credit Agreement – Signature Page]

 

--------------------------------------------------------------------------------

 

LENDER:

 

CITIZENS BANK. N.A.

 


By:_/s/ Frank Kaplan
Name: Frank Kaplan
Title: Assistant Vice President

 

Citizens Bank, N.A.

1215 Superior Avenue

Cleveland, Ohio 44114

Attention: Nan E. Delahunt

Telephone: 617-725-5240

Facsimile: 216-277-7106

 

[$40MM A&R Credit Agreement – Signature Page]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF TERM NOTE

$___________________________, 201_

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promise to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Amended and Restated Credit Agreement, dated as of June
24, 2016, as from time to time in effect, among INDEPENDENCE REALTY OPERATING
PARTNERSHIP, LP, KeyBank National Association, for itself and as Agent, and such
other Lenders as may be from time to time named therein (as may be amended,
modified, supplemented and/or extended from time to time, the “Credit
Agreement”), to the extent not sooner paid, on or before the Maturity Date, the
principal sum of _________________ ($__________), or such amount as may be
advanced by the Payee under the Credit Agreement as a Term Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement.  Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Term Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned

A-1

 

--------------------------------------------------------------------------------

 

Maker, such excess shall be refunded to the undersigned Maker.  All interest
paid or agreed to be paid to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations of the
undersigned Maker (including the period of any renewal or extension thereof) so
that the interest thereon for such full period shall not exceed the maximum
amount permitted by applicable law.  This paragraph shall control all agreements
between the undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5‑1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.




A-2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:  Independence Realty Trust, Inc., its sole general partner

 

 

By: _______________________________
Name: _______________________________
Title: _______________________________

 

 

 

 

A-3

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[RESERVED]

 

 

 

B-1

 

--------------------------------------------------------------------------------

 

EXHIBIT C

[RESERVED]

 

C-1

 

--------------------------------------------------------------------------------

 

EXHIBIT D

[RESERVED]

 

 

D-1

 

--------------------------------------------------------------------------------

 

EXHIBIT E

[RESERVED]

 

 

E-1

 

--------------------------------------------------------------------------------

 

EXHIBIT F

         [RESERVED]

 

 

 

 

F-1

 

--------------------------------------------------------------------------------

 

EXHIBIT g

FORM OF COMPLIANCE CERTIFICATE

 

 

 

Key Bank, National Association

 

 

 

 

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

225 Franklin Street

 

 

 

 

 

 

 

 

 

Boston, MA  02110

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:  Mr. Christopher Neil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:  Independence Realty Operating Partnership, LP

       Compliance Certificate for period of _________ through ________

 

Dear Ladies and Gentlemen:

 

This Compliance Certificate is made with reference to that certain Amended and
Restated Credit Agreement dated as of June 24, 2016 (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among
Independence Realty Operating Partnership, LP (the "Borrower"), the financial
institutions party thereto, as lenders, and KeyBank, National Association, as
Administrative Agent.  All capitalized terms used in this Compliance Certificate
(including any attachments hereto) and not otherwise defined in this Compliance
Certificate shall have the meanings set forth for such terms in the Credit
Agreement.  All Section references herein shall refer to the Credit Agreement.

I hereby certify that I am the ________________ of, Independence Realty Trust,
Inc., the general partner of Independence Realty Operating Partnership, LP, and
that I make this Certificate on behalf of each Borrower.  I further represent
and certify on behalf of the Borrower as follows as of the date of this
Compliance Certificate:

I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the accounting period (the "Reporting Period") covered by
the financial reports delivered simultaneous herewith pursuant to Section 7.4,
and that such review has not disclosed the existence during or at the end of
such Reporting Period (and that I do not have knowledge of the existence as at
the date hereof) of any condition or event which constitutes a Default or Event
of Default.

As of the last day of the Reporting Period:

 

1.Consolidated Leverage Ratio Calculation:

 

 

--------------------------------------------------------------------------------

 

(a)Total Indebtedness*$_________ 

(b)Gross Asset Value*$_________

(i)    Operating Property Value

(ii)   Cost basis of Construction in Process

(iii)  Cost basis of Unimproved Land

(iv)  Debt Investments (based on current book value); and

(v)   Unrestricted Cash and Cash Equivalents

Consolidated Leverage Ratio [(a) divided by (b)]_________%

 

Covenant:  Shall not exceed (x) seventy-two and one half percent (72.5%)
(through and including September 17, 2016) and (y) sixty-five percent (65%)
(after September 17, 2016)

 

Complies with Covenant:_______[Y/N]

 

2.Consolidated Fixed Charge Coverage Ratio Calculation:

 

(a)(i)Consolidated EBITDA$_________

(ii)Capital expenditure reserves$_________

 



(1)   Total number of units__________

 



(2)   Capital expenditure reserve per unit$_________

 



(3)   Total Capital expenditure reserve (1 x 2)$_________

Adjusted EBITDA for immediately preceding calendar quarter*$_________

 



[(i) minus (ii)]

 



 

 

(b)

Fixed Charges*$_________

(i)Interest Expense ;

(ii)All principal due and payable and paid on Indebtedness

(excluding (x) balloon payments of principal due at stated maturity

and (y) payments of principal under Loan and the Specified Senior Secured Credit
Facility); and

(iii)aggregate of all dividends payable on preferred Equity Interests

Consolidated Fixed Charge Ratio [(a) divided by (b)]:__________

 

Covenant:  Shall not be less than 1.50 to 1.00

 

Complies with Covenant:_______[Y/N]

 

3.Consolidated Tangible Net Worth:

 

(a)(i)   Consolidated Group’s Gross Asset Value on Original

Closing Date$_________

(ii)   Total Indebtedness on Original Closing Date$_________

Actual Consolidated Tangible Net Worth on Original

Closing Date*:$_________

[(i) minus (ii)]

 

 

--------------------------------------------------------------------------------

 

Multiplied by 0.75

 

(iii)   Adjusted Actual Consolidated Tangible Net Worth

on Original Closing Date $__________

 

(b)(i)    Aggregate proceeds received by the Parent Guarantor, Borrower or any
“Subsidiary Borrower” (as defined in the Specified Senior Secured Credit
Agreement) (net of reasonable and customary related fees and expenses) in
connection with any offering of stock or other Equity Interests of such Person
(but excluding any such offering to Parent Guarantor or any of its
Subsidiaries), on a cumulative basis, from and after the Original Closing
Date.$__________

 

Multiplied by 0.75

 

(ii)   Required Tangible Net Worth$__________

 

(c)   (i)    Gross Asset Value as of last day of immediately preceding

calendar quarter$_________

(ii)   Total Indebtednessas of last day of immediately preceding

calendar quarter$_________Consolidated Tangible Net Worth as of last day of
immediately

preceding calendar quarter*:$_________

[(i) minus (ii)]

 

I.Actual Consolidated Tangible Net Worth [(c)] measured for immediate

preceding calendar quarter $_________

 

II.Amount (if any) by which Items (a)(iii) plus (b)(ii) shall exceed Item I
$__________

 

Covenant: Parent Guarantor’s Consolidated Tangible Net Worth shall not be less
than Adjusted Actual Consolidated Tangible Net Worth on Original Closing Date
plus (y) seventy-five percent (75%) of the aggregate proceeds received by the
Parent Guarantor, Borrower, or any “Subsidiary Borrower” (as defined in the
Specified Senior Secured Credit Agreement) (net of reasonable and customary
related fees and expenses and net of any intercompany contributions among the
Parent Guarantor and its Subsidiaries) in connection with any offering of stock
or other Equity Interests of such Person (but excluding any such offering to
Parent Guarantor or any of its Subsidiaries), on a cumulative basis, from and
after the Original Closing Date.

 

Complies with Covenant:_______[Y/N]

 

 

4.Distributions:

 

 

--------------------------------------------------------------------------------

 

 



(a)Funds from Operations of the Consolidated Group for the four (4) fiscal
quarter period most recently ended *$_________ 

 

(b)Distributions made during the four (4) fiscal quarter period most recently
ended *$_________

(c)Ratio of (b) to (a) _________%

 

Covenant:  Parent Guarantor shall not make any Distributions (a) which, after
giving effect to the making of any such Distribution, would exceed an amount
equal to (x) one hundred ten percent (110%), for the period from and after the
Original Closing Date through and including September 17, 2017, and (y) one
hundred percent (100%), at any time after September 17, 2017, of Funds from
Operations of the Consolidated Group for the four (4) fiscal quarter period then
most recently ended.

 

Complies with Covenant:_______[Y/N]

 

5.Liquidity:

 

Unrestricted Cash and Cash Equivalents:$_________

 

Covenant:  At least $5,000,000.00

 

Complies with Covenant:_______[Y/N]

 

6.Investments:

 

(a)(i)     Investments by Borrower, Parent Guarantor and IR OpCo in Unimproved
Land $_________

(ii)    Gross Asset Value$_________

(iii)   Ratio (i) to (ii)__________%

 

Covenant:  Not greater than five percent (5%)

 

 

(b)

(i)     Investments by Borrower, Parent Guarantor and IR OpCo in Construction in
Process  $_________

(ii)    Gross Asset Value$_________

(iii)   Ratio (i) to (ii)__________%

 

Covenant:  Not greater than ten percent (10%)

 

(c)(i)     Investments by Borrower, Parent Guarantor and IR OpCo in Non-Wholly
Owned Subsidiaries (including real estate funds or privately held
companies)  $_________

(ii)    Gross Asset Value$_________

(iii)   Ratio (i) to (ii)__________%

 

 

--------------------------------------------------------------------------------

 

Covenant:  Not greater than ten percent (10%)

 

(d)

(i)     Investments by Borrower, Parent Guarantor and IR OpCo consisting of
Other Real Estate Investments$_________

(ii)    Gross Asset Value$_________

(iii)   Ratio (i) to (ii)__________%

 

Covenant:  Not greater than five percent (5%)

 

(e)(i)     Aggregate of items (a) through (d) above $_________

(ii)    Gross Asset Value$_________

(iii)   Ratio (i) to (ii)__________%

 

Covenant:  Not greater than twenty percent (20%)

 

Complies with Covenant [(a) through (e)]:_______[Y/N]

 

For the purposes of this §6, the Investment of Borrower, the Parent Guarantor,
or IR OpCo in any Non-Wholly Owned Subsidiary will equal (without duplication)
the sum of (i) such Person’s pro rata share of their Non-Wholly Owned
Subsidiary’s Investment in Real Estate assets; plus (ii) such Person’s pro rata
share of any other Investments valued at the GAAP book value.

7.Indebtedness:

 

 

(a)

(i)     Aggregate amount of Recourse Indebtedness (excluding the Obligations
under the Facility) of the Parent Guarantor, the Borrower, and IR OpCo
$_________

 

 



Covenant:  Aggregate amount of Recourse Indebtedness (excluding the Obligations
under the Facility) of the Parent Guarantor, the Borrower, and IR OpCo shall not
exceed an amount equal to the aggregate of (x) the Indebtedness arising under
the Specified Senior Secured Credit Facility and (y) an aggregate amount of up
to One Million Dollars ($1,000,000.00) at any one time outstanding;

 

(b)(i)     Unhedged Variable Rate Indebtedness*$_________

(1)Total Indebtedness of Consolidated Group

(2)(Total Indebtedness (at a fixed rate) of Consolidated Group)

(3)(Aggregate notional amount of Derivative Contracts (with respect to all Total
Indebtedness of Consolidated Group hedged by Derivatives Contracts effectively
fixing or capping the per annum rate of interest thereof))

(ii)    Gross Asset Value$_________

(iii)   Ratio (i) to (ii)__________%

 

Covenant:  Not greater than thirty percent (30%)

 

Complies with Covenant [(a) and (b)]:_______[Y/N]

 

--------------------------------------------------------------------------------

 

 

8.Intentionally Deleted

 

9.Business Assets of IRT.

(a) Percentage of the assets of Parent Guarantor held, directly or indirectly,
by Borrower or the direct or indirect Subsidiaries of Borrower ____%

Covenant: At all times not less than ninety percent (90.0%) of the assets of
Parent Guarantor shall be held, directly or indirectly, by Borrower or the
direct or indirect Subsidiaries of Borrower.

Complies with Covenant [(a)]:_______[Y/N]

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 




This Compliance Certificate has been executed and delivered as of the date set
forth above.

 

INDEPENDENCE REALTY TRUST, INC., a Maryland Corporation

By:__________________
Name:
Title:

 

*     See attached detailed calculations

 

 

 

 




G-1

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX TO COMPLIANCE CERTIFICATE

 




G-2

 

 

--------------------------------------------------------------------------------

 

 

WORKSHEET

 

 

 

 

 

 

G-3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Amended and Restated Credit
Agreement, dated June 24, 2016, by and among INDEPENDENCE REALTY OPERATING
PARTNERSHIP, LP (“Borrower”), the other lenders that are or may become a party
thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (the “Loan
Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10) and other good and valuable considerations, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1.Definitions.  Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

Assignment.

Subject to the terms and conditions of this Agreement and in consideration of
the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of this
Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Term Loan Note in the amount of
$_______________ representing a $_______________ Term Loan Commitment, and a
corresponding interest in and to all of the other rights and obligations under
the Loan Agreement and the other Loan Documents relating thereto (the assigned
interests being hereinafter referred to as the “Assigned Interests”), including
Assignor’s share of all outstanding Term Loans with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Loan Agreement having a Term Loan Commitment Percentage equal to the
amount of the respective Assigned Interests.

Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the “Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not be limited to, the
obligation to make Loans to the Borrower with respect to the Assigned Interests
and to indemnify the Agent as provided therein (such obligations, together with
all other obligations set forth in the Loan Agreement and the other Loan
Documents are hereinafter collectively referred

H-1

 

--------------------------------------------------------------------------------

 

to as the “Assigned Obligations”).  Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interests.

Representations and Requests of Assignor.

Assignor represents and warrants to Assignee (i) that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement; (ii) that as of the date hereof, before
giving effect to the assignment contemplated hereby the principal face amount of
Assignor’s Note is $____________, and (iii) that it has forwarded to the Agent
the Note held by Assignor.  Assignor makes no representation or warranty,
express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrower or the continued existence,
sufficiency or value of the Collateral or any assets of the Borrower which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower of any of its respective obligations under the Loan
Documents to which it is a party or any other instrument or document delivered
or executed pursuant thereto or in connection with the Loan; other than that it
is the legal and beneficial owner of, or has the right to assign, the interests
being assigned by it hereunder and that such interests are free and clear of any
adverse claim.

Assignor requests that the Agent obtain replacement notes for each of Assignor
and Assignee as provided in the Loan Agreement.

Representations of Assignee.  Assignee makes and confirms to the Agent, Assignor
and the other Lenders all of the representations, warranties and covenants of a
Lender under Articles 14 and 18 of the Loan Agreement.  Without limiting the
foregoing, Assignee (a) represents and warrants that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement; (b) confirms that it has received copies
of such documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (c) agrees that it
has and will, independently and without reliance upon Assignor, any other Lender
or the Agent and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Loans, the Loan Documents, the creditworthiness of the Borrower and the
value of the assets of the Borrower, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents and the Intercreditor
Agreement; (e) agrees that, by this Assignment, Assignee has become a party to
and will perform in accordance with their terms all the obligations which by the
terms of the Loan Documents and the Intercreditor Agreement are required to be
performed by it as a Lender; (f) represents and warrants that Assignee does not
control, is not controlled by, is not under common control with and is otherwise
free from influence or control by, the Borrower or Guarantors, (g) represents
and warrants that Assignee is subject to control, regulation or examination by a
state or federal regulatory agency, and (h) agrees that if Assignee is not
incorporated under the laws of the United States of America or any State, it has
on or prior to the date hereof delivered to Borrower and Agent certification as
to its exemption (or lack thereof) from deduction or withholding of any

H-2

 

--------------------------------------------------------------------------------

 

United States federal income taxes.  Assignee agrees that Borrower may rely on
the representation contained in Section 4.1.

Payments to Assignor.  In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.

Payments by Assignor.  Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

Effectiveness.

(a)The effective date for this Agreement shall be _______________ (the
“Assignment Date”).  Following the execution of this Agreement, each party
hereto shall deliver its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.

(b)Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.

(c)Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d)All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

Notices.  Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:





Attn:
Facsimile:

 

Domestic Lending Office:

Same as above

 

Eurodollar Lending Office:

Same as above

H-3

 

--------------------------------------------------------------------------------

 

Payment Instructions.  All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

Governing Law.  THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT
FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).

Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

Amendments.  This Agreement may not be amended, modified or terminated except by
an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

Successors.  This Agreement shall inure to the benefit of the parties hereto and
their respective successors and assigns as permitted by the terms of Loan
Agreement and the Intercreditor Agreement.

[signatures on following page]




H-4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

ASSIGNEE:


 

By:


Title:

 

ASSIGNOR:


 

By:


Title:

RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:


Title:

 

 

 

H-5

 

--------------------------------------------------------------------------------

 

EXHIBIT I

[RESERVED]

I-1

 

--------------------------------------------------------------------------------

 

 

schedule 1.1-A

 

disqualified lenders

 

1.

Arbor Realty Trust Inc.

 

2.

Ares Commercial Real Estate Corp.

 

3.

Colony American Homes, Inc. and any affiliate thereof with “Colony” as part of
its name

 

4.

Istar Inc.

 

5.

Northstar Real Estate Investment Trust, Inc. and any affiliate thereof with
“Northstar” as part of its name

 

6.

Preferred Apartment Communities Inc.

 

7.

Resource Capital Corp. and any affiliate thereof with “Resource” as part of its
name

 

8.

Starwood Waypoint Residential Trust and any affiliate thereof with “Starwood” as
part of its name

 

9.

Bancorp

 

 

Schedule 1.1 – Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1-B

distribution interest pledge collateral

 

Pledgor

Issuer

% of Ownership Interest in Issuer

% of Distribution Interest Pledged

IR TS Op Co, LLC

BSF-Arbors River Oaks, LLC

100%

100%

IR TS Op Co, LLC

TS Vintage, LLC

100%

100%

IR TS Op Co, LLC

BSF Lakeshore, LLC

100%

100%

IR TS Op Co, LLC

JLC/BUSF Associates, LLC

100%

100%

IR TS Op Co, LLC

Fox Partners, LLC

100%

100%

IR TS Op Co, LLC

Merce Partners, LLC

100%

100%

IR TS Op Co, LLC

BSF Trails, LLC

100%

100%

IR TS Op Co, LLC

TS Goose Creek, LLC

100%

100%

IR TS Op Co, LLC

TS Westmont, LLC

100%

100%

IR TS Op Co, LLC

TS Miller Creek, LLC

100%

100%

JLC/BUSF Associates, LLC

Pointe at Canyon Ridge, LLC

100%

100%

Independence Realty Operating Partnership, LP

Bayview Club Apartments Indiana, LLC

100%

100%

IRT OKC Portfolio Member, LLC

IRT OKC Portfolio Owner, LLC

100%

100%

 

 

 

Schedule 1.1 – Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1-C

ownership interest pledge collateral

 

Pledgor

Issuer

Ownership Interest

% of Ownership Pledged

Independence Realty Operating Partnership, LP

IR TS Op Co, LLC

100%

49%

Independence Realty Operating Partnership, LP

Berkshire II Cumberland, LLC

99.5%

49%

Independence Realty Operating Partnership, LP

Berkshire Square LLC

99.5%

49%

Independence Realty Operating Partnership, LP

Bennington Pond LLC

99.5%

49%

Independence Realty Operating Partnership, LP

IRT OKC Portfolio Member, LLC

100%

49%

Independence Realty Operating Partnership, LP

IRT Copper Mill Apartments Texas, LLC

100%

49%

Independence Realty Operating Partnership, LP

IRT Crestmont Apartments Georgia, LLC

100%

49%

Independence Realty Operating Partnership, LP

IRT Heritage Trace Apartments Virginia, LLC

100%

49%

IR TS Op Co, LLC

TS Aventine, LLC

100%

49%

IR TS Op Co, LLC

TS Creekstone, LLC

100%

49%

IR TS Op Co, LLC

TS New Bern, LLC

100%

49%

IR TS Op Co, LLC

TS Talison Row, LLC

100%

49%

IR TS Op Co, LLC

Millenia 700, LLC

100%

49%

IR TS Op Co, LLC

TS Brier Creek, LLC

100%

49%

IR TS Op Co, LLC

TS Craig Ranch, LLC

100%

49%

IR TS Op Co, LLC

TS Big Creek, LLC

100%

49%

IR TS Op Co, LLC

Wake Forest Apartments LLC

100%

49%

 

 

Schedule 1.1 – Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

LENDERS AND COMMITMENTS


Name and Address



Term Loan Commitment

 

Term Loan Commitment Percentage

KeyBank National Association
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Christopher T. Neil
Telephone:  617 385 6202
Facsimile:  617- 385-6293


$19,300,000.00

48.25%

The Huntington National Bank

200 Public Square, CM17
Cleveland, OH 44114
Attention: Scott Childs
Telephone:  216-515-6529

Facsimile: 888-987-9315

$11,550,000.00

28.875%

MidFirst Bank, a federally chartered Savings Association

501 NW Grand Blvd.

Oklahoma City, OK 73118

Attention: Todd Wright

Telephone: 405-767-7108

Facsimile: 405-767-5478

 

$3,800,000.00

9.5%

Comerica Bank

3551 Hamlin Road  MC2390

Auburn Hills Michigan 48326

Attention: Charles Weddell

Telephone: 248-371-6283

Facsimile: 248-371-7920

 

 

$3,000,000.00

7.5%

Citizens Bank, N.A.

1215 Superior Avenue

Cleveland, Ohio 44114

Attention: Nan E. Delahunt

Telephone: 617-725-5240

Facsimile: 216-277-7106

 

 

2,350,000.00

5.875%

 

 

 

Schedule 1.1 – Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.1

BORROWER SUBSIDIARIES REQUIRING NOTICE TO LENDER

 

None.

 

 

Schedule 5.1 – Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.7

SCHEDULE OF CURRENT LITIGATION AS OF EFFECTIVE DATE

 

None.

 

 

 

Schedule 6.7 – Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.20

ENVIRONMENTAL MATTERS

 

None.

 

 

Schedule 6.20 – Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.21(a)

Borrower Subsidiary

 

Name

Form

Jurisdiction

Direct Owner(s)

IR TS Op Co, LLC

Limited Liability Company

Delaware

Borrower (100%)

Berkshire Square Managing Member. LLC

Limited Liability Company

Delaware

Borrower (100%)

Berkshire II Cumberland, LLC

Limited Liability Company

Indiana

Borrower (99.5%)

 

Berkshire Square Managing Member, LLC (0.5%)

Berkshire Square, LLC

Limited Liability Company

Indiana

Borrower (99.5%)

 

Berkshire Square Managing Member, LLC (0.5%)

IRT Copper Mill Apartments Texas, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT Crossings Owner, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT Crestmont Apartments Georgia, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT Eagle Ridge Apartments Member, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT Eagle Ridge Apartments Owner, LLC

Limited Liability Company

Delaware

IRT Eagle Ridge Apartments Member, LLC (100%)

IRT Heritage Trace Apartments Virginia, LLC

Limited Liability Company

Delaware

Borrower (100%)

Oxmoor CRA-B1, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT Runaway Bay Apartments, LLC

Limited Liability Company

Delaware

Borrower (100%)

Prospect Park CRA-B1, LLC

Limited Liability Company

Delaware

Borrower (100%)

Meadows CRA-B1, LLC

Limited Liability Company

Delaware

Borrower (100%)

Jamestown CRA-B1, LLC

Limited Liability Company

Delaware

Borrower (100%)

Brookside CRA-B1, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT Arbors Apartments Owner, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT Carrington Apartments Owner, LLC

Limited Liability Company

Delaware

Borrower (100%)

Schedule 6.21(a) – Page 1

 

--------------------------------------------------------------------------------

Kings Landing LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT OKC Portfolio Member, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT OKC Portfolio Owner, LLC

Limited Liability Company

Delaware

IRT OKC Portfolio Member, LLC (100%)

Stonebridge at the Ranch Apartments Owner, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT Lenoxplace Apartments Owner, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT Stonebridge Crossing Apartments Owner, LLC

Limited Liability Company

Delaware

Borrower (100%)

IRT Walnut Hill Apartments Owner, LLC

Limited Liability Company

Delaware

Borrower (100%)

Bennington Pond Managing Member, LLC

Limited Liability Company

Delaware

Borrower (100%)

Bennington Pond LLC

Limited Liability Company

Ohio

Borrower (99.5%)

 

Bennington Pond Managing Member, LLC (0.5%)

Bayview Club Apartments Indiana, LLC

Limited Liability Company

Delaware

Borrower (100%)

Iron Rock Ranch Apartments Owner, LLC

Limited Liability Company

Delaware

Borrower (100%)

BSF-Arbors River Oaks, LLC

Limited Liability Company

Florida

IR OpCo (100%)

TS Vintage, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Craig Ranch, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

BSF Lakeshore, LLC

Limited Liability Company

Florida

IR OpCo (100%)

JLC/BUSF Associates, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

Pointe at Canyon Ridge, LLC

Limited Liability Company

Georgia

JLC/BUSF Associates, LLC (100%)

Fox Partners, LLC

Limited Liability Company

Texas

IR OpCo (100%)

Merce Partners, LLC

Limited Liability Company

Texas

IR OpCo (100%)

BSF Trails, LLC

Limited Liability Company

Florida

IR OpCo (100%)

TS Big Creek, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Goose Creek, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Westmont, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Aventine, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Creekstone, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Miller Creek, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS New Bern, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

Wake Forest Apartments, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

Schedule 6.21(a) – Page 2

1663350.3

 

--------------------------------------------------------------------------------

TS Talison Row, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

Millenia 700, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Brier Creek, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

 

 

 

 

Schedule 6.21(a) – Page 3

1663350.3

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1

specified indebtedness

 

Borrower

Originating Lender

Original Principal Amount

Maturity Date

Encumbered Asset

Millenia 700, LLC

Prudential Mortgage Capital Company

$29,175,000

March 5, 2021

Millenia 700

4150 Eastgate Drive

Orlando, Florida  72839

TS Brier Creek, LLC

Prudential Mortgage Capital Company

$20,425,000

April 5, 2022

Waterstone at Brier Creek

10002 Sellona Street

Raleigh, North Carolina  27617

TS Aventine, LLC

Prudential Mortgage Capital Company

$30,600,000

March 5, 2021

Aventine Greenville

97 Market Point Drive

Greenville, South Carolina  29607

TS New Bern, LLC

Prudential Mortgage Capital Company

$23,750,000

February 5, 2024

Fountains at Southend

120 New Bern Street

Charlotte, North Carolina  28217

TS Creekstone, LLC

New York Life Insurance Company

$23,250,000

June 10, 2023

Woodfield Creekstone Apartments

5508 South Miami Boulevard

Durham, North Carolina  27703

TS Talison Row, LLC

New York Life Insurance Company

$33,635,000

September 10, 2023

Talison Row Apartments

480 Seven Farms Drive

Charleston, South Carolina  29492

Berkshire Square, LLC

and Berkshire II Cumberland, LLC

Grandbridge Real Estate Capital LLC

$8,612,000

January 1, 2021

Berkshire Square Apartments

11415 Knollridge Lane

Indianapolis, Indiana  46229

Bennington Pond LLC

NorthMarq Capital, LLC

$11,375,000

December 1, 2024

Bennington Pond

4261 Hamilton Square Boulevard

Groveport, Ohio  43125

Schedule 8.1 – Page 1

 

--------------------------------------------------------------------------------

Borrower

Originating Lender

Original Principal Amount

Maturity Date

Encumbered Asset

IRT Copper Mill Apartments Texas, LLC

RAIT Partnership, L.P.

$7,150,000

May 1, 2021

Copper Mill Apartments

10000 North Lamar Boulevard

Austin, Texas  78753

IRT Crestmont Apartments Georgia, LLC

RAIT Partnership, L.P.

$6,566,000

May 1, 2021

Crestmont Apartments

500 Williams Drive

Marietta, Georgia  30066

IRT Heritage Trace Apartments Virginia, LLC

RAIT Partnership, L.P.

$5,350,000

May 1, 2021

Heritage Trace Apartments

168 A Heritage Way

Newport News, Virginia  23602

IRT Runaway Bay Apartments, LLC

Walker & Dunlop, LLC

$9,935,000

November 1, 2022

Runaway Bay Apartments

2030 Runaway Bay Drive

Indianapolis, Indiana  46224

IRT Eagle Ridge Apartments Owner, LLC

Bank of America, N.A.

$18,850,000

March 1, 2024

Reserve at Eagle Ridge

1947 Eagle Ridge Drive

Waukegan, Illinois  60087

King’s Landing LLC

CWCapital LLC

$21,200,000

June 1, 2022

King’s Landing

618 New Ballas Road

Creve Coeur, Missouri  63141

IRT Crossings Owner, LLC

Amerisphere Multifamily Finance, L.L.C.

$15,313,000

June 1, 2024

Crossings

5880 Ridgewood Road

Jackson, Mississippi  32911

IRT Carrington Apartments Owner, LLC

Amerisphere Multifamily Finance, L.L.C.

$14,235,000

August 1, 2024

Carrington

1801 Champlin Drive

Little Rock, Arkansas  72223

IRT Arbors Apartments Owner, LLC

Amerisphere Multifamily Finance, L.L.C.

$13,150,000

August 1, 2024

Arbors at the Reservoir Park

959 Lake Harbour Drive

Ridgeland, Mississippi  39157

IRT Walnut Hill Apartments Owner, LLC

NorthMarq Capital, LLC

$18,650,000

October 1, 2021

Walnut Hill

8920 Walnut Grove Road

Cordova, Tennessee  38018

Schedule 8.1 – Page 2

 

--------------------------------------------------------------------------------

Borrower

Originating Lender

Original Principal Amount

Maturity Date

Encumbered Asset

IRT Lenoxplace Apartments Owner, LLC

NorthMarq Capital, LLC

$15,991,000

November 1, 2021

Lenoxplace

1100 Lenoxplace Circle

Raleigh, North Carolina  27603

IRT Stonebridge Crossing Apartments Owner, LLC

NorthMarq Capital, LLC

$19,370,000

January 1, 2022

Stonebridge Crossing

9135 Morning Ridge Road

Cordova, Tennessee  38016

Prospect Park CRA-B1, LLC

NorthMarq Capital, LLC

$9,230,000

January 1, 2025

Prospect Park

2300 Glen Eagle Drive

Louisville, Kentucky  40222

Brookside CRA-B1, LLC

NorthMarq Capital, LLC

$13,455,000

January 1, 2025

Brookside

8117 Copper Creek Drive

Louisville, Kentucky  40222

Jamestown CRA-B1, LLC

NorthMarq Capital, LLC

$22,880,000

January 1, 2025

Jamestown

902 Markham Lane

Louisville, Kentucky  40207

Meadows CRA-B1, LLC

NorthMarq Capital, LLC

$24,245,000

January 1, 2025

Meadows

2204 Deercross Drive

Louisville, Kentucky  40220

Oxmoor CRA-B1, LLC

NorthMarq Capital, LLC

$35,815,000

January 1, 2025

Oxmoor

7400 Steeplecrest Circle

Louisville, Kentucky  40222

Stonebridge at the Ranch Apartments Owner, LLC

NorthMarq Capital, LLC

$20,527,000

May 1, 2025

Stonebridge at the Ranch

1 Stonebridge Circle

Little Rock, Arkansas  72223

Iron Rock Ranch Apartments Owner, LLC

NorthMarq Capital, LLC

$22,900,000

February 1, 2025

Iron Rock Ranch

1215 West Slaughter Lane

Austin, Texas  78748

Wake Forest Apartments, LLC

New York Life Insurance Company

$25,050,000

June 10, 2023

Aston Apartments

1524 Woodfield Creek Drive, Wake County, Wake Forest, North Carolina  27587

Schedule 8.1 – Page 3

 

--------------------------------------------------------------------------------

Borrower

Originating Lender

Original Principal Amount

Maturity Date

Encumbered Asset

TS Big Creek, LLC

Teachers Insurance and Annuity Association of America

$49,680,000

June 1, 2026

Waterstone at Big Creek

50 Estuary Trail, Alpharetta, Georgia 30005

TS Craig Ranch, LLC

Great-West Life & Annuity Insurance Co.

$31,250,000

June 1, 2023

Avenues at Craig Ranch

8700 Stacy Road, McKinney, Texas 75070

 

Schedule 8.1 – Page 4

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.14

MANAGEMENT FEES

 

 

 

None.

Schedule 8.1 – Page 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 19

 

NOTICE ADDRESSES

 

If to the Agent or KeyBank:

 

KeyBank National Association

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attn: Mr. Christopher T. Neil

 

and

 

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attn: Kevin J. Lyons, Esquire

 

If to Guarantor or any Borrower:

 

Independence Realty Trust, Inc.

Two Logan Square
100 N. 18th Street

Philadelphia, Pennsylvania  19103

Attn: Farrell Ender, President

 

With a copy to:

 

RAIT Financial Trust, Inc.

Two Logan Square
100 N. 18th Street

Philadelphia, Pennsylvania  19103

Attn: Jamie Reyle, SMD – CLO

 

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.

 

 

 

 

 

1986367.8

Schedule 19 – Page 1

 